
QuickLinks -- Click here to rapidly navigate through this document

EXHIBIT 10.1

       


       


PURCHASE AND SALE AGREEMENT

dated as of December 6, 2002

among

THE CADILLAC FAIRVIEW CORPORATION LIMITED;
CADILLAC FAIRVIEW U.S., INC.; CF BROWARD MALL, INC.;
CF DOVER MALL L.P.; CF ESPLANADE L.P.;
CF NORTHPARK L.P.; CF GALLERIA AT WHITE PLAINS L.P.; CF COBB ASSOCIATES;
CF GWINNETT ASSOCIATES; CFN, INC.;
CADILLAC FAIRVIEW SHOPPING CENTER PROPERTIES (MISSISSIPPI) INC.;
CADILLAC FAIRVIEW SHOPPING CENTER PROPERTIES (LOUISIANA) INC.;
CADILLAC FAIRVIEW SHOPPING CENTER PROPERTIES (NEW YORK) INC.;
CADILLAC FAIRVIEW SHOPPING CENTER PROPERTIES (GEORGIA) INC.

and

THE MILLS LIMITED PARTNERSHIP

--------------------------------------------------------------------------------





TABLE OF CONTENTS


 
   
  Page

--------------------------------------------------------------------------------

ARTICLE I

PURCHASE AND SALE 1.1   Purchase and Sale   2 1.2   No Representations   3 1.3  
Release   4 1.4   Purchaser Acting For its Affiliates and Designees   5
ARTICLE II

CONSIDERATION 2.1   Consideration   5 2.2   Deposit   6
ARTICLE III

TITLE MATTERS; CONDEMNATION; CASUALTY 3.1   Title to the Properties   6 3.2  
Title Defects   8 3.3   Condemnation   10 3.4   Destruction or Damage   10
ARTICLE IV

COVENANTS 4.1   Conduct of Business   11 4.2   Partial Properties   14 4.3  
Purchaser Consents   14 4.4   Expenses   14 4.5   Estoppel Certificates   14 4.6
  Access   15 4.7   Broward Consent   17 4.8   Partial Property Loans   18 4.9  
Pre-Closing Transactions   18 4.10   Sears/Galleria at White Plains   18 4.11  
Financial Statements   19 4.12   Employees   20 4.13   Pending Litigation   20
ARTICLE V

APPORTIONMENTS 5.1   General   20 5.2   Post-Closing Adjustments   24 5.3   Tax
and Operating Expense Reimbursements   24 5.4   Collection of Rents   25 5.5  
Inspection of Books and Records   26 5.6   Partial Properties   26 5.7   Target
at The Esplanade   26 5.8   Survival   26

i

--------------------------------------------------------------------------------


ARTICLE VI

CLOSING 6.1   Closing   26 6.2   Closing Deliveries by the CF Entities   27 6.3
  Closing Deliveries by the Purchaser   31 6.4   Deferred Closing   32 6.5  
Additional Condition Relating to a Sale of One Interest Without the Other   33
ARTICLE VII

CONDITIONS PRECEDENT TO CLOSING 7.1   Conditions Precedent to Obligation of the
Purchaser   33 7.2   Conditions Precedent to Obligations of the CF Entities   36
ARTICLE VIII

REPRESENTATIONS AND WARRANTIES 8.1   Representations and Warranties of the
Purchaser   37 8.2   Representations and Warranties of CFCL   40 8.3   General
Provisions   46 8.4   Notice of Breach; CFCL's Right to Cure   47 8.5   Survival
  47
ARTICLE IX

INDEMNIFICATION 9.1   Obligation of the Purchaser to Indemnify   47 9.2  
Obligation of CFCL to Indemnify   47 9.3   Limitations on Recovery   48 9.4  
Third-Party Claims   49
ARTICLE X

TERMINATION 10.1   Purchaser Default   50 10.2   CF Entity Default   50 10.3  
Limitations   51
ARTICLE XI

MISCELLANEOUS 11.1   Broker   51 11.2   Expenses   51 11.3   Further Assurances
  51 11.4   Notices   51 11.5   Assignment   52 11.6   Waiver; Modification   53
11.7   Incorporation of Recitals and Schedules   53 11.8   Confidentiality;
Press Releases   53 11.9   Entire Agreement   54 11.10   Governing Law   54
11.11   Jurisdiction   54 11.12   Captions   55 11.13   Counterparts   55 11.14
  Severability   55

ii

--------------------------------------------------------------------------------

11.15   Prior Negotiations; Construction   55 11.16   Litigation Expenses   55
11.17   No Recordation   55 11.18   Competitive Activities   55 11.19   Waiver
of Trial by Jury   55 11.20   Relationship of CFCL to the Other CF Entities   56
11.21   Arbitration Procedures   56 11.22   CFCL Board Approval   56 11.23  
Time of Essence   56


EXHIBITS


--------------------------------------------------------------------------------

   
EXHIBIT A-1   CURRENT CF PROPERTY OWNERS AND WHOLLY-OWNED PROPERTIES EXHIBIT A-2
  CURRENT INTEREST OWNERS, INTERESTS AND PARTIAL PROPERTIES EXHIBIT A-3  
RETAINED LITIGATION EXHIBIT B   ESCROW PROVISIONS EXHIBIT C   TITLE COMMITMENTS
EXHIBIT D   LEASE TERM SHEET EXHIBIT E   FORM OF SELLER AFFIDAVIT EXHIBIT F  
[INTENTIONALLY OMITTED] EXHIBIT G-1   FORM OF GROUND LEASE ASSIGNMENT EXHIBIT
G-2   FORM OF SUBLEASE ASSIGNMENT EXHIBIT H   FORM OF REA ASSIGNMENT EXHIBIT I  
FORM OF LEASE ASSIGNMENT EXHIBIT J   FORM OF BILL OF SALE EXHIBIT K   FORM OF
CONTRACT ASSIGNMENT EXHIBIT L   FORM OF INTEREST ASSIGNMENT EXHIBIT M   FIRPTA
CERTIFICATE EXHIBIT N   FORM OF GUARANTY INDEMNITY EXHIBIT O   FORM OF SELLER
ESTOPPEL CERTIFICATE EXHIBIT P   FORM OF CFCL AGREEMENT


SCHEDULES


--------------------------------------------------------------------------------

   
SCHEDULE 2.1(a)   TOTAL PROPERTY AND INDIVIDUAL INTEREST VALUES SCHEDULE 2.1(c)
  PRINCIPAL AMOUNT OF THE BROWARD LOAN SCHEDULE 3.1(b)(ii)   DELIVERED SURVEYS
SCHEDULE 3.1(b)(v)   LEASES SCHEDULE 3.1(c)   INITIAL SURVEY OBJECTIONS SCHEDULE
4.1(a)   PENDING CAPITAL PROJECTS SCHEDULE 4.1(c)   PERMITTED PROPERTY
TRANSACTIONS SCHEDULE 4.1(d)   PERMITTED INTEREST TRANSACTIONS SCHEDULE 4.1(h)  
APPROVED LEASES SCHEDULE 4.5-1   ANCHORS SCHEDULE 4.5-2   FORM OF TENANT
ESTOPPEL SCHEDULE 4.5-3   FORM OF GROUND LESSOR ESTOPPEL SCHEDULE 4.5-4   REA
PARTIES SCHEDULE 4.5-5   FORM OF REA PARTY ESTOPPEL

iii

--------------------------------------------------------------------------------

SCHEDULE 4.7   BROWARD GUARANTIES SCHEDULE 4.8   PARTIAL PROPERTY LOAN
GUARANTIES SCHEDULE 4.9   CF ENTITIES SCHEDULE 4.10   CONDITIONAL SALES
AGREEMENT SCHEDULE 8.2(a)(iii)   CF THIRD PARTY CONSENTS SCHEDULE 8.2(b)(ii)  
UPPER-TIER JOINT VENTURE ORGANIZATIONAL DOCUMENTS SCHEDULE 8.2(b)(iv)   PARTIAL
PROPERTY OWNER ORGANIZATIONAL DOCUMENTS SCHEDULE 8.2(f)   LEASING COMMISSIONS
SCHEDULE 8.2(g)   VIOLATIONS SCHEDULE 8.2(h)   EXISTING ENVIRONMENTAL REPORTS
SCHEDULE 8.2(i)   DEFAULT NOTICES TO TENANTS SCHEDULE 8.2(j)   RENT ROLLS
SCHEDULE 8.2(k)   SECURITY DEPOSITS SCHEDULE 8.2(l)   TENANT IMPROVEMENT
OBLIGATIONS SCHEDULE 8.2(o)   JV FINANCIAL STATEMENTS SCHEDULE 8.2(p)(v)   JV
PARTNERSHIP AGREEMENTS WITH AFFILIATES


Index of Defined Terms


Definition


--------------------------------------------------------------------------------

  Section Reference

--------------------------------------------------------------------------------

Additional Rent   5.1(e) Adjustment Point   5.1 Affiliate   11.5 Agreement  
Preamble Anchors   4.5 Applicable Fiscal Closing Period   5.3 Applicable
Percentage   5.6 Bill of Sale   6.2(a)(vi) Borrower   2.1(c) Brokers   5.1(j)
Broward Consent   4.7 Broward Loan   2.1(c) Broward Loan Documents   4.1(g)
Business Day   2.1(a) CFCL   Preamble CFCL Board Approval   11.22 CFCL Knowledge
Party   8.2(s) CFCL Response   4.6(b) CF Entity   4.9(a) CF Material Adverse
Effect   8.2(a)(iii) CF Obligations   4.8 CFUS   Preamble Claims   1.3(a) Clean
Estoppel Certificate   7.1(i) Closing   6.1(a) Closing Date   6.1(a) Code  
6.2(e) commercially reasonable efforts   3.2(b) costs of collection   5.1(e)
Commitments   3.1(a)

iv

--------------------------------------------------------------------------------

Condemnation   3.3(a) Conditional Purchase Obligation   4.10 Consideration  
2.1(a) Contract Assignment   6.2(a)(vii) Contract Rights   Recitals Cure Cutoff
Date   6.4(b) Current CF Property Owners   Preamble Current Interest Owners  
Preamble Deed   6.2(a)(i) Deferred Closing Date   6.4(b) Deferred Closing  
6.4(b) Delivered Surveys   3.1(b)(ii) Deposit   2.2 Dollars   2.11(c) Dover
Parking Parcel   Recitals Due Diligence Cutoff Date   4.6(b) Due Diligence
Updates   4.6(b) Encumbrance   3.2(a) Environmental Laws   8.2(h) Equipment
Lease   Recitals Escrow Agent   2.2 Escrow Provisions   2.2 Estoppel Certificate
  4.5 Estoppel Requirement   7.1(i) Excluded Properties   6.4(a) Existing
Environmental Reports   8.2(h) Improvements   Recitals Final CF Property Owners
  4.9(a) Final Interest Owners   4.9(a) Final Selling Parties   4.9(a) Fixed
Rents   5.1(e) Governmental Authority   7.1(e) Ground Lease   4.5 Ground Lease
Assignment   6.2(a)(ii) Ground Lessor   4.5 Gwinnett Discount   2.1(c) Hazardous
Materials   1.3(a) Improvements   Recitals Initial Survey Objections   3.1(c)
Initial Title Objections   3.1(b)(i) Inquiry   9.4 Interests   Recitals Interest
Assignment   6.2(b)(i) JV Financial Statements   8.2(o) JV Partnerships   8.2(o)
KPMG   4.11 Land   Recitals Lease Assignment   6.2(a)(iv) Lease Term Sheet  
4.1(h) Lease   Recitals

v

--------------------------------------------------------------------------------

Liquidation Transactions   Recitals Major Lease   4.1(h) Mandatory Removal
Objection   3.2(b) Materiality Threshold   7.1(b)(ii) Non-Threshold Properties  
6.1(a) Notice Letters   6.2(a)(viii) Operating Contracts   4.1(k) Other
Exceptions   3.2(a) Partial Land   Recitals Partial Properties   Recitals
Partial Property Owner Interest   Recitals Partial Property Owner Organizational
Documents   8.2(b)(iii) Partial Property Owners   Recitals Partner Consents  
7.1(g) Paydown Amount   2.1(c) Percentage Rents   5.1(e) Permitted Exceptions  
3.1(b) Person   1.2(a) Personal Property   Recitals Premises   Recitals
Principal Closing   6.1(a) Principal Closing Date   6.1(a) Properties   Recitals
Property Owners   Recitals Purchaser   Preamble Purchaser Designee   11.5
Purchaser Knowledge Party   8.1(i) Purchaser Material Adverse Effect   8.1(a)
Purchaser Notice   4.6(b) Purchaser's Liquidated Damages   10.2 Purchaser's
Representatives   8.3(b) Qualification   7.1(b)(i) REA Assignment   6.2(a)(iii)
REA Document   6.2(a)(iii) REA Parties   4.5 Released Entities   1.3(a) Remove  
3.2(b) Rent Rolls   8.2(j) Rents   5.1(e) Rule 3-14 Income Statement   4.11
Scheduled Principal Closing Date   6.1(a) Sears   4.10 Sears Assumption
Agreement   4.10 Sears Letter Agreement   4.10 Sears License Agreement   4.10
Seller Estoppel Certificate   7.1(i) Selling Parties   Preamble Subject Interest
  6.5 Sublease Assignment   6.2(a)(ii) Subsequent Title Objections   3.2(a)

vi

--------------------------------------------------------------------------------

Substantial Casualty   3.4(a) Substantial Condemnation   3.3(a) Target   5.7 Tax
and Operating Expense Reimbursements   5.1(e) Temporary Tenancies   8.2(j)
Tenant Charge Reimbursements   5.1(e) Tenant Work   5.1(j) Threshold Amount  
9.3 Threshold Properties   6.1(a) Title Company   3.1(a) Title Documents  
3.1(a) Title Objections   3.2(b) Title Policies   3.1(a) Transaction Documents  
9.3 Underwritten Leases   5.1(j) Updated Environmental Reports   4.6(b) Updated
Physical Reports   4.6(b) Updated Survey   3.1(c) Upper-Tier Interests  
Recitals Upper-Tier Joint Venture   Recitals Upper-Tier Joint Venture
Organizational Documents   8.2(b)(i) Wholly Owned Land   Recitals Wholly Owned
Properties   Recitals Zoning Letters   4.6(b)

vii

--------------------------------------------------------------------------------


PURCHASE AND SALE AGREEMENT


        THIS PURCHASE AND SALE AGREEMENT (this "Agreement") is made as of the
6th day of December, 2002, by and among (i) THE CADILLAC FAIRVIEW CORPORATION
LIMITED, an Ontario corporation ("CFCL"); (ii) CADILLAC FAIRVIEW U.S., INC., a
Delaware corporation ("CFUS"); (iii) CF BROWARD MALL, INC., a Florida
corporation; CF DOVER MALL L.P., a Delaware limited partnership; CF ESPLANADE
L.P., a Delaware limited partnership; CF NORTHPARK L.P., a Delaware limited
partnership; CF GALLERIA AT WHITE PLAINS L.P., a Delaware limited partnership
and CFN, INC., a Delaware corporation (collectively, the "Current CF Property
Owners"); (iv) CF COBB ASSOCIATES, a New York general partnership; and CF
GWINNETT ASSOCIATES, a New York general partnership (collectively, the "Current
Interest Owners"); (v) CADILLAC FAIRVIEW SHOPPING CENTER PROPERTIES
(MISSISSIPPI) INC., a Delaware corporation; CADILLAC FAIRVIEW SHOPPING CENTER
PROPERTIES (LOUISIANA) INC., a Delaware corporation; CADILLAC FAIRVIEW SHOPPING
CENTER PROPERTIES (NEW YORK) INC., a New York corporation; CADILLAC FAIRVIEW
SHOPPING CENTER PROPERTIES (GEORGIA) INC., a Delaware corporation (collectively,
together with CFUS, CFCL, the Current CF Property Owners and the Current
Interest Owners, the "Selling Parties", and each, a "Selling Party"); and
(vi) THE MILLS LIMITED PARTNERSHIP, a Delaware limited partnership (the
"Purchaser").

W I T N E S S E T H:

        WHEREAS, each of the Current CF Property Owners owns fee title to, and,
in the case of CF Dover Mall L.P., the leasehold rights to a parking parcel (the
"Dover Parking Parcel") at, certain plots, pieces or parcels of land (the
"Wholly Owned Land") together with the shopping center located thereon, all as
more particularly identified on Exhibit A-1 (each, a "Wholly Owned Property"
and, collectively, the "Wholly Owned Properties");

        WHEREAS, each of the Current Interest Owners owns a partnership interest
(each, an "Upper-Tier Interest" and collectively, the "Upper-Tier Interests") in
a partnership (each, an "Upper-Tier Joint Venture" and collectively, the
"Upper-Tier Joint Ventures") that in turn owns a general partner interest (each,
a Partial Property Owner Interest and collectively, the "Partial Property Owner
Interests") in the fee owner of certain plots, pieces or parcels of land (the
"Partial Land", and, together with the Wholly Owned Land, the "Land") together
with the shopping center located thereon, all as more particularly identified on
Exhibit A-2 (collectively, the "Partial Properties", and each, a "Partial
Property");

        WHEREAS, the Upper-Tier Interests and the Partial Property Owner
Interests are sometimes referred to herein collectively as the "Interests" and
each, an "Interest";

        WHEREAS, each Wholly Owned Property and Partial Property is referred to
herein as a "Property" and such properties and related assets are referred to
herein collectively as the "Properties"; for certainty, as used herein, the term
"Property" for each Wholly Owned Property or Partial Property includes and,
where applicable, is subject to: (i) all of the relevant Property Owner's right,
title and interest in and to the buildings and other improvements (the
"Improvements") located on the Land relating thereto (such Land and Improvements
being referred to herein collectively as the "Premises"); (ii) all of the
relevant Property Owner's right, title and interest in and to the fixtures built
on or attached to the Premises; (iii) all of the relevant Property Owner's
right, title and interest in and to the equipment, furniture, machinery,
furnishings, tools, spare parts, supplies and other articles of personal
property located on the Premises (the "Personal Property"), including all of
such Property Owner's interest in any equipment leases by which such Property
Owner holds the right to possess and use any of the equipment, furniture,
machinery, furnishings, tools, spare parts, supplies and other articles of
personal property located on or in the Property that is used by that Property
Owner in the ordinary course of business (such equipment leases, the "Equipment
Leases", and each, an "Equipment Lease") that are in effect on the Closing Date;
(iv) all of the relevant Property Owner's right, title and interest under each
lease and other agreement for the present or future use or occupancy of any
space in the

--------------------------------------------------------------------------------


Property in respect of which such Property Owner holds the interest of the
lessor (each such agreement, a "Lease", and collectively, the "Leases") that are
in effect on the Closing Date; (v) all of the relevant Property Owner's right,
title and interest in and to (a) any assignable rights and/or privileges
relating to the Premises accruing from and after the Closing, (b) any assignable
licenses and permits relating to the Premises, to the extent in effect on the
Closing Date, (c) any deposits made by such Property Owner with utility
companies relating to the Premises, if and to the extent apportionment is made
therefor pursuant to Section 5 hereof, (d) any plans or specifications relating
to the Premises, to the extent in the relevant Property Owner's possession or
under its control on the Closing Date, and (e) any assignable trademarks,
tradenames, logos, or similar property relating to the Premises (the items
described in clauses (a), (b), (c), (d), and (e) above being collectively
referred to herein as the "Contract Rights"); and (vi) all of each Property
Owner's right, title and interest in and to any Operating Contracts (as defined
below) that are in effect on the Closing Date. Notwithstanding anything to the
contrary set forth above or otherwise contained herein, each Property is and
will remain subject to the Permitted Exceptions affecting it. In addition, the
term Property expressly excludes, and the CF Entities expressly reserve for
themselves or the other rightful owner thereof, as applicable, (1) any property
owned by tenants or other users or occupants of a Property, (2) any property
owned by the manager of any Property, (3) any rights with respect to any refund
of taxes applicable to the Wholly Owned Properties for the period prior to the
Closing Date, (4) any rights or privileges protecting or otherwise inuring to
the benefit of any CF Entity and accruing under any contract or other agreement
or arrangement prior to the Closing (e.g., any right to indemnification for any
matter arising prior to the Closing) and (5) all rights and interests of the CF
Entities in and to the matters described in Exhibit A-3 attached hereto, as the
same shall be updated through the Closing Date, and any proceeds therefrom.

        WHEREAS, the partnerships that own the Partial Properties are referred
to herein as the "Partial Property Owners" and each individually as a "Partial
Property Owner", and the Partial Property Owners and the Current CF Property
Owners are sometimes referred to herein as the "Property Owners" and each
individually as a "Property Owner";

        WHEREAS, immediately prior to the Closing CFCL will cause the Current CF
Property Owners and the Current Interest Owners to enter into a series of
transactions more fully described in Section 4.9 hereto, or similar transactions
designed to achieve a comparable result (the "Liquidation Transactions"), by
which the Current CF Property Owners, the Current Interest Owners and certain
other CF Entities will be liquidated and other CF Entities will become the
owners of the Properties and Upper-Tier Interests as described in Section 4.9;

        WHEREAS, the CF Entities have agreed to conduct the Liquidation
Transactions and immediately thereafter to cause the Final Selling Parties to
convey the Wholly Owned Properties and in the case of each Partial Property, at
CFCL's election either the Upper-Tier Interest or the Partial Property Owner
Interest relating thereto, to the Purchaser in exchange for cash on the terms
set forth below;

        NOW, THEREFORE, in consideration of the premises and the
representations, warranties, covenants, conditions and agreements contained
herein, and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:

ARTICLE I

PURCHASE AND SALE

        1.1    Purchase and Sale.    Subject to and on the terms and conditions
set forth below, including the limitations set forth in Article VI, (i) CFCL and
the other Selling Parties agree to convey to the Purchaser each of the Wholly
Owned Properties and, with respect to each Partial Property, either the
Upper-Tier Interest or the Partial Property Owner Interest relating thereto as
determined by the CF

2

--------------------------------------------------------------------------------


Entities in their discretion, and (ii) the Purchaser agrees to purchase each of
the Wholly Owned Properties and Upper-Tier Interests and/or Partial Property
Owner Interests, in each case for the Consideration set forth in Section 2.1.

        1.2    No Representations.    (a) THE PURCHASER SPECIFICALLY
ACKNOWLEDGES AND AGREES THAT (i) EXCEPT AS SET FORTH HEREIN OR IN ANY OTHER
DOCUMENT DELIVERED PURSUANT HERETO, THE CF ENTITIES ARE DISPOSING OF THE
PROPERTIES AND THE INTERESTS "AS IS, WHERE IS AND WITH ALL FAULTS" AND
(ii) EXCEPT AS EXPRESSLY SET FORTH HEREIN AND ANY OTHER DOCUMENT DELIVERED
PURSUANT HERETO, AS APPLICABLE, NONE OF THE PURCHASER OR ANY OF ITS AFFILIATES
OR ANY OTHER PERSON IS RELYING ON ANY REPRESENTATIONS OR WARRANTIES OF ANY KIND
WHATSOEVER, WHETHER ORAL OR WRITTEN, EXPRESS OR IMPLIED, STATUTORY OR OTHERWISE,
FROM THE CF ENTITIES OR ANY DIRECT OR INDIRECT PARTNER, OFFICER, DIRECTOR,
TRUSTEE, MEMBER, EMPLOYEE, AFFILIATE, ATTORNEY, AGENT OR BROKER OF ANY CF
ENTITY, AS TO ANY MATTER CONCERNING THE PROPERTIES OR THE INTERESTS OR SET
FORTH, CONTAINED OR ADDRESSED IN ANY DUE DILIGENCE MATERIALS (INCLUDING, WITHOUT
LIMITATION, THE COMPLETENESS THEREOF), INCLUDING, WITHOUT LIMITATION: (i) the
quality, nature, habitability, merchantability, use, operation, value,
marketability, adequacy or physical condition of any Property or any aspect or
portion thereof, including, without limitation, structural elements, foundation,
roof, appurtenances, access, landscaping, parking facilities, electrical,
mechanical, HVAC, plumbing, sewage, water and utility systems, facilities and
appliances, soils, geology and groundwater, (ii) the dimensions or lot size of
any Property or the square footage of any of the improvements thereon or of any
tenant space therein, (iii) the development or income potential, or rights of or
relating to, any Property, or the fitness, suitability, value or adequacy of any
Property for any particular purpose, (iv) the zoning or other legal status of
any Property, (v) the compliance of any Property or its operation with any
applicable codes, laws, regulations, statutes, ordinances, covenants, conditions
and restrictions of any Governmental Authority or of any other person or entity
(including, without limitation, the Americans with Disabilities Act of 1990, as
amended), (vi) the ability of the Purchaser or any of its affiliates to obtain
any necessary governmental approvals, licenses or permits for the use or
development of any Property, (vii) the presence, absence, condition or
compliance of any Hazardous Materials on, in, under, above or about any Property
or any adjoining or neighboring property, (viii) the quality of any labor and
materials used in any improvements at any Property, or (ix) the economics of, or
the income and expenses, revenue or expense projections or other financial
matters, relating to the operation of, any Property. Without limiting the
generality of the foregoing, the Purchaser expressly acknowledges and agrees
that, except as set forth herein or in any other document delivered pursuant
hereto, it is not relying on any representation or warranty of the CF Entities
or any direct or indirect partner, member, director, trustee, officer, employee,
affiliate, attorney, agent or broker of any of the CF Entities, whether implied,
presumed or expressly provided, arising by virtue of any statute, regulation or
common law right or remedy in favor of any of them. In addition, the Purchaser
acknowledges and agrees that no property (real, personal or otherwise) owned by
any tenant or any other Person is intended to be conveyed hereunder unless said
property is described and purported to be conveyed herein. For the purposes of
this Agreement, "Person" means any individual, corporation, partnership,
association, trust, limited liability company, or other entity or organization.

        (b)  THE PURCHASER ACKNOWLEDGES AND AGREES THAT ANY REPORTS OBTAINED BY
IT OR ANY OF ITS AFFILIATES ARE THE SOLE RESPONSIBILITY OF THE PURCHASER, AND,
EXCEPT TO THE EXTENT EXPRESSLY REQUIRED PURSUANT TO THIS AGREEMENT OR ANY OTHER
DOCUMENT DELIVERED PURSUANT HERETO, NONE OF THE CF ENTITIES OR ANY OF THEIR
AFFILIATES HAS ANY OBLIGATION TO MAKE ANY CHANGES, ALTERATIONS OR REPAIRS TO ANY
PROPERTY OR ANY PORTION THEREOF OR TO CURE ANY VIOLATIONS OF

3

--------------------------------------------------------------------------------

LAW OR TO COMPLY WITH THE REQUIREMENTS OF ANY INSURER. THE PURCHASER
ACKNOWLEDGES AND AGREES THAT, EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THIS
AGREEMENT, OR IN ANY OTHER DOCUMENT DELIVERED PURSUANT HERETO, THE PURCHASER IS
SOLELY RESPONSIBLE FOR OBTAINING, AS IT DEEMS NECESSARY OR APPROPRIATE, ANY
APPROVAL OR PERMIT NECESSARY FOR ACCEPTANCE BY IT OF ANY PROPERTY OR INTEREST
AND FOR ANY REPAIRS OR ALTERATIONS NECESSARY TO OBTAIN THE SAME, ALL AT THE
PURCHASER'S SOLE COST AND EXPENSE.

        (c)  This Section 1.2 shall survive the Principal Closing and each
Deferred Closing, if any, or, if the Principal Closing does not occur, the
termination of this Agreement.

        1.3    Release.    (a) Without limiting the provisions of Section 1.2,
except as expressly set forth herein, the Purchaser hereby irrevocably and
absolutely waives its right to recover from, and forever releases and
discharges, and covenants not to file or otherwise pursue any legal action
against, any of the CF Entities, or their respective affiliates or any direct or
indirect partner, member, trustee, director, shareholder, controlling person,
affiliates officer, attorney, employee, agent or broker of any of the foregoing,
and any of their respective heirs, successors, personal representatives and
assigns (each, a "Released Entity", and collectively, the "Released Entities")
with respect to any and all suits, actions, proceedings, investigations,
demands, claims, liabilities, fines, penalties, liens, judgments, losses,
injuries, damages, settlement expenses or costs of whatever kind or nature,
whether direct or indirect, known or unknown, contingent or otherwise (including
any action or proceeding brought or threatened or ordered by any Governmental
Authority), including, without limitation, attorneys' and experts' fees and
expenses, and investigation and remediation costs that may arise on account of
or in any way be connected with any Interest or any Property or any portion
thereof (collectively, "Claims"), including, without limitation, the physical,
environmental and structural condition of any Property or any law or regulation
applicable thereto, or any other matter relating to the use, presence, discharge
or release of Hazardous Materials on, under, in, above or about any of the
Properties; provided, however, that the Purchaser does not waive its rights, if
any, or any rights of its successors or assigns or any of their affiliates or
any other Person who may have a right to seek recovery to recover from, or
release or discharge or covenant not to bring any action against, CFCL for any
breach of the representations or warranties set forth in Section 8.2, subject to
the limitations and conditions provided in Section 8.4, or any Released Entity
for any other indemnity obligations, if any, or breach of its obligations under
this Agreement, or any other document delivered pursuant hereto, subject to any
limitations on liability set forth herein or therein. In addition, the Purchaser
hereby forever releases and agrees to defend, indemnify and hold harmless each
of the Released Entities from and against any Claims to the extent relating to
any Hazardous Materials that may first be placed, located or released on, at,
under or from, any Property after the Closing Date with respect to that
Property.

For purposes of this Agreement, the term "Hazardous Materials" means any
substance, chemical, compound, product, solid, gas, liquid, waste, byproduct,
pollutant, contaminant or other material that is hazardous, toxic, ignitable,
corrosive, carcinogenic or otherwise presents a risk of danger to human, plant
or animal life or the environment or that is defined, determined or identified
as such in any federal, state or local law, rule or regulation (whether now
existing or hereafter enacted or promulgated) and any judicial or administrative
order or judgment, in each case relating to the protection of human health,
safety and/or the environment, including, but not limited to, any materials,
wastes or substances that are included within the definition of (A) "hazardous
waste" in the federal Recourse Conservation and Recovery Act; (B) "hazardous
substances" in the federal Comprehensive Environmental Response, Comprehension
and Liability Act; (C) "pollutants" in the federal Clean Water Act; (D) "toxic
substances" in the federal Toxic Substances Control Act; and (E) "oil or
hazardous materials" in the laws or regulations of any State.

4

--------------------------------------------------------------------------------


        (b)  In connection with this Section 1.3, the Purchaser expressly waives
the benefits of any provision or principle of federal or state law or regulation
that may limit the scope or effect of the waiver and release provisions of the
preceding paragraph.

        (c)  This Section 1.3 shall survive the Principal Closing and the
Deferred Closing, if any, indefinitely.

        1.4    Purchaser Acting For its Affiliates and Designees.    The
Purchaser agrees that in making the acknowledgments, releases, waivers and other
agreements set forth in Section 1.2 and Section 1.3 it is doing so for itself
and also on behalf of each of its affiliates, each Purchaser Designee, if any,
and any successor or permitted assign of any of the foregoing.

ARTICLE II

CONSIDERATION

        2.1    Consideration.    (a) On the Principal Closing Date, assuming
satisfaction by the Selling Parties and/or waiver by the Purchaser of all the
conditions set forth in Section 7.1, the Purchaser agrees to pay to the CF
Entities an aggregate price equal to the sum of the amounts set forth on
Schedule 2.1(a) for the Properties and Interests included in the Principal
Closing, payable in cash by wire transfer of immediately available funds to the
bank account(s) designated by CFCL in writing to the Purchaser at least two
(2) Business Days before such date (such cash to be paid at the Principal
Closing and any Deferred Closing and as it may be adjusted as provided for
herein, the "Consideration"). As used herein, the term "Business Day" means any
day of the year, other than a Saturday or Sunday or any other day that the
Federal Reserve Bank of New York recognizes as a federal holiday.

        (b)  If for any reason an Interest with respect to either or both of the
Partial Properties is not included in the Principal Closing, then, in addition
to the other adjustments provided for in this Agreement, the aggregate
Consideration to be delivered by the Purchaser at the Principal Closing will
include only payments in respect of the Wholly-Owned Properties and the
Interest, if any, actually included in the Principal Closing determined based
upon amounts set forth on Schedule 2.1(a) hereto. At each Deferred Closing, if
any, the total Consideration payable with respect to the Interest or Interests
being conveyed at such Closing will be the sum of the amounts set forth on
Schedule 2.1(a) with respect to that Interest or those Interests, subject to
adjustment as provided for in this Agreement.

        (c)  The Consideration payable for Broward Mall will be increased dollar
for dollar by the amount of any interim amortization of the loan secured by
Broward Mall (the "Broward Loan") from the date hereof and if, in lieu of
obtaining the Broward Consent, CFCL causes the Broward Loan to be repaid in
full, the Consideration payable for Broward Mall will be increased by an
additional amount equal to the sum of (A) the principal balance so repaid plus
(B) the lesser of (x) the aggregate amount of all prepayment premiums and
penalties paid to the lender in connection with such repayment and (y) Five
Million Dollars ($5,000,000). Similarly, the Consideration payable in respect of
either of the Interests will be increased by the product of (a) the aggregate
amount of the regular amortization payments on the loan secured by the Partial
Property to which that Interest relates during the period between December 31,
2002 and the Closing for that Interest and (b) the Applicable Percentage in
respect of that Interest pursuant to Section 5.6. In addition, in the case of
the Partial Property known as Gwinnett Place, if by the Closing for the Interest
in the Partial Property Owner of that Partial Property the Partial Property
Owner has repaid principal to obtain a release of the cross collateral
guarantees of the loans secured by Gwinnett Place and Town Center at Cobb, then,
at CFCL's election either (1) the Consideration payable in respect of an
Interest relating to Gwinnett Place will be increased by the product of (i) the
aggregate amount of such repayment and (ii) the Applicable Percentage for that

5

--------------------------------------------------------------------------------




Interest pursuant to Section 5.6 (such product, the "Paydown Amount"), less the
Gwinnett Discount, or (2) the Consideration payable in respect of an Interest
relating to Gwinnett Place will be increased by the Paydown Amount and,
concurrently with the Closing for that Interest, CFCL and The Mills Limited
Partnership or, if proposed by the Purchaser and accepted by CFCL in its sole
and absolute discretion, another entity of even stronger financial condition as
determined by CFCL in its sole judgment (such entity, the "Borrower") will enter
into a loan transaction on the terms set forth on Schedule 2.1(c) pursuant to
which CFCL or an entity designated by it lends the Borrower an amount equal to
the amount by which the Consideration was increased pursuant to this clause (2).
As used herein, the "Gwinnett Discount" means an amount determined as follows:
(I) if the amount is being determined in connection with a Closing involving an
Interest relating to the Partial Property Owner that owns Gwinnett Place,
$2,500,000 and (II) if the amount is being determined at any time after the
Closing for such an Interest through and including the first anniversary of the
first Closing by which the Purchaser acquired the Interest, $2,000,000; if the
amount is being determined at any time after that first anniversary through and
including the second anniversary of that Closing, $1,500,000; if the amount is
being determined at any time after that second anniversary through and including
the third anniversary of that Closing, $1,000,000; if the amount is being
determined at any time after the third anniversary of that Closing through and
including the fourth anniversary of that Closing, $500,000; and if the amount is
being determined at any time after the fourth anniversary of that Closing, $0.
For certainty, all references in this Agreement to "Dollars" or "$" refer to
U.S. Dollars unless otherwise specified.

        2.2    Deposit.    Within one (1) Business Day of execution hereof by
all parties, the Purchaser shall deposit with TSNY Agency of New York City, Inc.
(the "Escrow Agent") earnest money in the amount of Twenty Million Dollars
($20,000,000) (the "Deposit"), such amount to be paid in cash by wire transfer
of immediately available funds to a bank account to be designated by the Escrow
Agent on or before the date hereof, it being understood by the Purchaser that
time is of the essence with respect thereto. At the request of either the
Purchaser or CFCL the parties agree to cooperate to take such steps as are
appropriate to replace the Escrow Agent with another independent company that
customarily provides escrow services and is otherwise acceptable to both the
Purchaser and CFCL, and upon countersigning a copy of this Agreement and
accepting receipt of the Deposit, such replacement agent shall become the Escrow
Agent for purposes of this Agreement. The parties hereto and, by joining into
this agreement, the Escrow Agent, agree that the Deposit shall be held and
disbursed by the Escrow Agent only pursuant to the provisions of this Agreement
and the Escrow Provisions attached as Exhibit B hereto (the "Escrow
Provisions"). Upon and subject to the occurrence of a Closing, the portion of
the Deposit (and interest earned thereon, if any) applicable to the Properties
and Interests included in such Closing as set forth on Exhibit B hereto shall be
delivered to CFCL for the CF Entities and shall be credited to the Purchaser as
partial payment of the Consideration. Each of the Purchaser and CFCL agrees that
it will instruct the Escrow Agent to disburse funds in writing in the
circumstances required under and otherwise in accordance with this Agreement and
the Escrow Provisions.

ARTICLE III

TITLE MATTERS; CONDEMNATION; CASUALTY

        3.1    Title to the Properties.    (a) The Purchaser hereby acknowledges
that it has received and reviewed (i) the title commitments attached as
Exhibit C,cfn (each, a "Commitment" and collectively, the "Commitments"),
pursuant to which Fidelity National Title Insurance Company of New York (such
company, or such other nationally recognized title insurance provider as may be
selected by the Purchaser to issue the policies referred to herein, the "Title
Company") has agreed to issue ALTA owner's title insurance policies for each of
the Properties with the extended coverage and the endorsements and other
affirmative coverages referenced therein (collectively, the "Title Policies"),

6

--------------------------------------------------------------------------------


which Title Policies shall name as the insured the entity to which the Property
is to be transferred (i.e., a Property transferee) and commit to insure the
applicable Person's (or Property transferee's, if applicable) fee simple (or, in
the case of the Dover Parking Parcel, leasehold) title to its respective
Property to be good and indefeasible, subject only to the Permitted Exceptions,
and (ii) photocopies of the documents (the "Title Documents") evidencing or
describing the title exceptions shown on the Commitments.

        (b)  As used herein, the term "Permitted Exceptions" means, with respect
to each Property:

          (i)  Each of the title exceptions and exclusions set forth in the
Commitment for that Property and any title exceptions incurred by the applicable
Property Owner after the date of the relevant Commitment and not prohibited by
the terms of this Agreement, but excluding those exceptions and exclusions
marked "omit" or otherwise manually stricken and subject to any reservations or
revisions marked on each of the Commitments (collectively, the "Initial Title
Objections");

        (ii)  The state of facts set forth in the land survey of such Property
described on Schedule 3.1(b)(ii) (such surveys for the Properties, collectively,
the "Delivered Surveys"), and the state of facts set forth in the Updated Survey
for such Property, if any, and not objected to by the Purchaser as permitted in
Section 3.2;

        (iii)  All laws, regulations and ordinances including, without
limitation, all environmental, building and zoning restrictions affecting the
Property or the ownership, use or operation thereof adopted by any Governmental
Authority having jurisdiction over the Property or the ownership, use or
operation thereof, and all amendments or additions thereto now in effect or
which may be in force and effect on the Closing Date with respect to such
Property;

        (iv)  All unpaid personal property, real estate and excise taxes, and
all water, sewer, utility, trash and other similar charges, in each case that
are not yet due and payable as of the Closing with respect to such Property but
may become or give rise to a lien on all or any portion of the Property (it
being understood that such items may be subject to apportionment at such Closing
as provided herein);

        (v)  Each Lease listed on Schedule 3.1(b)(v) hereto as that Schedule may
be amended, supplemented or otherwise modified from time to time through the
Closing Date, subject to the terms of Section 4.1 hereof and each of the
Temporary Tenancies now in effect or which may be in effect on the Closing Date
with respect to such Property, subject to the terms of Section 4.1 hereof;

        (vi)  Any other easements, rights of way, restrictions, exceptions,
reservations, conditions, limitations, covenants, adverse rights or interests,
licenses, minor irregularities in title and other similar encumbrances that do
not in the aggregate materially (A) impair the use of such Property in the
operation of the business of the applicable Property Owner conducted thereon or
as permitted by applicable laws, (B) impair the ability to finance the Property
or (C) detract from the value of the Property for the purpose of such business;

      (vii)  Each and every Encumbrance of the type referred to in Section 3.2
below identified to the Purchaser prior to the Closing with respect to such
Property as contemplated therein and not objected to by the Purchaser in writing
within the time allowed in Section 3.2 or otherwise waived by the Purchaser as
provided in Section 3.2;

7

--------------------------------------------------------------------------------






      (viii)  Any public record filings by mechanics, materialmen or other
workmen employed by any tenant at its own expense to provide services at the
Property (to the extent, if any, that such filings constitute an Encumbrance);
and

        (ix)  Any liens, encumbrances or other defects or exceptions to title
insurance coverage caused by the Purchaser, by any of its affiliates, by any of
their respective agents, employees or other representatives or by any of the CF
Entities or any of their respective agents, employees or other representatives
at the Purchaser's prior written request.

        (c)    Updated Surveys.    The Purchaser acknowledges that it has
received and reviewed each of the Delivered Surveys and hereby confirms that,
with the exception of the objections described in Schedule 3.1(c) (the "Initial
Survey Objections"), the conditions shown on the Delivered Surveys are
acceptable to the Purchaser. If requested by the Purchaser, CFCL agrees to
cooperate with the Purchaser in permitting the Purchaser to obtain, at the
Purchaser's expense, an update of any one or more of the Delivered Surveys
(each, an "Updated Survey"). The Purchaser will have the right to object to new
matters set forth in any Updated Survey in accordance with the provisions of
Section 3.2(a) below, except that the Purchaser will not have the right to
object to any new matters unless they constitute Other Exceptions and were not
set forth in the Delivered Surveys.

        3.2    Title Defects.    

        (a)    Certain Exceptions to Title.    If any update of a Commitment or
any Updated Survey for a Property discloses any material new (i) lien,
restriction on use, option, conditional sales agreement, pledge, security
interest, or other exception, encumbrance or title defect (each, an
"Encumbrance") or (ii) encroachment, change in the boundary of a Property (as
compared to the boundary shown on the Delivered Survey) or other survey defect,
in either case that is not a Permitted Exception (all such Encumbrances and
other new encroachments, changes and other survey defects are collectively
referred to herein as "Other Exceptions"), then the Purchaser will have the
right to object in writing to such Other Exception so long as it delivers the
notice to CFCL within five (5) Business Days after the Purchaser first receives
such updated Commitment or Updated Survey or such lesser time as remains between
such receipt and the Closing Date with respect to the affected Property. Unless
the Purchaser notifies CFCL in writing that it objects to an Other Exception
with respect to a Property within the foregoing time period, each such Other
Exception automatically will constitute an additional Permitted Exception. Other
Exceptions to which the Purchaser timely objects within the time frame set forth
in this Section 3.2(a) are collectively referred to herein as "Subsequent Title
Objections".

        (b)    Discharge of Title Objections.    CFCL agrees that it will take
all reasonable actions within its control to Remove any new Mandatory Removal
Objection raised as a Subsequent Title Objection and affecting any Wholly Owned
Property prior to the Principal Closing Date. As used herein, "Mandatory Removal
Objection" means any Title Objection consisting of (i) a mortgage lien against a
Property, but expressly excluding the lien of the existing mortgage securing the
Broward Loan (unless such loan is repaid as provided in Section 4.7) and the
liens of the mortgages securing the existing financings of the Partial Property
Owners with Metropolitan Life, (ii) a lien or encumbrance against a Property or
Interest arising by legal process as a result of a judgment having been entered
against any CF Entity, (iii) a lien or encumbrance against a Property or
Interest arising by legal process in respect of delinquent real estate taxes
and/or assessments, (iv) any mechanic's or materialman's lien, but specifically
excluding any Permitted Exception (it being agreed that if CFCL elects to Remove
any such lien as described in clause (b) of the definition of "Remove", CFCL
shall be entitled to control the resolution of the dispute to which that lien
relates following the Closing and the Purchaser will use commercially reasonable
efforts to cooperate and cause its Affiliates to cooperate with CFCL in those
efforts at no cost to the Purchaser) and (v) any other Encumbrance granted by a
CF Entity against a Property or Interest

8

--------------------------------------------------------------------------------




in violation of Article IV. In addition, CFCL agrees to notify the Purchaser
whether or not it will be seeking to cure each Initial Title Objection, each
Initial Survey Objection and each Subsequent Title Objection, if any, (such
objections hereinafter collectively referred to as "Title Objections") all as
contemplated in Section 3.2(c). With respect to any Title Objection affecting a
Wholly Owned Property and which CFCL notifies the Purchaser it elects to cure,
then, on or before the Principal Closing Date CFCL agrees to use commercially
reasonable efforts to Remove such Title Objection. In addition, if CFCL elects
to cure any Title Objection relating to a Partial Property, then at or prior to
the Closing Date for that Partial Property CFCL agrees to use commercially
reasonable efforts to Remove or, to the extent the ability to do so is within
the control of a CF Entity, to cause the applicable Property Owner to use
commercially reasonable efforts to Remove that Title Objection on or before the
Closing Date for that Partial Property. As used in this Agreement, the term
"Remove" means that CFCL will (a) take such actions as are within its control
and necessary to eliminate (of record or otherwise, as appropriate) the Title
Objection, (b) cause the Title Company to remove the Title Objection as an
exception to title in the Title Policy or to affirmatively insure against the
same, in each case without any additional cost to the Purchaser (above customary
title insurance premiums), whether such insurance is made available in
consideration of payment, bonding, indemnity of CFCL or otherwise, or
(c) deliver sufficient funds to the Title Company with instructions for the
Title Company to apply such funds to discharge fully the Title Objection,
together with such instruments, in recordable form, as are necessary to enable
the Title Company to discharge the Title Objection of record and as an exception
to title in the Title Policy and funds necessary to cover the fees and expenses
of the Title Company for discharging the claim and recording or filing such
instruments and the Title Company in fact removes the Title Objection as an
exception to title in the Title Policy. For purposes of this Agreement, and
without intending to expand the meaning of the phrase "commercially reasonable
efforts", the parties acknowledge that commercially reasonable efforts will not
be interpreted as requiring the initiation or settlement of litigation,
disproportionate payouts to any partners or other equity investors or the
payment of money (other than usual and customary expenses associated with
negotiating and closing transactions of the nature set forth herein, including,
without limitation, fees and expenses required to be paid under existing
contractual obligations and processing or review fees and reimbursement for
legal fees and other out-of-pocket expenses customarily required by the current
holders of indebtedness on the Properties).

        (c)    Seller's Election to Discharge Title Objections.    With respect
to each Initial Title Objection and Initial Survey Objection, CFCL agrees to
notify the Purchaser within ten (10) Business Days from the date of this
Agreement whether CFCL elects to seek to Remove such Title Objection. With
respect to each Subsequent Title Objection, if any, CFCL agrees to notify the
Purchaser within ten (10) Business Days after CFCL first receives the foregoing
notice of such Subsequent Title Objection from the Purchaser or such lesser time
as remains between such receipt and the Closing Date with respect to the
affected Property whether CFCL elects to seek to Remove such Title Objection. If
CFCL does not affirmatively notify the Purchaser of any such election within the
allotted 10-Business Day period, CFCL shall be deemed to have elected not to
Remove the Title Objection in question. If CFCL elects or is deemed to have
elected not to Remove any Title Objection and the condition or circumstance
giving rise to that Title Objection is such that if it remains uncured it will
result in a failure of the condition precedent set forth in Section 7.1(d), the
Purchaser shall have the right, exercisable by delivering written notice to CFCL
within five (5) Business Days of CFCL's election or deemed election not to
Remove, to provide CFCL with a Purchaser Notice as that term is defined in
Section 4.6(b) in respect of that Title Objection and following such delivery
the provisions of Section 4.6(b) shall apply to that condition as if were a
condition that was the subject of additional due diligence and was discovered
and identified to CFCL prior to the Due Diligence Cutoff Date. If the Purchaser
doesn't deliver a Purchaser Notice

9

--------------------------------------------------------------------------------




to CFCL with respect to any such Title Objection within said five (5) Business
Day period, the Title Objection automatically will constitute an additional
Permitted Exception.

        3.3    Condemnation. (a) Right to Terminate.    In the event that any
Governmental Authority commences any condemnation action or any taking by power
of eminent domain (such action, a "Condemnation") against any Property, CFCL
agrees to notify the Purchaser in writing of such action or threatened action
promptly upon any CFCL Entity obtaining knowledge thereof. If any Property or
portion thereof is taken in a Condemnation or a transfer in lieu thereof and the
action individually or in combination with any destruction or damage by any
casualty to such Property deprives the Property Owner of 25% or more of the
gross leasable area owned and/or ground leased by the Property Owner at the
Property or deprives the affected Property of access to public roads in a manner
that materially and adversely affects the value of the Property taken as a whole
(any such Condemnation, a "Substantial Condemnation"), and following such
occurrence the CF Entities are unwilling or unable to restore the Property to at
least as good a condition (including leasable square footage) as existed on the
date of this Agreement by the Principal Closing Date, the Purchaser will have
the right, with respect to the Non-Threshold Properties only, to decline to
include such Property or the Interests associated with such Property in the
Principal Closing as contemplated in, and subject to CFCL's cure rights as set
forth in, Section 6.4 below. If any Condemnation does not constitute a
Substantial Condemnation, then this Agreement will remain in full force and
effect and the Purchaser will acquire the Property or, if applicable, the
Interests, on the terms and conditions set forth in this Agreement. If any
Condemnation occurs with respect to any Property and this Agreement is not
terminated, CFCL agrees that it will allow the Purchaser to participate in the
negotiations regarding the settlement of any claim for proceeds resulting from
that Condemnation (in the case of the Partial Properties, only to the extent the
CF Entities are entitled to permit the Purchaser to so participate) and will not
settle any such claim without obtaining the Purchaser's prior written consent,
which consent will not be unreasonably withheld, conditioned or delayed. In
addition, the CF Entities agree that, without obtaining the Purchaser's prior
written consent, which consent will not be unreasonably withheld, conditioned or
delayed, they will not make any repairs to, or otherwise restore, any Property
subject to a Condemnation, other than repairs required to protect the health or
safety of any person or property at the Property and except as required by the
terms of any Lease, REA Document, loan document or other agreement to which the
relevant Property Owner is a party or which is otherwise applicable to the
affected Property.

        (b)    Credit for Proceeds.    If (i) a Substantial Condemnation occurs
with respect to a Non-Threshold Property but the Purchaser does not decline to
accept the applicable Interest in that Non-Threshold Property or (ii) a
Condemnation occurs with respect to a Property and the Condemnation does not
constitute or result in a Substantial Condemnation, then in either case the
Purchaser will acquire the Property or, in the case of Partial Properties, the
applicable Interests, on the terms and conditions set forth in this Agreement;
provided that, at the Closing with respect to that Property, the Purchaser will
be entitled to a credit against the Consideration allocable to that Property or
Interests in an amount equal to the Condemnation proceeds, if any, received by
the applicable CF Entity after the date of this Agreement and prior to that
Closing, net of all reasonable out-of-pocket costs and expenses relating to such
Condemnation, and the proceeds of any rent insurance paid to the CF Entities in
respect of the Condemnation will be apportioned between the Purchaser and the CF
Entities as if the same were rent, as and when received. The provisions of this
Section 3.3(b) shall survive the Closing with respect to that Property.

        3.4    Destruction or Damage. (a) Right to Terminate.    If any Property
or portion thereof is destroyed or damaged by any casualty in a manner that
individually or in combination with any Condemnation, (i) deprives or would
deprive the Property Owner of 25% or more of the gross leasable area owned
and/or ground leased by the Property Owner at the Property or (ii) deprives or
would deprive the affected Property of access to public roads in a manner that
materially and adversely affects

10

--------------------------------------------------------------------------------

the value of the Property taken as a whole (any such casualty, a "Substantial
Casualty"), and following such occurrence the CF Entities are unwilling or
unable to restore the Property to at least as good a condition (including
leasable square footage) as existed on the date of this Agreement by the
Principal Closing Date, the Purchaser will have the right, with respect to the
Non-Threshold Properties only, to decline to include any Interest associated
with such Property in the Principal Closing as contemplated in, and subject to
CFCL's cure rights as set forth in, Section 6.4 below. The Purchaser hereby
acknowledges and agrees that any deterioration or worsening of the condition of
the parking lot at The Esplanade shall not constitute a damage or destruction
from a casualty with respect to such Property. If any Substantial Casualty
occurs with respect to any Property and this Agreement is not terminated with
respect to that Property, CFCL agrees that it will allow the Purchaser to
participate in the negotiations regarding the settlement of any claim for
insurance proceeds payable in respect of that casualty (in the case of the
Partial Properties, only to the extent the CF Entities are entitled to permit
the Purchaser to so participate), and will not compromise or settle any such
claim without obtaining the Purchaser's prior written consent, which consent
will not be unreasonably withheld, conditioned or delayed. In addition, the CF
Entities agree that, without obtaining the Purchaser's prior written consent,
which consent will not be unreasonably withheld, conditioned or delayed, the CF
Entities will not make any repairs to, or otherwise restore, any Property
subject to a casualty described in the immediately preceding sentence, other
than repairs required to protect the health or safety of any person or property
at the Property and except as required by the terms of any Lease, REA Document,
loan document or other agreement to which the relevant Property Owner is a party
or which is otherwise applicable to the affected Property.

        (b)    Credit for Proceeds.    If (i) any Substantial Casualty occurs at
a Non-Threshold Property and the Purchaser does not elect to exclude the
applicable Interest from the Principal Closing, or (ii) damage or destruction
occurs at a Property that does not constitute or result in a Substantial
Casualty, then in either case the Purchaser will acquire the applicable
Interests on the terms and conditions set forth in this Agreement; provided
that, at the Closing with respect to that Property, the Purchaser will be
entitled to a credit against the Consideration allocable to that Property or
Interest in an amount equal to the insurance proceeds, if any, received by a CF
Entity after the date of this Agreement and prior to that Closing in respect
thereof, net of all reasonable out-of-pocket costs and expenses relating to such
casualty (including such costs incurred to restore or repair the affected
Property), and the proceeds of any rent insurance paid in respect of the
casualty will be apportioned between the Purchaser and the CF Entity as if the
same were rent, as and when received. In connection with any damage or
destruction occurring prior to the applicable Closing at a Property, the
applicable CF Entity shall, at that Closing, assign to the Purchaser all of such
CF Entity's rights, title and interests, if any, in any casualty insurance claim
arising out of or with respect to such damage or destruction. The provisions of
this Section 3.4(b) shall survive the Closing with respect to that Property.

ARTICLE IV

COVENANTS

        4.1    Conduct of Business.    From the date hereof to the Closing Date
with respect to a Property:

        (a)  each Current CF Property Owner will operate its Property in the
ordinary course in a manner consistent with its prior practice, including,
without limitation, performing routine maintenance of the Property and will
continue to perform the capital expenditure items described on Schedule 4.1(a)
hereto (it being understood that, except for continuation of the pending
projects as set forth on Schedule 4.1(a), this Section 4.1 shall not be
interpreted as requiring the CF Entities to initiate or continue any expansion,
renovation or other capital expenditure programs and that as the Principal
Closing approaches the CF Entities will be entitled to wind down their leasing
activities in anticipation of and preparation for the transition to new
ownership); in the

11

--------------------------------------------------------------------------------

event that by the Closing for any Threshold Property the CF Entities have not
completed the capital improvement activities to which any of the expenditures
described on Schedule 4.1(a) relate at that Property, the Purchaser shall be
entitled to a reduction in the Consideration payable for that Property equal to
the amount budgeted for that capital improvement activity and not spent by the
CF Entities as of such Closing (or, in the case of an amount relating to a
Partial Property, the product of the budgeted amount from Schedule 4.1(a)
grossed up to 100% and then multiplied by the Applicable Percentage for the
Interest being acquired by the Purchaser at the Closing in question). CFCL
agrees that during the next three days it will cooperate with the Purchaser in
its efforts to determine the status of the various capital projects addressed on
Schedule 4.1(a), and CFCL and the Purchaser agree to work together to agree on
revisions to the schedule that remove references to capital items that have
already been completed. If, by midnight (EST) on Monday, December 9, 2002, the
parties have not either agreed to a substitute schedule that will replace the
schedule attached to this Agreement or agreed that the existing schedule is
acceptable, each of CFCL and the Purchaser shall have a one-time right to
terminate this Agreement, provided that this right shall only be exercisable by
a party delivering written notice to the other prior to 5:30 p.m. (EST) on
Tuesday, December 11, 2002 (time being of the essence with respect to such
deadline). If the parties do not terminate this Agreement as contemplated above
in this paragraph (a), then the parties agree that Schedule 4.1(a) shall remain
in the form in which it is attached to this Agreement. If either CFCL or the
Purchaser terminates this Agreement as contemplated above, then promptly
following such termination the Deposit shall be returned to the Purchaser.

        (b)  none of the CF Entities will amend or otherwise seek to modify the
Ground Lease;

        (c)  except as set forth on Schedule 4.1(c), as otherwise necessary in
order to implement the transactions contemplated herein, minor easements and
rights of way that qualify as Permitted Exceptions, and leasing activities in
the ordinary course of business that do not violate the restrictions set forth
in paragraphs (h), (i) and (j) below, no CF Entity will sell, transfer, assign,
pledge, ground lease or otherwise dispose of, or transfer or grant any right or
interest in, any Property;

        (d)  except as set forth on Schedule 4.1(d) or otherwise necessary in
order to implement the transactions contemplated herein, no CF Entity will sell,
transfer, assign, pledge or grant any other right or interest in any Interests;

        (e)  no CF Entity will grant any additional liens on the Property or the
Interests that will encumber the Property or the Interests following the Closing
with respect to such Property or Interests (other than Permitted Exceptions);

        (f)    no Current CF Property Owner will amend, modify, supplement any
existing, or enter into any new, Equipment Lease that will continue to encumber
a Property following the Closing with respect to such Property (except as
necessary in order to implement the transactions contemplated herein) unless
such Equipment Lease is amended, modified, supplemented or entered into, as
applicable, in the ordinary course of business consistent with past practice and
either (1) will not require total payments in excess of One Hundred Fifty
Thousand Dollars ($150,000) per annum and is terminable by the applicable
Property Owner on one (1) year's notice or less or (2) is terminable by the
applicable Property Owner without penalty on ninety (90) days' notice or less;

        (g)  except as permitted or required under this Agreement, as CFCL may
determine to be necessary in connection with the Liquidation Transactions or as
may be required by the lender in connection with the Purchaser's assumption
thereof, no CF Entity will modify, amend or supplement any of the documents
governing the Broward Loan (the "Broward Loan Documents");

12

--------------------------------------------------------------------------------




        (h)  except as permitted by Schedule 4.1(h), no Current CF Property
Owner will enter into any new Lease (i) of more than 5,000 square feet of gross
leaseable area at a Property or (ii) that requires the landlord to provide a
tenant improvement allowance or other similar investment in excess of One
Hundred Fifty Thousand Dollars ($150,000) (each, a "Major Lease") or amend or
otherwise modify any Major Lease unless such new Lease or modification is
entered into pursuant to the following procedures: (1) before finalizing any
Major Lease or amendment or modification thereto, CFCL will submit a term sheet
for the Major Lease in the form attached hereto as Exhibit D (a "Lease Term
Sheet") containing the terms of the Major Lease or the amendment or modification
thereto (including, without limitation, all leasing commissions or similar terms
payable with respect to such proposed Lease) to the Purchaser for its written
approval, which approval the Purchaser agrees will not be unreasonably withheld,
conditioned or delayed, (2) upon receipt of the completed Lease Term Sheet for a
proposed Major Lease or amendment or modification thereto, the Purchaser will
notify CFCL in writing promptly and in any event within three (3) Business Days
of receipt thereof of any objection the Purchaser may have to any of the terms
thereof (and any failure to respond in writing within such three (3) Business
Day period will be deemed approval), and (3) once the Purchaser has approved in
writing or been deemed to have approved the Lease Term Sheet for a proposed
Major Lease or amendment or modification thereto, the applicable Property Owner
will be fully entitled to enter into the proposed Major Lease or amendment or
modification thereto on the terms set forth in the approved Lease Term Sheet;
provided that, except as set forth in the Lease Term Sheet, the Major Lease will
be substantially in the form of the standard form then being used by that
Property Owner (or such alternative standard form as was included with the Lease
Term Sheet submitted to the Purchaser as described above); the Purchaser hereby
confirms that it has already approved the Lease Term Sheets and other matters
described on Schedule 4.1(h);

        (i)    without the prior written consent of the Purchaser, which consent
will not be unreasonably withheld, conditioned or delayed, no Current CF
Property Owner will cancel any Major Lease unless either (A) the tenant is in a
continuing default of a material nature thereunder or (B) the tenant is being
replaced by a new tenant and the terms of the Major Lease with such new tenant
have been approved by the Purchaser in accordance with Section 4.1(h) hereof;

        (j)    no Current CF Property Owner will cause any material changes to
be made in such Current CF Property Owner's standard form lease from such forms
as are in effect on the date hereof and which were provided or made available to
the Purchaser and are hereby deemed approved by the Purchaser, or such new forms
as may be approved in writing by the Purchaser, in each case without first
obtaining the Purchaser's consent thereto, which consent shall not be
unreasonably withheld, conditioned or delayed;

        (k)  no Current CF Property Owner will enter any new management,
service, operating, listing, brokerage, supply or maintenance agreement relating
to its Property (such agreements for all of the Properties, collectively, the
"Operating Contracts") or amend, modify, supplement, terminate or accept early
surrender of any of the Operating Contract, unless such Operating Contract is
amended, modified, supplemented or entered into, as applicable, in the ordinary
course of such CF Entity's business and in accordance with such CF Entity's past
practice and either (1) will not require total payments in excess of $150,000
per annum and is terminable by the applicable Property Owner on one (1) year's
notice or less or (2) is terminable by the applicable Property Owner without
penalty on ninety (90) days' notice or less.

        (l)    The CF Entities shall maintain, or, if applicable, renew or
replace with comparable coverage, the insurance coverage currently in effect for
each Wholly Owned Property through the Closing with respect to such Wholly Owned
Property; provided, however, that, if the applicable CF Entity is unable to
obtain coverage against acts of terrorism or any other component of coverage
included in any policy covering any of the Properties today because that
coverage is no longer available (or is no longer available at commercially
reasonable rates, as determined by CFCL), the replacement or renewal policy
shall nevertheless be deemed to satisfy the requirements of this paragraph.

        (m)  Each CF Entity agrees that, if it becomes the owner of any Property
or Interest as a result of any of the steps in the Liquidation Transactions,
then during the term of that CF Entity's ownership it too will operate the
Property in compliance with the covenants set forth in this Section 4.1
applicable to the Current CF Property Owner of that Property.

13

--------------------------------------------------------------------------------

        4.2    Partial Properties.    The Purchaser acknowledges that CF Cobb
Associates and CF Gwinnett Associates own general partnership interests in
entities that in turn own general partnership interests in the Property Owners
of Town Center at Cobb Place and Gwinnett Place, respectively, and that a third
party also owns general and limited partnership interests in each such Partial
Property Owner. Accordingly, while certain of the foregoing covenants and
restrictions purport to apply to all Property Owners and Properties, in the case
of the Partial Properties, the covenants and restrictions in Section 4.1 shall
be deemed only to restrict the CF Entities, and accordingly will only apply to
the Partial Properties and Partial Property Owners to the extent the matters
covered thereby are within the sole and absolute control of a CF Entity.

        4.3    Purchaser Consents.    Except as explicitly set forth in this
Article IV (e.g., Section 4.1(h)), if the Purchaser does not respond to a
written notice by CFCL seeking the Purchaser's consent or approval as required
under this Article IV within three (3) Business Days of its receipt of any such
notice, the Purchaser automatically and without any further action shall be
deemed to have fully consented to and approve each of the matters set forth in
that notice.

        4.4    Expenses.    Except as otherwise set forth herein to the
contrary, each party agrees to be responsible for the payment of its own
expenses (including the fees and expenses of its own attorneys, accountants and
other advisers) in connection with its due diligence activities, negotiating
this Agreement and any related agreements, obtaining any required approvals and
otherwise preparing for and consummating the Principal Closing or the Deferred
Closing. The Purchaser agrees to pay all record search, title examination, title
insurance and survey costs incurred by or at the direction of the Purchaser
(including, without limitation, the costs of obtaining the Title Commitments),
and the Purchaser agrees to reimburse the CF Entities for any out-of-pocket due
diligence expenses incurred by any of them at Purchaser's request and not as a
result of any separate obligation imposed on CFCL or the CF Entities hereunder.
The Purchaser also agrees to pay all transfer and recording taxes, filing fees
and other similar expenses arising in connection with the conveyances
contemplated by this Agreement. CFCL confirms that the CF Entities will bear all
costs incurred by them in connection with (i) defeasing the existing mortgage
debt encumbering the Properties known as Dover Mall and Dover Commons, The
Esplanade, Northpark Mall and Galleria at White Plains, (ii) subject to
Section 2.1(c), obtaining the Broward Consent and/or repaying the Broward Loan
and (iii) obtaining the Partner Consents. The parties agree to cooperate with
one another to prepare and file, or cause to be prepared and filed, with the
relevant Governmental Authorities all transfer tax returns, affidavits and other
similar instruments, if any, required in connection with the payment of the
foregoing expenses.

        4.5    Estoppel Certificates.    Commencing promptly after the date
hereof, CFCL agrees to (a) request of each major department store or other
so-called "anchor" listed on Schedule 4.5-1 (each, an "Anchor", and
collectively, the "Anchors") at each Wholly Owned Property an estoppel
certificate in the form currently in use by the Anchor in other similar
circumstances, and (b) prepare and deliver to (i) each tenant at each Wholly
Owned Property an estoppel certificate in the form attached hereto as
Schedule 4.5-2, (ii) the landlord under the ground lease for the Dover Parking
Parcel (such ground lease, the "Ground Lease", and such landlord, the "Ground
Lessor"), an estoppel certificate in the form attached hereto as Schedule 4.5-3,
or, such other form as is attached to or otherwise prescribed in a particular
Ground Lease document or is currently in use by the Ground Lessor in other
similar circumstances (so long as the form is adequate to enable the Title
Company to deliver the coverage contemplated in the Commitments), and (iii) to
the extent not covered in clause (i) above, each entity identified in the
Commitments or on Schedule 4.5-4 that is a party to a so-called "reciprocal
easement agreement" encumbering and/or benefiting any Wholly Owned Property
(each such entity, an "REA Party", and collectively, the "REA Parties"), an
estoppel certificate in the form attached hereto as Schedule 4.5-5 or in the
form currently in use by such entity in other similar circumstances (each such
estoppel certificate described in clauses (a) and (b) above, an "Estoppel
Certificate"), in each case completed to reflect the terms of the Lease, Ground
Lease or reciprocal easement agreement to which

14

--------------------------------------------------------------------------------


it relates. CFCL agrees to use commercially reasonable efforts, but without
being required to incur any expense (other than the administrative expense
customarily incurred in preparing, distributing and collecting such
certificates), to obtain signed Estoppel Certificates from each of the
above-referenced tenants, Anchors, REA Parties and Ground Lessor on or before
the applicable Closing Dates, and agrees to deliver to the Purchaser copies of
any signed Estoppel Certificate promptly following receipt by it or by any other
CF Entity (or any Person acting for any of them).

        4.6    Access.    (a) From the date hereof and continuing until the
applicable Closing or, if earlier for any Property, the termination of this
Agreement with respect to that Property, CFCL agrees to provide the Purchaser
and its authorized officers, employees and other representatives with reasonable
access to each of the Properties (but with respect to the Partial Properties,
only to the extent the applicable Current Interest Owner is permitted to provide
such access; it being understood that the CF Entities will not be responsible to
Purchaser for actions, if any, by the other Partner(s) in the Partial Property
Owner that interfere with the Purchaser's ability to obtain the desired access),
and to the books and records of the CF Entities relating thereto, during normal
business hours and at times mutually agreed upon (with both parties acting
reasonably and in good faith) to enable the Purchaser to prepare for the
Closings and the resulting transition in ownership and management; provided that
Purchaser agrees that (a) it will organize and conduct any such visit to a
Property in a manner that complies with all applicable laws and regulations and
does not cause or result in any disruption or damage at the Property, any loss
or expense or undue burden on any of the employees, tenants or other Persons at
the Property or disturbance or other interference with any of the activities of
any employees, tenants or other Persons at the Property, (b) in making any
non-intrusive physical examination or inspection of a Property, the Purchaser
and any of the Purchaser's agents participating in any such on-site review will
carry commercial general liability insurance with an aggregate limit of not less
than Five Million Dollars ($5,000,000) and a contractual liability endorsement
that insures the Purchaser's indemnity obligations under this Agreement and
names the CF Entities as additional insureds thereunder, (c) it will not be
permitted to conduct any intrusive physical testing (environmental, structural
or otherwise) at any Property (such as soil borings, water samplings and the
like) without CFCL's prior written consent, which consent may be withheld in
CFCL's sole discretion and which may be conditioned, among other things, on
Purchaser's and/or its Consultant's delivery to CFCL of evidence of insurance in
addition to that described in clause (b) above as may be requested by CFCL,
(d) prior to any such visit the Purchaser will inform CFCL of the names and
titles of the persons who will participate in the visit and a brief statement of
the purpose and expected duration of the visit and the scope of the activities
proposed to be conducted and (e) CFCL shall have the right, at its option, to
cause one (1) or more of its employees or other representatives to be present
with the Purchaser's representatives during any such visit to a Property or to
the location of any books or records relating thereto. Except as described in
Section 4.10 below, the Purchaser agrees that it will not, directly or through
any representative, contact or communicate with any tenant of a Property, the
Ground Lessor or any REA Party regarding any Property or the terms of its
arrangements with any CF Entity, whether in person, in writing, by telephone or
otherwise, without CFCL's prior written consent, which consent, if requested
prior to the close of business on the Due Diligence Cut-off Date, may be granted
or withheld by CFCL in its sole discretion and which consent, if requested after
the Due Diligence Cut-Off Date, will not be unreasonably withheld, and in either
case unless it has provided CFCL with reasonable advance notice of such contact
or communication and an opportunity to be present and participate in any such
discussions or to review and approve any such written submission in advance. The
Purchaser will restore or repair promptly any damage caused by any of its
representatives during any visit to a Property, and will be solely responsible
for removing (and will promptly remove) any liens that may be placed on any
Property by any agent or other representative of the Purchaser. In addition, the
Purchaser agrees to indemnify, defend and hold the CF Entities and their
respective affiliates harmless from and against any liability, damage, loss,
cost or expense (including, without limitation, reasonable attorneys' fees and
expenses) caused by it or any of its agents or representatives

15

--------------------------------------------------------------------------------


in connection with any such visit. The foregoing obligations shall survive
consummation or termination of this Agreement.

        (b)  Purchaser shall have until Tuesday, December 10, 2002 (the "Due
Diligence Cutoff Date") to (i) obtain current Phase I environmental reports for
each of the Properties (the "Updated Environmental Reports"), (ii) obtain
updates of the existing physical inspections and engineering reports for each of
the Properties (collectively, the "Updated Physical Reports"), (iii) further
investigate the soil condition beneath the parking lot at The Esplanade and the
status of building code compliance at Broward Mall (collectively, the "Due
Diligence Updates") and (iv) seek to obtain zoning compliance letters from
officials of the jurisdictions in which each of the Properties is located (the
"Zoning Letters"). The Purchaser agrees to obtain the Updated Environmental
Reports, Updated Physical Reports, Due Diligence Updates and Zoning Letters in a
manner that will not cause physical damage to any Property or exacerbate any
pre-existing condition at any Property, and to provide CFCL with copies of all
such reports and any correspondence or other written materials relating thereto
promptly following receipt by the Purchaser. CFCL agrees to use commercially
reasonable efforts to cooperate with the Purchaser in its efforts to obtain the
Updated Environmental Reports, Updated Physical Reports and Due Diligence
Updates, which cooperation shall include providing the Purchaser with access to
information readily available to CFCL or any of the other CF Entities. The
parties agree that the Purchaser shall not be responsible to CFCL or any CF
Entity for any pre-existing condition at any Property except to the extent the
Purchaser's entry or investigation exacerbates said condition and then only to
the extent of such exacerbation and any harm resulting therefrom. If (i) any
Updated Environmental Report discloses a new condition or material deterioration
of a previously disclosed condition at a Property that was not disclosed in any
of the Existing Environmental Reports or in any other written materials CFCL
provided for the Purchaser's review prior to the date of this Agreement,
including, without limitation, capital expenditure budgets, (ii) any Updated
Physical Report reveals a new condition or material deterioration of a
previously disclosed condition at a Property that was not disclosed in the
existing engineering reports or in any other written materials CFCL provided for
the Purchaser's review prior to the date of this Agreement, including, without
limitation, items addressed in capital expenditure budgets, (iii) any Due
Diligence Update reveals any new information regarding the impact of the soil
condition at The Esplanade or the impact of any building code compliance matters
at Broward Mall not disclosed in any written materials CFCL provided for the
Purchaser's review prior to the date of this Agreement, including, without
limitation, items addressed in capital expenditure budgets, or (iv) any Zoning
Letter reveals any instances of material noncompliance at a Property that was
not identified in any of the written materials made available to the Purchaser
prior to the date of this Agreement, and, in any such case referred to in any of
clauses (i) through (iv) above, the new condition or information materially and
adversely affects the value of the Property to which it relates (as determined
by the Purchaser, acting reasonably and in good faith), the Purchaser shall
notify CFCL promptly upon making that determination and, in any event, not later
than 5:00 p.m. (EST) on the Due Diligence Cutoff Date. The Purchaser's notice
(the "Purchaser Notice") shall include an explanation of the condition or
information, copies of all reports, correspondence and other written materials
obtained by it and relating to the condition or other information and its
adverse effect on the related Property and, if available to the Purchaser, a
proposal of a method of curing the subject condition that would be acceptable to
the Purchaser. CFCL shall have until 5:00 p.m. (EST) on the date that is three
(3) Business Days after the delivery of the Purchaser Notice to respond in
writing (the "CFCL Response") either that it will discuss and explore with the
Purchaser the prospect of curing the condition or that it is unable or unwilling
to engage in that discussion and exploration (and failure to respond will be
deemed to be the latter). If CFCL delivers (or is deemed to have delivered) a
CFCL Response indicating that it will not explore cure options, the Purchaser
shall have until 5:00 p.m. (EST) on the date that is three (3) Business Days
from the

16

--------------------------------------------------------------------------------

date on which it received or was deemed to have received such notice to
(i) waive the original Purchaser Notice and affirm the Purchaser's obligations
hereunder, in which case the Purchaser shall be deemed to have accepted the
condition described in its Purchaser Notice without any change to the other
terms of this Agreement, or (ii) if the condition exists at a Threshold
Property, terminate this Agreement by written notice to CFCL on the date that is
two (2) Business Days after its receipt of such CFCL Response (in which case the
Deposit shall be promptly returned to the Purchaser and thereafter the parties
shall have no further rights or obligations hereunder, except those which
expressly survive termination of this Agreement), or if the condition exists at
a Partial Property, notify CFCL that it will not accept delivery of any Interest
relating to that Partial Property unless the condition has been cured in a
manner acceptable to it, acting reasonably. If CFCL delivers a CFCL Response
indicating it will explore cure options, then CFCL and the Purchaser shall work
together in good faith to obtain such additional information, if any, as may be
necessary to develop a method of cure acceptable to both. If, however, at any
time following delivery of a CFCL Response indicating that it will explore cure
options CFCL determines that it is unable or unwilling to cure the condition in
a manner acceptable to the Purchaser, CFCL shall promptly notify the Purchaser
of its determination in writing and the Purchaser shall have until 5:00 p.m.
(EST) on the date that is three (3) Business Days from receipt of such notice to
(i) waive the original Purchaser Notice and affirm the Purchaser's obligations
hereunder, in which case the Purchaser shall be deemed to have accepted the
condition described in its Purchaser Notice, or (ii) if the condition exists at
a Threshold Property, terminate this Agreement by written notice to CFCL on the
date that is two (2) Business Days after its receipt of such notice (in which
case the Deposit shall be promptly returned to the Purchaser and thereafter the
parties shall have no further rights or obligations hereunder, except those
which expressly survive termination of this Agreement), or if the condition
exists at a Partial Property, notify CFCL that it will not accept delivery of
any Interest relating to that Partial Property unless the condition has been
cured in a manner acceptable to it, acting reasonably.

        4.7    Broward Consent.    At the Closing with respect to Broward Mall,
the Purchaser agrees to assume all obligations under the documents evidencing
and/or governing the Broward Loan pursuant to the terms of the Broward Loan as
they exist on the date hereof pursuant to such assumption documentation as the
lender may customarily and reasonably require (it being understood that this
provision shall not be interpreted as requiring the Purchaser to assume new
obligations of any material nature that are not consistent with the terms of the
Broward Loan in force today). CFCL agrees to use commercially reasonable efforts
to obtain the consent of the lender of the Broward Loan to the assumption of
such loan by Purchaser on terms consistent with the foregoing (the "Broward
Consent"). The Purchaser agrees to cooperate with the CF Entities to cause the
Broward Loan lender to consent to the foregoing assumption and to fully release
and discharge each CF Entity from all obligations under the guaranties and
indemnity agreements related to the Broward Loan identified on Schedule 4.7,
including by executing documents reasonably requested by the Broward Loan
lender, so long as they do not expand the Purchaser's obligations beyond those
current obligations of the released CF Entities. If for any reason the Broward
Loan lender is unwilling to release and discharge any CF Entity from any such
guaranty or indemnity agreement identified on Schedule 4.7, the Purchaser agrees
to indemnify the relevant CF Entity from any liabilities under the guaranty or
indemnity agreement accruing from and after the Closing Date pursuant to an
indemnity agreement in the form of Exhibit N attached hereto. If for any reason
CFCL is unable to obtain the Broward Consent or the lender of the Broward Loan
is unwilling to accept an assumption of the Broward Loan by the Purchaser as
described above (assuming no breach or other instance of non-compliance by the
Purchaser hereunder or thereunder), then in that event and consistent with the
terms of Section 2.1(c) CFCL shall cause the Broward Loan to be repaid and
Broward Mall released from the Broward Loan such that it can be conveyed to the
Purchaser as one of the Threshold Properties free and clear of the Broward Loan
and subject only to the Permitted Exceptions related thereto. The Purchaser
agrees that prior to the Closing

17

--------------------------------------------------------------------------------

it will not communicate with the Broward Lender in person, by telephone, in
writing or otherwise regarding Broward Mall, the terms of the Broward Loan or
the consent or assumption referred to above unless it provides CFCL with
reasonable advance notice of such communication and an opportunity to be present
and participate in any such discussion or to review and approve any such written
submission.

        4.8    Partial Property Loans.    At the Closing with respect to the
Interests relating to a Partial Property, the Purchaser agrees to assume all
obligations of each CF Entity pursuant to each guaranty and/or indemnity
agreement identified on Schedule 4.8 with respect to that Partial Property (the
"CF Obligations") on such terms and pursuant to such assumption documentation
(which shall not include any new terms or impose any new obligations on the
Purchaser) as the lender may customarily and reasonably require. The Purchaser
also agrees to cooperate with the CF Entities to cause the lender to fully
release and discharge each CF Entity from all obligations under such guaranties
and indemnity agreements identified on Schedule 4.8 including by executing
documents reasonably requested by lenders, so long as the same do not expand the
Purchaser's obligations beyond those of such CF Entities. If for any reason the
lender is unwilling to release and discharge any obligations of a CF Entity, the
Purchaser agrees to indemnify such CF Entity from any liabilities under such
guaranty or indemnity identified on Schedule 4.8 accruing from and after the
Closing Date pursuant to an indemnity agreement in the form of Exhibit N.

        4.9    Pre-Closing Transactions.    (a) Prior to each applicable
Closing, each of the Current CF Property Owners, each of the Current Interest
Owners and certain other CF Entities will engage in a series of transfers and/or
liquidations by which certain CF Entities will be liquidated and other CF
Entities will become the owners of the Wholly Owned Properties and Upper-Tier
Interests. For purposes of this Agreement, "Final CF Property Owners" means the
CF Entities that immediately following the above-referenced transactions, will
own the Wholly Owned Properties (each, a "Final CF Property Owner"), "Final
Interest Owners" means the CF Entities that, immediately following the
above-referenced transactions, will own the Upper-Tier Interests (each, a "Final
Interest Owner"), "Final Selling Parties" means, collectively, the Final CF
Property Owners and the Final Interest Owners (each, a "Final Selling Party")
and "CF Entities" means, collectively, the Selling Parties other than Cobb
Center Associates and CF-H Gwinnett Associates and each other entity identified
on Schedule 4.9 as a "CF Entity" (each, a "CF Entity").

        (b)  At or prior to Closing, CFCL may cause its affiliates to enter into
such transactions as CFCL deems appropriate to change the identity of the
borrower, the mortgagor and/or any other obligor in respect of the Broward Loan
(including, by way of example, by eliminating the three-tiered structure so that
the borrower and the mortgagor are the same entity), so long as the transactions
do not change in any material respect the economic terms of the Broward Loan or
interfere with CFCL's ability to cause the delivery of Broward Mall to the
Purchaser at Closing as contemplated herein.

        4.10    Sears/Galleria at White Plains.    At the Principal Closing,
CFCL shall retain the obligation (the "Conditional Purchase Obligation"), if
any, to acquire the leasehold interest in an off-site property from Sears,
Roebuck & Co. ("Sears") as contemplated in the letter agreement dated August 2,
2002 (the "Sears Letter Agreement"), between CF Galleria at White Plains L.P.
and Sears and the draft Conditional Sales Agreement attached hereto as
Schedule 4.10, and following the Principal Closing CFCL agrees to indemnify and
hold the Purchaser harmless from and against any and all liability arising in
connection with CFCL's failure to satisfy any of its obligations in connection
with the Conditional Purchase Obligation. CFCL's indemnity obligations in this
Section 4.10 shall be subject to the provisions of Section 9.4 as if the
obligations arose pursuant to Section 9.2, but shall not be affected by or
subject to any of the limitations with respect to CFCL's indemnification
obligations set forth in Section 9.3 and any amounts paid pursuant to CFCL's
obligations in this Section 4.10 shall not count against the cap on CFCL's
liability set forth in Section 9.3. CFCL agrees to use commercially

18

--------------------------------------------------------------------------------

reasonable efforts to enter into an agreement with Sears on or before the
Principal Closing in substance satisfactory to the Purchaser acting reasonably
severing the Conditional Purchase Obligation from the other obligations of CF
Galleria at White Plains L.P. in the Sears Letter Agreement and the License and
Indemnity Agreement dated as of September 24, 2002 (the "Sears License
Agreement"), between CF Galleria at White Plains L.P. and Sears. CFCL also
agrees to request an estoppel certificate from Sears in respect of its expected
operations at the Galleria at White Plains in such form as may be requested by
the Purchaser, acting reasonably, and to use commercially reasonable efforts to
obtain that estoppel certificate (it being understood, however, that delivery of
that certificate shall not be a condition precedent to the Purchaser's
obligation to purchase this Property). The Purchaser agrees that prior to the
Principal Closing it will not communicate with Sears in person, by telephone, in
writing or otherwise regarding the Galleria at White Plains, the terms of
proposed lease at that Property or the terms of the Put Right unless it provides
CFCL with reasonable advance notice of such communication and an opportunity to
be present and participate in any such discussion or to review and approve any
such written submission. CFCL agrees that between the date hereof and the
Principal Closing it will use commercially reasonable efforts to continue
negotiations with Sears to document a transaction along the lines described in
the Sears Letter Agreement and that, in connection with those efforts, it will
consult with the Purchaser regularly and will use commercially reasonable
efforts to keep the Purchaser apprised of its progress with Sears. CFCL also
agrees that except as specifically referred to above, or as permitted or
required elsewhere in this Agreement, CFCL will not cause any CF Entity to enter
into the final lease or any other written agreement with Sears in furtherance of
the transaction referred to in the Sears Letter without the Purchaser's consent,
which consent the Purchaser agrees will not be unreasonably withheld,
conditioned or delayed. In turn, the Purchaser agrees that at the Principal
Closing it will include within the "Assignment of Contracts" any such lease or
other written agreement so approved by the Purchaser.

        4.11    Financial Statements.    CFCL agrees that, provided the
Purchaser has executed and delivered any engagement letter that may be required
by CFCL's independent accountants ("CFCL Accountant") for the relevant period
("KPMG"), CFCL will request of KPMG that it assist the Purchaser to produce, at
the Purchaser's sole cost and expense (which shall include any related property
management charges, and which costs and expenses the Purchaser covenants to pay
promptly when due), (a) an income statement satisfying the requirements of
Rule 3-14 of Regulation S-X promulgated under the U.S. securities laws (a
"Rule 3-14 Income Statement") for the Wholly Owned Properties, on a combined
basis, for the year ended December 31, 2001 (audited by KPMG) and for the
nine-month period ended September 30, 2002 (un-audited), (b) a Rule 3-14 Income
Statement for each of the Upper-Tier Joint Ventures and for each of the Partial
Property Owners for the year ended December 31, 2001 (audited by KPMG) and for
the nine-month period ended September 30, 2002 (un-audited). CFCL acknowledges
that the Purchaser, with the requisite consent of KPMG, may elect to include
some or all of the foregoing income statements in public filings made by the
Purchaser at the times and to the extent required by applicable securities laws
or rules or policies of the New York Stock Exchange or as reasonably determined
by the Purchaser to be advisable in connection with an offering of its
securities. For certainty, the Purchaser confirms that no CF Entity shall have
any responsibility or liability to the Purchaser or any of its affiliates or
their respective partners, members, shareholders or other beneficial owners as a
result of the preparation or use of any of the foregoing financial statements
and the Purchaser agrees to indemnify each CF Entity and hold it harmless from
and against any claims of such responsibility or liability and any costs or
expenses relating thereto (it being understood, however, that the foregoing
shall not be interpreted as limiting CFCL's liability to the Purchaser, if any,
pursuant to Section 9.2 or any other express provision of this Agreement or any
other Transaction Document). From the date hereof through the Principal Closing
(or, in the case of the Interests, the Closing for such Interests), CFCL agrees
to use commercially reasonable efforts to cooperate with the Purchaser and KPMG
and to give each access to such of its books and records relating to the
Properties and Interests and, subject to the expense bearing arrangements
described above, to direct its internal and

19

--------------------------------------------------------------------------------


external property management personnel to cooperate with the Purchaser and KPMG,
in each case to the extent necessary to enable the Purchaser and KPMG to produce
and, where applicable, audit the foregoing Rule 3-14 Income Statements.

        4.12    Employees.    The Purchaser shall not have any obligation to
offer to employ or to employ any employee of any CF Entity or any Affiliate of a
CF Entity located at or otherwise assigned to provide services in connection
with any Property, and CFCL confirms that it and the other CF Entities and their
Affiliates will retain or terminate any such employees and provide any employee
benefits relating thereto and required by law.

        4.13    Pending Litigation.    The CF Entities acknowledge that the
Purchaser is not, by virtue of the transfers contemplated herein or otherwise,
assuming the liability of any CF Entity accruing prior to the applicable
Closing, if any, for any claim that is the subject of a legal action pending
against that CF Entity as of the date of this Agreement or that is commenced
after the date hereof and prior to the Closing for the Property to which that
claim relates.

ARTICLE V

APPORTIONMENTS

        5.1    General.    Except as provided in Section 5.2 hereof, the
Consideration payable with respect to each Property (or Interest relating
thereto) shall be adjusted by apportioning the following items as of 11:59 p.m.
E.S.T. on the day immediately preceding the Closing Date for that Property or
Interest (the "Adjustment Point"):

        (a)    Real Estate Taxes and Assessments.    Real estate taxes and
assessments (and refunds thereof, to the extent not payable to tenants) on the
basis of the fiscal year or fiscal years for which assessed. If the Closing
shall occur before a new real property tax rate or assessed valuation is fixed,
the apportionment of real estate taxes at Closing shall be upon the basis of the
old tax rate for the next preceding fiscal year applied to the latest assessed
valuation. Promptly after the actual real estate taxes have been fixed, the
apportionment of taxes shall be recomputed and CFCL or Purchaser, as the case
may be, promptly upon demand shall make a payment to the other based upon the
recomputed apportionment. In addition, if any real property assessment affects
any of the Properties at the Closing Date and such real property assessment is
payable in annual or other installments (whether at the election of Property
Owner or otherwise), only the installment relating to, or payable over, the
fiscal period of the assessing authority, part of which is included within the
period prior to the Closing Date and part of which is included in the period
after the Closing Date, shall be apportioned between CFCL and the Purchaser as
of the Adjustment Point. No apportionment shall be made in respect of any real
estate taxes or assessments that are payable by any tenant directly to the
applicable governmental or other authority pursuant to the terms of its Lease,
unless the tenant is not current in its payment obligations under its Lease on
the Closing Date.

        (b)    Utilities.    Utilities and fuel charges, including, without
limitation, water, sewer, steam, electricity, gas and oil charges, on the basis
of current bills and readings obtained by the CF Entities within thirty
(30) days prior to the Adjustment Point (or, if none, on the basis of the most
recent previous bills and readings); provided that, upon the taking of
subsequent actual readings that are as of a date closer in time to the Closing
Date than the date of the readings used to determine the adjustment made at the
Closing pursuant to this sentence, such adjustment shall be recalculated based
upon the subsequent readings, and CFCL or the Purchaser, as the case may be,
promptly upon demand, shall make any necessary compensating payments to the
other party. No apportionment shall be made in respect of any utility or fuel,
the charges for which are payable by any tenant directly to the provider of such
utility pursuant to the terms of its lease, unless the tenant is not current in
its payment obligations under its Lease on the Closing Date.

20

--------------------------------------------------------------------------------




        (c)    Interest.    Interest payable under the Broward Loan, the
mortgage loans encumbering the Partial Properties and any other permissible
indebtedness of a Property Owner that will continue to be outstanding after the
Closing.

        (d)    Escrows and Deposits.    All escrows or similar deposits, if any,
made by a Property Owner as security under the Broward Loan or any other
permissible indebtedness of a Property Owner that will continue to be
outstanding after the Closing, or under any public service contracts that will
remain on deposit for the benefit of the Purchaser after the Closing, to the
extent the Property Owner assigns its rights to such escrows or similar deposits
to the Purchaser.

        (e)    Rents.    Rents (other than Percentage Rents that will be
apportioned as provided in Section 5.1(e)(iv) and Tax and Operating Expense
Reimbursements that will be apportioned as provided in Section 5.3), including
prepaid Rents and unpaid Rents, as and when collected. The word "Rents", as used
in this Agreement, shall include, without limitation, (i) fixed monthly rents
("Fixed Rents") payable by tenants and occupants (including former tenants and
occupants) of the Property, (ii) percentage or overage rents and other charges
and amounts payable by tenants based upon their sales or receipts at or from the
Property ("Percentage Rents"), (iii) amounts payable by tenants on account of
real estate taxes and assessments or increases therein, mall maintenance
charges, common area maintenance, operating costs or increases therein,
insurance charges and the like ("Tax and Operating Expense Reimbursements") and
(iv) rents or other charges payable by tenants for services of any kind provided
to them (including, without limitation, the furnishing of heat, electricity,
gas, water, other utilities and air-conditioning and the construction of store
or mall enclosures, capital improvements or repairs or other items) ("Tenant
Charge Reimbursements") for which a separate charge is made (the amounts listed
in clauses (ii) through (iv) above being hereinafter collectively referred to as
"Additional Rent"). The term "costs of collection" shall mean and include
reasonable attorneys' fees and other costs incurred by the CF Entities prior to
the Closing Date or the Purchaser after the Closing Date, as the case may be, in
collecting any Rents but shall not include the regular fees payable to any
property manager.

          (i)  Any Rents (other than Percentage Rents and Tax and Operating
Expense Reimbursements, which are apportioned as provided in
Section 5.1(e)(iv) and Section 5.3 respectively) collected subsequent to the
Closing Date (whether due and payable prior or subsequent to the Adjustment
Point) which (as determined pursuant to the further provisions of this
Subsection 5.1(e)) relate partly to periods prior to the Closing, and any such
Rents collected prior to the Closing which (as determined pursuant to the
further provisions of this Subsection 5.1(e)) relate partly to periods after the
Closing, shall be adjusted as of the Adjustment Point, with any portion thereof
properly allocable (as determined pursuant to the further provisions of this
Subsection 5.1(e)) to periods prior to the Adjustment Point, net of costs of
collection, if any, to be retained by the CF Entities or paid to CFCL promptly
after receipt by the Purchaser, subject, however, to the further provisions of
this Subsection 5.1(e), and any portion thereof properly allocable (as
determined pursuant to the further provisions of this Subsection 5.1(e)) to
periods subsequent to the Adjustment Point to be retained by the Purchaser or
paid to the Purchaser promptly after receipt by the CF Entities. Any Rents
collected prior to the Closing that relate partly to periods after the Closing
shall be apportioned between CFCL and the Purchaser.

21

--------------------------------------------------------------------------------





        (ii)  If, with respect to Fixed Rents or any component of Additional
Rent under any Lease, the tenant is not more than one (1) month delinquent as of
the Closing Date, then any amount collected by or on behalf of the Purchaser
subsequent to the Closing from such tenant on account of such Fixed Rents or
component of Additional Rent shall be deemed to have been paid as directed by
the tenant in writing concurrently with such payment or, in the absence of such
direction, shall be deemed to have been paid first on account of the month in
which the Closing occurs and then, if any portion of such amount is remaining,
on account of payments of such Fixed Rents or component of Additional Rent due
and payable after the Closing. If, with respect to any Fixed Rents or any
component of Additional Rent under any Lease, the tenant is more than one
(1) month delinquent as of the Closing Date, then any amount collected by or on
behalf of the Purchaser subsequent to the Closing from such tenant on account of
such Fixed Rents or component of Additional Rent shall be deemed to have been
paid as directed by the tenant in writing concurrently with such payment or, in
the absence of such direction, shall be deemed to have been paid first on
account of payments of such Fixed Rents or component of Additional Rent due and
payable no later than the date of receipt of such amount (including payments due
on or prior to the Closing Date but not paid as of the date of the Closing and
payments due after the Closing Date but not later than the date of receipt of
such amount), but only to the extent relating to periods subsequent to the
Adjustment Point; then, if any portion of such amount is remaining, on account
of the foregoing payments to the extent relating to periods prior to the
Adjustment Point; and finally, if any portion of such amount is remaining, on
account of prepayments of such Fixed Rents or component of Additional Rent.

        (iii)  Payments of Rents received after Closing (other than Rents
collected pursuant to Section 5.4(b)) shall be deemed to have been made as
directed by the tenant in writing concurrently with such payment or, in the
absence of such direction, shall be deemed to have been made by the tenant first
to the payment of Fixed Rent, second to the payment of Percentage Rents, third
to the payment of Tenant Charge Reimbursements, fourth, to payment of Tax and
Operating Expense Reimbursements and last to the payment of any other items of
Rent payable by such tenant.

        (iv)  Notwithstanding anything to the contrary set forth in this
Subsection 5.1(e), it is agreed that Percentage Rents shall be apportioned on
the following basis: (x) at the Closing, Percentage Rents shall not be adjusted
and (y) following the end of the fiscal year on account of which such Percentage
Rents are payable by each tenant and receipt by the Purchaser of any final
payment on account thereof due from such tenant, the Purchaser shall pay to CFCL
the excess, if any, of (A) the amount of Percentage Rents actually paid by such
tenant on account of such entire fiscal year, net of costs of collection, if
any, multiplied by a fraction, the numerator of which is the number of days of
such fiscal year subsequent to the commencement and prior to expiration or
termination of the lease which occurred prior to the Adjustment Point and the
denominator of which is the total number of days in such fiscal year subsequent
to the commencement and prior to the expiration or termination of the lease in
question, over (B) all amounts theretofore received by the CF Entities on
account of the Percentage Rents in question for such fiscal year. If in any case
the amount provided for in (B) above exceeds the amount provided for in
(A) above, CFCL shall pay the amount of such excess to the Purchaser on demand.
Except as provided in Section 5.3, the provisions of this Subsection
5.1(e)(iv) shall also apply with respect to payments made by tenants on an
annual basis as adjustments to amounts theretofore paid by them on account of
other components of Additional Rent.

        (f)    Advance Deposits.    Any advance rental deposits in respect of
that Property held by a CF Entity on the Closing Date and applicable to any time
subsequent to the Closing, and any security

22

--------------------------------------------------------------------------------

deposits held by any CF Entity in respect of that Property on the Closing Date
(together with the interest, if any, earned thereon for the account of any
tenant) shall be delivered to the Purchaser. The CF Entity shall be entitled to
its share of interest earned on any such deposits for the account of the CF
Entity (i.e., to the extent not payable to the relevant tenant under its lease)
up to the Adjustment Point.

        (g)    Promotional Fund Payments.    Marketing expenses, and amounts
payable by or to the Property Owner to or from any merchants association for the
Property. If a CF Entity is holding any funds collected by it from tenants at
that Property specifically for promotional or marketing activities (other than
funds held by a merchants' association, which shall remain the property of such
association), the CF Entity shall transfer such funds to the Purchaser at that
Closing and the Purchaser shall accept such funds and shall assume
responsibility for holding such funds under the same arrangements as were
applicable to the CF Entity prior to Closing.

        (h)    Equipment Lease Payments.    Amounts payable under Equipment
Leases.

        (i)    Operating Contracts.    Fees and other charges payable under the
Operating Contracts and any other similar agreements to which the Property
Owner, or a property manager on its behalf, is a party.

        (j)    Brokerage Commissions; Tenant Work.    All commissions and other
amounts due and payable to any brokers, agents, finders or similar persons
("Brokers") on account of (i) the execution of any Lease or any amendment or
renewal thereof, (ii) the exercise by any tenant of a renewal or expansion
option contained in any Lease, (iii) the failure by any tenant to exercise any
termination or cancellation option contained in any Lease, or (iv) any other
event relating to any Lease, regardless of whether such amounts first become due
before or after the Adjustment Point. For purposes of this Subsection 5.1(j),
all such commissions and other amounts payable in respect of the initial terms
of Leases signed on or prior to October 4, 2002 (collectively, the "Underwritten
Leases") shall be deemed to relate to periods prior to the Adjustment Point (and
the applicable Property Owner shall be liable to pay the same), and all other
such commissions and other amounts, regardless of when such amounts actually
become payable, shall be deemed to relate to periods after the Adjustment Point
(and the CF Entities shall not be obligated to pay any portion thereof). The
provisions of this Subsection 5.1(j) shall also apply to any work, improvements,
fixtures, fitting, equipment and services required to be furnished or provided
by a CF Entity to any tenant under the provisions of its Lease, or allowances in
lieu thereof payable under such Leases ("Tenant Work"), such that the applicable
Property Owner shall be responsible for all Tenant Work in respect of
Underwritten Leases. In addition, CFCL agrees that at the Closing in which the
Purchaser acquires the Galleria at White Plains the Purchaser shall be entitled
to a credit against the Consideration payable for that Property in an amount
equal to the portion of the $3 million payable for Tenant Work for Sears
described on Exhibit 8.2(l), if any, that has not yet been disbursed to Sears as
of that Closing Date. All other Tenant Work shall be obligations of the
Purchaser.

        (k)    Ground Lease Payments.    Rents and other amounts payable under
the Ground Lease.

        (l)    Ground Lease Deposit.    The Purchaser shall pay CFCL an amount
equal to the full security deposit outstanding under the Ground Lease.

        (m)    Deferred Lease Premiums/Other Leasing Charges.    The Purchaser
shall remit to CFCL all amounts paid by tenants after Closing as deferred lease
premiums or so-called "key dollars" in respect of Underwritten Leases as and
when such amounts are received by the Purchaser (this obligation shall survive
the Closing and the 18-month time limit set forth in Section 5.2).

        (n)    Annual Fees.    Annual permit, license and inspection fees
covering any period following the Closing, if any, to be apportioned on the
basis of the fiscal year for which levied.

23

--------------------------------------------------------------------------------




        (o)    Lease Termination Payments.    Lease termination payments paid or
payable by tenants in respect of any terminations occurring during the period
between the date hereof and the Closing Date shall be apportioned between CFCL
and the Purchaser, with the Purchaser receiving a credit in an amount equal to
the total lease termination payment multiplied by the quotient of (A) the number
of days between the Closing Date and scheduled expiration of the Lease term in
force on the date of termination, divided by (B) the number of days between the
end of the most recent period for which the tenant has paid its rent (determined
as of the Closing Date) and the scheduled expiration of the Lease term in force
on the date of termination. Any such Lease termination payments owing as of
Closing in respect of a termination that occurred prior to Closing shall be
apportioned as and when collected in accordance with the principles set forth in
this Section 5.1(o).

        (p)    Other Items.    Any other operating expenses and any other items
relating to the Property which, in accordance with generally accepted accounting
principles and business practice, customarily would be apportioned between
sellers and buyers of real estate.

        (q)    Proration Statement.    The prorations and payments to be made
under the foregoing provisions of this Section 5.1 shall be made on the basis of
a written statement or statements prepared by CFCL and executed and delivered by
CFCL and the Purchaser at Closing. The form and content of such proration
statements shall be subject to the Purchaser's reasonable approval. CFCL shall
provide a preliminary statement no later than three (3) Business Days before
each Closing. In the event that the Purchaser disputes any item or requests
additional information related thereto, the parties shall immediately and in
good faith work together to resolve any issues prior to Closing. In the event
any prorations, apportionments or computations made under this Section shall
prove to be incorrect for any reason, then either party shall be entitled to an
adjustment to correct the same, provided (except with respect to real estate
taxes) that it makes written demand on the one from whom it is entitled to such
adjustment consistent with the terms of Section 5.2 below.

        5.2    Post-Closing Adjustments.    To the extent that any of the
prorations made on the Closing Date pursuant to this Article V are based upon
estimates of payments to be made to and/or expenses to be paid by the Purchaser
or the CF Entities subsequent to the Closing Date which later prove inaccurate
or otherwise are determined by either party to have been erroneously made, and
the aggrieved party has notified the other party hereto of the specific
inaccuracy or other error on or before the last Business Day of the eighteenth
(18th) calendar month following the month in which the Closing occurs, CFCL and
the Purchaser agree to adjust such prorations promptly upon receipt by CFCL or
Purchaser, as the case may be, of bills or other documentation setting forth the
actual and/or correct amount of such payments or expenses.

        5.3    Tax and Operating Expense Reimbursements.    The portion of Rents
consisting of Tax and Operating Expense Reimbursements shall be apportioned,
after the end of the fiscal period in which the Closing occurs (the "Applicable
Fiscal Closing Period"), on the same fiscal basis as such Rents are calculated
under the applicable Leases, so that the amount thereof under each of the Leases
to which the CF Entities shall be entitled, as finally determined, shall be the
entire amount thereof with respect to any fiscal period ending prior to the
Closing Date, and, for the Applicable Closing Fiscal Period, an amount which
bears the same ratio to the total Tax and Operating Expense Reimbursements
actually collected in respect of the applicable Lease for the Applicable Closing
Fiscal Period as the number of days in said current fiscal period subsequent to
the commencement and prior to the termination of the Lease in question which
shall have elapsed prior to the Closing Date bears to the total number of days
in the Applicable Closing Fiscal Period subsequent to the commencement and prior
to the termination of the Lease in question. Upon any such apportionment, a
settlement in cash shall be made by the party who previously received amounts in
excess of the amount to which it is entitled on the basis of the final
apportionment to the other party.

24

--------------------------------------------------------------------------------


        5.4    Collection of Rents.    

        (a)  The Purchaser shall bill all delinquencies existing at Closing
monthly and shall use commercially reasonable efforts to enforce and cause to be
enforced the collection of all unpaid Tax and Operating Expense Reimbursements,
Percentage Rents and other Rents which are payable with respect to the
Applicable Closing Fiscal Period and any prior fiscal period, but the Purchaser
shall not be required to commence litigation, commence an adversary proceeding
in a bankruptcy case or terminate Leases in connection with such collection
efforts. The Purchaser shall not waive or settle any claims for any such amounts
in whole or in part to the extent such amounts, if collected, would be payable
to a CF Entity hereunder without the prior written consent of CFCL. Costs of
collection shall be charged against amounts collected and charged to the parties
hereto in the proportion in which each is entitled to the proceeds of such
collection. Purchaser shall provide to CFCL semi-annual reports after Closing
with respect to the collection by Purchaser after Closing of any such amounts
which are payable with respect to the Applicable Fiscal Closing Period and any
prior fiscal period.

        (b)  CFCL shall have the right to seek collection of any Rent
delinquencies owed to a CF Entity and not collected by or on behalf of it within
six (6) months following the Closing Date; provided, however, that, in seeking
to collect any such Rent delinquencies, CFCL shall not be entitled to terminate
any Lease or otherwise seek any remedy that could materially adversely affect or
impact the Property or the ownership or operation thereof other than a money
judgment against the delinquent tenant. The Purchaser shall not be required to
join in any such actions or proceedings commenced by CFCL unless the provisions
of any law, rule or regulation at the time in effect shall require that such
actions or proceedings be brought by and/or in the name of the Purchaser, in
which event the Purchaser shall join and cooperate in such actions or
proceedings or permit the same to be brought by CFCL in the Purchaser's name but
CFCL shall pay all costs of collection relating thereto, including, without
limitation, the Purchaser's reasonable legal fees in reviewing pleadings and
other materials filed in connection with such litigation.

        (c)  Notwithstanding anything to the contrary contained herein, the
Purchaser shall have the right at any time on or after the Closing, and whether
or not its joinder shall be required as a matter of law, to join in, or to be
substituted for a CF Entity in, any proceedings for the eviction of tenants
and/or the collection of Rent which may have been instituted by such CF Entity
either prior to or after the Closing if the tenant in question is still in
possession of the premises covered by its Lease and if, in connection therewith,
the Purchaser intends to seek eviction of such tenant, cancellation of the Lease
or repossession of the leased premises. If the Purchaser joins in, or is
substituted for a CF Entity as plaintiff in any such litigation, the Purchaser
shall, thereafter, assume sole liability for all costs and expenses of such
litigation, including legal fees and expenses, as may thereafter be incurred
(except as provided below) and shall thereafter control all aspects of such
proceedings, except that the Purchaser shall not be entitled to waive, reduce or
otherwise compromise any claims for Rent relating to any period prior to Closing
without the prior written consent of CFCL (which consent shall not be
unreasonably withheld). CFCL in any event may, at its option, continue to
participate in such litigation. In any such event, CFCL shall reimburse the
Purchaser for a pro rata portion of its costs and expenses of such collection in
proportion to, but in no event in an amount greater than, the amount, if any,
actually received by CFCL after Closing as a result of such proceedings;
provided, however, that CFCL shall be entitled to a credit for reasonable legal
fees and expenses incurred by CFCL prior to the intervention by the Purchaser in
connection with the proceedings previously instituted by CFCL in connection with
such collection efforts.

        5.5    Inspection of Books and Records.    Each of CFCL and the
Purchaser shall have the right from time to time during the first eighteen
(18) months following the Closing to examine and audit so much of the books and
records of the other party (or any property manager therefor) as may relate to
any

25

--------------------------------------------------------------------------------

items of income or expense or any other items that are the subject of
adjustments pursuant to this Agreement in order to verify the proper treatment
thereof; provided that CFCL or Purchaser, as the case may be, gives the other
party not less than two (2) days' advance written notice of such examination and
conducts the review during normal business hours at the place or places where
such books and records are regularly maintained by such party or such other
place as may be agreed between CFCL and the Purchaser.

        5.6    Partial Properties.    Notwithstanding the foregoing, because the
Final Interest Owners will not convey 100% of the ownership interests in the
Partial Properties, the Consideration payable with respect to the Interests will
only be adjusted by a percentage of such total apportionments and adjustments
determined in accordance with the preceding sections equal to the direct or
indirect percentage ownership interest in the Partial Property Owner then being
transferred to the Purchaser (such percentage, the "Applicable Percentage") as
follows:

In the case of a transfer of Upper-Tier Interests:


Town Center at Cobb   33.33 % Gwinnett Place   32.50 %


In the case of a transfer of Partial Property Owner Interests:


Town Center at Cobb   50 % Gwinnett Place   50 %

        5.7    Target at The Esplanade.    The Purchaser covenants and agrees
that if, at any time on or before January 1, 2006, Target Corporation or any
successor thereto, directly or through one of its affiliates (collectively,
"Target"), opens a retail store of the type currently being operated by it under
the brand name "Target" at the Property known as The Esplanade, whether on the
terms outlined in the letter of intent, dated October 4, 2002, from Target to
Bill Vierra at General Growth Properties, Inc. or any other transaction on
similar economic terms in substitution thereof, then, within ten (10) Business
Days following the date on which that store first opens for business, the
Purchaser will pay CFCL a lump sum of Two Million Five Hundred Thousand Dollars
($2,500,000) by wire transfer of immediately available funds to a bank account
designated by CFCL. In addition, the Purchaser agrees to notify CFCL in writing
promptly after it enters into definitive documentation with Target for such a
store, and thereafter to keep CFCL apprised in writing of Target's progress on
completing, and expected opening date for, such a store on a regular basis and
not less than once per calendar quarter. If Target does not open a store as
described above on or before January 1, 2006, the Purchaser's obligation to pay
CFCL pursuant to this Section 5.7 shall expire.

        5.8    Survival.    The provisions of this Article V shall survive the
Closing.

ARTICLE VI

CLOSING

        6.1    Closing.    (a) Subject to the terms and conditions of this
Agreement, the Principal Closing shall take place at the offices of Sullivan &
Cromwell, 125 Broad Street, New York, New York 10004, at and as of 9:00 a.m.
E.S.T. on January 31, 2003, or at such other place, time and date as may
hereafter be mutually agreed between CFCL and the Purchaser (the "Scheduled
Principal Closing Date"). As used in this Agreement, the term "Principal
Closing" means the conveyance to the

26

--------------------------------------------------------------------------------


Purchaser of at least the Threshold Properties and the performance by each party
hereto of the obligations on its part then to be performed under and in
accordance with this Agreement, and the term "Principal Closing Date" means the
date on which the Principal Closing is to occur as provided in the preceding
sentences, as the same may be extended by CFCL pursuant to this Agreement, the
term "Threshold Properties" means, collectively, the Properties known as Broward
Mall, Dover Mall and Dover Commons, Galleria at White Plains, Northpark Mall and
The Esplanade, and "Non-Threshold Properties" means the Partial Properties. CFCL
and the Purchaser will conduct a "pre-closing" commencing on the second (2nd)
Business Day preceding the Principal Closing Date, and will use commercially
reasonable efforts to finalize the closing statement and the proration
statements set forth in Section 5.1 for the Principal Closing at least
twenty-four (24) hours prior to the Principal Closing Date. As used in this
Agreement, the term "Closing" means the conveyance of one or more Properties or
Interests to Purchaser and the performance by each party of the obligations on
its part then to be performed under and in accordance with this Agreement and
the term "Closing Date" with respect to any Property or Interest means the date
on which the Closing with respect to that Property or Interest has occurred or
is to occur, as the same may be extended by CFCL pursuant to this Agreement.

        (b)    CFCL Extension Rights.    CFCL shall have the right, exercisable
in one or more increments, by delivering written notice to the Purchaser as soon
as practical but in any event not less than five (5) Business Days prior to the
Scheduled Principal Closing Date (or, in the event of a prior extension by
virtue of this Section, two (2) Business Days prior to the then applicable
Principal Closing Date) to extend or adjourn the Principal Closing Date to a
date not later than April 2, 2003, if CFCL determines in its judgment that such
adjournment is reasonably necessary to enable CFCL to satisfy any of the
conditions precedent to Closing set forth in Section 7.1 with respect to any of
the Threshold Properties (and the Purchaser has not waived the failed conditions
and proceeded to Closing with respect to the Threshold Properties; it being
understood that the Purchaser will not be entitled to waive the failure to
obtain any third-party consents required for the conveyance of any of the
Threshold Properties to be included in the Principal Closing or to waive the
condition precedent in Section 7.1(f) without CFCL's consent in its sole
discretion), such right being in addition to any other adjournment right
provided for in this Agreement. If CFCL defers the Principal Closing Date as
permitted above, CFCL will advise the Purchaser in its notice of deferral of the
reasons therefor and thereafter will advise the Purchaser on a regular basis of
its progress in resolving the circumstances upon which the deferral was based.

        6.2    Closing Deliveries by the CF Entities.    At the Principal
Closing and at a Deferred Closing, if any, the relevant CF Entities, will
execute, acknowledge where appropriate and deliver, or cause to be delivered,
each of the following instruments and documents:

        (a)    Property Conveyance.    For each Wholly Owned Property, being
conveyed to Purchaser or a Purchaser Designee at that Closing:

          (i)  A limited or special warranty deed in such form as is customary
for the conveyance of similar property in the jurisdiction in which the Property
is located (it being agreed, however, that the selection of deed shall not
increase in any material respect the liability of any CF Entity to the Purchaser
or its Designee above that provided elsewhere in this Agreement);

        (ii)  if the Closing will include Dover Mall and Dover Commons, (w) two
(2) counterparts of an Assignment and Assumption of Ground Lease in the form
attached hereto as Exhibit G-1 (the "Ground Lease Assignment"), pursuant to
which CF Dover Mall L.P. assigns its entire interest as lessee under the Ground
Lease to the Purchaser or Purchaser Designee and the Purchaser or Purchaser
Designee assumes all obligations of CF Dover Mall L.P. pursuant to the arising
under the Ground Lease from and after the Closing Date, (x) originals (or copies
if the originals are unavailable and, in that case, only to the extent not
previously

27

--------------------------------------------------------------------------------




provided to the Purchaser) of the Ground Lease and any amendments thereto,
(y) two (2) counterparts of an Assignment and Assumption of Sublease Agreement
in the form of Exhibit G-2 (the "Sublease Assignment") pursuant to which CF
Dover Mall L.P. assigns its entire interest as sublessor under the Boscov
Sublease Agreement to the Purchaser or Purchaser Designee and the Purchaser or
Purchaser Designee assumes all obligations of CF Dover Mall L.P. pursuant to and
arising under the Boscov Sublease Agreement from and after the Closing Date, and
(z) originals (or copies if the originals are unavailable and, in that case,
only to the extent not previously provided to the Purchaser) of the Boscov
Sublease Agreement and any amendments thereto;

        (iii)  (x) two (2) counterparts of an Assignment and Assumption of REA
Documents, in the form attached hereto as Exhibit H (the "REA Assignment"),
pursuant to which the relevant Final CF Property Owner assigns its rights
pursuant to each reciprocal easement agreement to which it is a party (each, an
"REA Document") to the Purchaser or Purchaser Designee and the Purchaser assumes
all obligations of the Final CF Property Owner thereunder arising from and after
the Closing Date (unless assumption of some greater term is required under the
underlying REA Documents, in which case the Purchaser or Purchaser Designee
shall assume such greater term) and (y) originals (or copies if the originals
are unavailable and, in that case, only to the extent not previously provided to
the Purchaser) of all REA Documents, and any amendments and supplements thereto;

        (iv)  (x) two (2) counterparts of an Assignment and Assumption of Leases
and Security Deposits, in the form attached hereto as Exhibit I (the "Lease
Assignment"), pursuant to which the Final CF Property Owner assigns its interest
as lessor pursuant to each Lease to the Purchaser or Purchaser Designee and the
Purchaser or Purchaser Designee assumes all obligations of the Final CF Property
Owner thereunder arising from and after the Closing Date; and (y) originals (or
copies if the originals are unavailable and, in that case, only to the extent
not previously provided to the Purchaser) of all Leases, any renewals thereof
and any amendments thereto;

        (v)  the security deposits then held by the Final Selling Party, its
agents or any Affiliate pursuant to the Leases, provided that, with respect to
any letter of credit held under a Lease that does not permit the Final Selling
Party to transfer same without any act or consent of the tenant, the issuer or
any other party, CFCL shall deliver to the Purchaser such requests for transfer
or reissuance, addressed to the parties whose act or consent is required, as the
Purchaser may reasonably request;

        (vi)  two (2) counterparts of a Bill of Sale, in the form of Exhibit J
(the "Bill of Sale"), conveying the Personal Property and the Contract Rights to
the Purchaser;

      (vii)  (x) two (2) counterparts of an Assignment and Assumption of
Contracts in the form attached hereto as Exhibit K (the "Contract Assignment"),
pursuant to which the Final CF Property Owner assigns the Operating Contracts in
effect as of the Closing Date to the Purchaser and the Purchaser assumes all
obligations of the Final CF Property Owner thereunder arising from and after the
Closing Date and (y) originals (or copies if the originals are unavailable and,
in that case, only to the extent not previously provided to the Purchaser) of
all assigned Operating Contracts and all amendments thereto, and, in the case of
the Galleria at White Plains, the Sears Letter Agreement and the Sears License
Agreement;

      (viii)  a notice signed by the Final CF Property Owner advising each REA
Party, the Ground Lessor, the tenant pursuant to each Lease in force at the
Closing Date, and each party to an assigned Operating Contract, of the
consummation of the transactions contemplated by this Agreement, the address for
notices to and other communications with

28

--------------------------------------------------------------------------------




the Purchaser or Purchaser Designee, and in the case of each Lease, directing
the relevant tenant to pay rent to the Purchaser or Purchaser Designee
(collectively, the "Notice Letters");

        (ix)  transfer tax forms (to the extent required from the grantor of
property in the applicable jurisdiction);

        (x)  in the event that there is any pending condemnation action
involving any portion of the Property, or if any such action has been completed
or settled, but the proceeds therefrom have not been disbursed to the Final CF
Property Owner, an assignment in a form reasonably satisfactory to Purchaser of
all the Final CF Property Owner's rights resulting from such condemnation
action;

        (xi)  the Sears Assumption Agreement, if applicable pursuant to
Section 4.10;

      (xii)  copies of all warranties, guaranties and service manuals pertaining
to building systems and equipment that are in the possession of a CF Entity;

      (xiii)  all keys and combinations to locks that are in the possession of a
CF Entity;

      (xiv)  an updated Rent Roll and schedule of Leases;

      (xv)  all books and records in the possession of a CF Entity or the
manager of the Property, including all maintenance records, it being understood
that leaving such records in the management office at the Property shall satisfy
CFCL's obligation hereunder; and

      (xvi)  copies of all plans and specifications for the Property that are in
the possession of a CF Entity.

        (b)    Interests Conveyance.    For each Partial Property, if any,

          (i)  an Assignment and Assumption of Interest in the form attached as
Exhibit L (the "Interest Assignment"), pursuant to which the Final Interest
Owner conveys the applicable Interest to the Purchaser and the Purchaser assumes
all obligations of the Final Interest Owner relating to the Interest arising
from and after the Closing Date (unless assumption of some greater term is
required by the terms of the Upper-Tier Joint Venture Organizational Documents
or the applicable Partial Property Owner Organizational Documents);

29

--------------------------------------------------------------------------------





        (ii)  the Partner Consent(s) for the Interest in that Partial Property;

        (iii)  originals (or copies if the originals are unavailable and, in
that case, only to the extent not previously provided to Purchaser) of all
Upper-Tier Joint Venture Organizational Documents and/or Partial Property Owner
Organizational Documents relating to the conveyed Interests; and

        (iv)  all books and records in the possession of a CF Entity relating to
the Partial Property or the Interest.

        (c)    Certificates.    A duly executed certificate of the general
partner[s], managing member[s], trustee[s] or manager[s] of each of the Selling
Parties (or their direct or indirect general partner[s], managing member[s],
trustee[s] or manager[s], if applicable), dated as of the Closing Date,
certifying:

          (i)  that the general partner[s], managing member[s], trustee[s] or
manager[s] of the Selling Party have adopted resolutions approving the
transactions contemplated hereunder and authorizing the Selling Party to execute
and deliver this Agreement and each other agreement and other instrument
necessary for the consummation of the transactions contemplated by this
Agreement and to perform its obligations hereunder and thereunder (together with
a copy of such resolution), that such action by such general partner[s],
managing member[s], trustee[s] or manager[s] constitutes the only authorization
required for such execution, delivery and consummation by the Selling Party and
it has not been revoked or otherwise withdrawn and remains in full force and
effect; and

        (ii)  as to a true, complete and correct copy of the Selling Party's
organizational documents (including all documents filed of record in the
jurisdiction of its organization, if any, certified by the appropriate authority
in such jurisdiction, if available), that the same have not been amended (except
as noted therein) and that they are in full force and effect as of the Closing
Date, and also certifying as to the incumbency of the representatives of the
Selling Party executing and delivering this Agreement and the other documents
and instruments provided herein to be executed and delivered by the Selling
Party.

        (d)    Representations and Warranties.    A duly executed certificate of
CFCL, dated as of the Closing Date, certifying that each of the representations
and warranties of CFCL contained in Section 8.2 of this Agreement is true and
correct in all material respects as if remade on and as of such Closing Date
(or, in the case of a representation that by its terms is made as of a specified
date, as of such date) with appropriate modifications of those representations
and warranties to reflect actions taken by or on behalf of any CF Entity in
accordance with the provisions of Article IV or identifying any representation
or warranty that would not be true and correct if remade as described above and
explaining the reasons therefor; provided, however, that, to the extent that the
representations and warranties in Section 8.2 relate to Interests, Properties or
Final Selling Parties, for purposes of the certificate referred to above, those
references will be deemed to be references only to the Interest(s), Properties
and Final Selling Parties being included in the Closing at hand, and those
representations and warranties specifically need not be remade at such Closing
with respect to any Interest, Property or CF Entity that is not being included
in such Closing as permitted or required by Section 6.4.

        (e)    FIRPTA and State Withholding Exemptions.    Each Selling Party
that conveys to the Purchaser a Wholly Owned Property or an Interest shall have
delivered to the Purchaser a certification in the form of Exhibit M attached
hereto executed by such Selling Party under penalty of perjury stating such
Selling Party is not a "foreign person" within the meaning of Section 1445 of
the Internal Revenue Code of 1986, as amended (the "Code"). Each Selling Party
that conveys to the Purchaser a Wholly Owned Property or an Interest shall have
delivered to the Purchaser the

30

--------------------------------------------------------------------------------




appropriate withholding certification (establishing an exemption from, or
reduction in the amount of, otherwise applicable withholding taxes) to the
extent required by each applicable state in which a Property is located, such
certification to comply with applicable laws. If any such Selling Party shall
fail or be unable to deliver such certification, the Purchaser shall have the
right to withhold such portion of the Consideration as the Purchaser may
reasonably determine is necessary to comply with the requirements of
Section 1445 of the Code and/or the applicable state laws.

        (f)    Seller Affidavit.    For each Property, a duly executed Seller's
Affidavit in the form attached hereto as Exhibit E and copies of such supporting
documents (without representation or recourse) as are customarily provided by
sellers of commercial real estate in the jurisdiction where the Property is
located in connection with the issuance to the Purchaser, at the Purchaser's
expense, of a title insurance policy of the type described in Section 7.1(d) in
respect of that Property.

        (g)    Other Documents, Etc.    All other instruments and documents, if
any, required to be executed, acknowledged and/or delivered to the Purchaser by
a CF Entity pursuant to and in accordance with any of the other provisions of
this Agreement, and such other documents or instruments as the Purchaser may
reasonably request to effect the transactions contemplated in this Agreement.

        6.3    Closing Deliveries by the Purchaser.    At the Principal Closing
and at any Deferred Closing, if any, the Purchaser and/or any Purchaser Designee
will execute, acknowledge where appropriate and deliver, or cause to be
delivered, each of the following instruments, documents and payments:

        (a)    Consideration.    The Consideration or portion thereof allocated
to the Properties and Interests being conveyed at such Closing as provided for
in Section 2.1 of this Agreement as adjusted pursuant to Article V, each as set
forth on the closing statement for such Closing to be prepared in accordance
with Section 5.1(q);

        (b)    Closing Documents.    The following documents and instruments:

          (i)  two (2) counterparts of the Ground Lease Assignment;

        (ii)  two (2) counterparts of the Sublease Assignment;

        (iii)  two (2) counterparts of each REA Assignment;

        (iv)  two (2) counterparts of each Lease Assignment;

        (v)  two (2) counterparts of each Contract Assignment;

        (vi)  two (2) counterparts of each Interest Assignment; and

      (vii)  If applicable, the indemnity agreements described in Sections 4.7
and 4.8.

        (c)    Certificates.    A duly executed certificate of the Secretary of
the Purchaser, dated as of such Closing Date, certifying:

          (i)  that the board of directors of the general partner of the
Purchaser has adopted resolutions approving the transactions contemplated
hereunder and authorizing the Purchaser to execute and deliver this Agreement
and each other agreement and other instrument necessary for the consummation of
the transactions contemplated by this Agreement (which resolutions shall be
attached to or incorporated in such certificate), that such action by the
Purchaser's general partner's board of directors, together with any other
authorization as set out in such certificate, constitutes the only authorization
required for such execution, delivery and consummation by the Purchaser, and it
has not been revoked or otherwise withdrawn and remains in full force and
effect; and

31

--------------------------------------------------------------------------------

        (ii)  as to a true, complete and correct copy of the certificate of
limited partnership and partnership agreement of the Purchaser and the Articles
of Incorporation and Bylaws of the Purchaser's general partner and that each of
the same has not been amended (except as noted therein) and is in full force and
effect as of such Closing Date, and also certifying as to the incumbency of the
officers of the general partner of the Purchaser executing and delivering this
Agreement, and the other documents and instruments provided herein to be
executed and delivered by the Purchaser.

        (d)    Other Documents, Etc.    All other instruments and documents, if
any, required to be executed, acknowledged and/or delivered by the Purchaser or
Purchaser Designee to the CF Entities pursuant to and in accordance with any of
the other provisions of this Agreement and such other documents or instruments
as CFCL may reasonably request to effect the transactions contemplated in this
Agreement.

        6.4    Deferred Closing.    

        (a)    Property Removal.    If, at the Principal Closing:

          (i)  CFCL has not obtained the Partner Consents or any other
third-party consent necessary for the conveyance of any Interest as contemplated
herein;

        (ii)  any Partial Property has been the subject of a Substantial
Casualty or Substantial Condemnation and CFCL has been unable or is unwilling to
restore the Property to at least as good a condition as existed on the date of
this Agreement;

        (iii)  CFCL has been unable or has elected not to Remove a Title
Objection (other than a Mandatory Removal Objection) affecting any Partial
Property as provided in Section 3.2(b); or

        (iv)  CFCL is otherwise unable or unwilling to satisfy the conditions
precedent to Closing with respect to any Partial Property or the Interest
related thereto;

and, in any such case, the Purchaser is not willing to waive the foregoing
condition or circumstance for the Partial Property or Interest in question and
include that Interest in the Principal Closing with no reduction in the
Consideration to be paid therefore (it being understood that, without CFCL's
consent in its sole discretion, the Purchaser will not be entitled to waive any
such condition or circumstance) or, despite such a willingness the relevant CF
Entity is not willing to convey the Interest in question, then (x) so long as
CFCL can still convey at least the Threshold Properties and the other conditions
set forth in Sections 7.2 and 7.1, respectively, as they relate to each of the
Threshold Properties, have been or will be satisfied or waived, CFCL will have
the right to Remove the Interests relating to each such Non-Threshold Property
(each, an "Excluded Property") from the Properties and Interests being delivered
at the Principal Closing and require the Purchaser to proceed with the Principal
Closing with the remainder of the Properties and Interests on the terms set
forth herein.

        (b)    CFCL Right to Cure.    The CF Entities will have the right to
seek to cure the conditions or circumstances that caused any Partial Property or
the Interest relating thereto to be an Excluded Property and if, on or before
the date that is six (6) months after the Principal Closing Date (the "Cure
Cutoff Date"), the CF Entities have caused the condition(s) or to be cured such
that one or both of the Interests relating to that Excluded Property would have
qualified to have been included in the Principal Closing, the CF Entities will
be entitled to require the Purchaser to acquire an Interest relating to that
Excluded Property pursuant to the terms and conditions of this Agreement in a
separate Closing to be held at a date to be mutually agreed between CFCL and
Purchaser, but not later than thirty (30) days after the Cure Cutoff Date (each
such separate Closing, a "Deferred Closing"; and the date on which such a
Deferred Closing is to occur is referred to herein as a "Deferred Closing Date")
for Consideration determined pursuant to

32

--------------------------------------------------------------------------------




Section 2.1(a) and Schedule 2.1(a). If any Interest is excluded from the
Principal Closing as permitted above and CFCL is seeking to cure the
condition(s) or circumstance(s) that caused such Interest to be excluded, CFCL
will advise the Purchaser on a regular basis, as requested by the Purchaser, of
CFCL's progress in satisfying the yet unmet conditions to the Deferred Closing
for that Interest/Excluded Property. In addition, if thereafter, but prior to
the Cure Cutoff Date, CFCL determines that it can satisfy the conditions to the
Deferred Closing as set forth in Section 7.1 with respect to any Interest, and
CFCL notifies the Purchaser of that determination in writing, then the Purchaser
agrees to cooperate with CFCL to schedule a Deferred Closing Date for that
Interest on a date that is not more than thirty (30) days following the first
date on which CFCL notified the Purchaser that it would be able to satisfy the
conditions precedent to the Deferred Closing (or, if the thirtieth (30th) day is
not a Business Day, the next succeeding Business Day thereafter). Similarly, if
at any time prior to the Cure Cutoff Date the Purchaser determines it is willing
to waive any condition or circumstance giving rise to a failure of a condition
precedent to the Deferred Closing for any Interest, the Purchaser agrees to
notify CFCL of that determination and, if CFCL elects in its sole discretion to
accept the waiver and proceed to Closing with respect to such Interest, the
parties agree to cooperate to schedule a Deferred Closing for the Interest on
the date that is thirty (30) days following the date on which the Purchaser
delivers a written notice of waiver to CFCL (or, if the thirtieth (30th) day is
not a Business Day, the next succeeding Business Day thereafter).

        6.5    Additional Condition Relating to a Sale of One Interest Without
the Other.    If, at any Closing, CFCL is requiring the Purchaser to acquire an
Interest in one Partial Property (the "Subject Interest") in a circumstance
where (x) the Purchaser is not also acquiring and has not previously acquired an
Interest in the other Partial Property and (y) the Partial Property Owner to
which the Subject Interest relates has not obtained the termination or release
of the cross-collateral guaranty agreement given by it in support of the
indebtedness of the other Partial Property Owner in form acceptable to the
Purchaser acting reasonably, then concurrently with that Closing CFCL shall
enter into an Agreement with the Purchaser in the form attached hereto as
Exhibit P.

ARTICLE VII

CONDITIONS PRECEDENT TO CLOSING

        7.1    Conditions Precedent to Obligation of the Purchaser.    The
obligation of the Purchaser to consummate the transactions contemplated herein
shall be subject to the fulfillment on or before the Principal Closing Date or
the Deferred Closing Date, as applicable, of all of the following conditions:

        (a)    Delivery of Documents.    The CF Entities shall have delivered
all the items required to be delivered to the Purchaser pursuant to Section 6.2
for such Closing.

        (b)    Accuracy of Representations and Warranties.    

          (i)  Subject to Sections 8.3 and 8.4, CFCL's representations and
warranties in Section 8.2 of this Agreement shall be true and correct in all
material respects as originally made and, if applicable, as remade on and as of
the Closing Date (or, in the case of a representation that by its terms is made
as of a specified date, as of such date), with appropriate modifications or
qualifications to those representations and warranties to reflect the results of
any Casualty or Condemnation or any action taken, or any omission, by or on
behalf of any CF Entity in accordance with the provisions of Article IV, but
without regard to any other modifications or qualifications of those
representations and warranties that may be necessary to make such
representations and warranties true and correct (any such other modification or
qualification, a "Qualification"); provided, however, that, to the extent that
the representations and warranties in Section 8.2 refer or relate to Interests,
Properties or Final Selling Parties, the references will be deemed to be
references only to the Interests, Properties and Final Selling

33

--------------------------------------------------------------------------------

Parties being included at the Closing at hand, and those representations and
warranties specifically need not be true and correct as originally made or as
remade with respect to any Interests, Property or CF Entity that is not being
included in such Closing.

        (ii)  If, at any Closing, CFCL must add any new Qualification to any of
its representations and warranties in Section 8.2 of this Agreement with respect
to any Interests, Properties and/or Final Selling Parties to be included in such
Closing in order to make those representations and warranties true and correct
in all material respects as originally made or as remade on and as of the
Closing Date, if applicable, the condition precedent to Closing described in
paragraph (b)(i) of this Section 7.1 will nevertheless be deemed to be satisfied
unless the sum of (w) in the case of Qualifications resulting from circumstances
that can be cured by the payment of money, the aggregate cost of correcting all
such circumstances, as agreed between CFCL and the Purchaser acting reasonably,
plus (x) in the case of Qualifications resulting from circumstances that cannot
readily be corrected with the payment of money, the aggregate impairment to the
value of the Properties and Interests being included in that Closing as a result
of those circumstances, as agreed between CFCL and the Purchaser acting
reasonably, plus (y) the aggregate amount of any such costs and value
impairments that were identified and agreed between the parties in connection
with any prior Closing and not subsequently cured by CFCL, minus (z) any amount
that CFCL agrees to credit, or has previously agreed to credit, against the
Consideration payable by the Purchaser to offset the effect of any such
exceptions, exceeds Two Million Five Hundred Thousand Dollars ($2,500,000) (the
"Materiality Threshold"); it being agreed that any uncured circumstances
involving net costs and/or impairments to value that, when taken together with
all prior such costs and impairments to value identified by CFCL in connection
with that Closing and any prior Closings (after giving credit for any credits or
cash payments made by the CF Entities to offset the effect of those costs and
impairments to value), in the aggregate, do not exceed the Materiality Threshold
shall be deemed immaterial and that any such uncured circumstances involving net
costs and/or impairments to value that, when taken together with all prior such
costs and impairments to value identified by CFCL in connection with that
Closing and any prior Closings (after giving credit for any credits or cash
payments made by the CF Entities set forth above) in excess of the Materiality
Threshold shall not be entitled to the benefit of that deeming convention. In
the event that CFCL and the Purchaser are unable to agree on the cost to cure or
the impairment to value resulting from any Qualification, CFCL shall have the
right but not the obligation to submit the question of cost or value to
arbitration conducted in New York, New York in accordance with the Commercial
Arbitration Rules (and the Expedited Procedures thereunder) of the American
Arbitration Association and with the additional guidelines set forth in
Section 11.21 below and in the meantime the parties shall proceed to close over
the Qualification in dispute. In addition if, following that Closing, the
parties determine (either by mutual agreement or through arbitration in
accordance with Section 11.21) that all or any portion of the amount in question
exceeded the standard for immateriality under the guidelines set out above and,
as a result, the condition precedent to Closing described in paragraph (i) above
would not have been met, CFCL shall promptly pay an amount equal to the excess
to the Purchaser in cash. For the avoidance of doubt, CFCL's obligation to pay
such excess amount shall not be subject to the limitations set forth in
Section 9.3 and any payments made with respect to such excess amounts shall not
count against the cap on CFCL's liability set forth in Section 9.3.

        (c)    Observance of Covenants.    The CF Entities shall have performed
and observed, in all material respects, all covenants and agreements in this
Agreement to be performed and observed by the CF Entities as of the applicable
Closing Date.

34

--------------------------------------------------------------------------------

        (d)    Title.    The Title Company shall have issued or shall be
prepared to issue, upon payment of the applicable premiums therefor, Title
Policies with respect to each of the Properties to be included in such Closing,
in each case subject only to Permitted Exceptions. It shall not be a condition
to Closing that the Purchaser be able to obtain any endorsements or coverages
not set forth in the definition of "Title Policy".

        (e)    No Proceeding Seeking an Injunction.    No action, suit or legal
or administrative proceedings shall have been instituted by or before any
agency, bureau, commission, court, department, official, political subdivision,
tribunal or other instrumentality of any government, whether federal, state or
local, domestic or foreign (referred to herein, as "Governmental Authority"),
seeking to enjoin the transactions contemplated by this Agreement and intended
to occur at that Closing, other than any such proceeding that has been
subsequently terminated without the desired result or has been dismissed with
prejudice or any such proceeding initiated by or on behalf of Purchaser or any
entity controlled by or under common control with the Purchaser.

        (f)    Transactions Not Prohibited.    No law, statute, rule,
regulation, temporary restraining order, preliminary or permanent injunction or
other order issued by any court of competent jurisdiction preventing the
consummation by any CF Entity of the transactions contemplated by this Agreement
to occur at the related Closing shall be in effect, other than any such order
obtained or instituted by or on behalf of the Purchaser or any entity
controlling, controlled by or under common control with the Purchaser.

        (g)    Partner Consents.    If an Interest in either of the Partial
Properties is to be included in the Closing, the CF Entities shall have obtained
all partner consents required for the inclusion of that Interest (such consents,
the "Partner Consents") in substance acceptable to Purchaser acting reasonably.

        (h)    Broward Consent.    The CF Entities shall have (i) obtained the
Broward Consent or, alternatively, repaid the Broward Loan, and (ii) paid all
costs and expenses associated therewith pursuant to Section 4.4 herein (subject
to the adjustment to the Consideration to be paid by the Purchaser in accordance
with Section 2.1(c)).

        (i)    Estoppel Requirement.    For each Wholly Owned Property to be
included in such Closing, the Purchaser shall have received Clean Estoppel
Certificates from each Anchor at such Property and from tenants under Leases at
such Property relating to, in the aggregate, at least sixty-five percent (65%)
of the occupied "in-line" (i.e., non-Anchor) space at such Property (the
"Estoppel Requirement"). If the Purchaser has received Clean Estoppel
Certificates from each Anchor and from tenants under Leases relating to at least
fifty percent (50%) of the occupied in-line space at a Property, CFCL may elect
to satisfy the Estoppel Requirement by delivering a Seller Estoppel Certificate
in the form attached hereto as Exhibit O (each, a "Seller Estoppel Certificate")
as a substitute for any remaining Estoppel Certificates that have not been
obtained and are necessary to meet the Estoppel Requirement. The term "Clean
Estoppel Certificate" means an Estoppel Certificate that does not reveal (i) any
material landlord/owner breach or default that has not been cured by the
applicable Closing or (ii) any change in the economic terms of the subject Lease
or REA arrangement from those previously disclosed to the Purchaser and which
materially adversely affects the financial obligations of the landlord/owner
under the subject agreement; the parties acknowledging that statements or
qualifications by a tenant in the nature of reservations of rights will not, by
themselves, cause an Estoppel Certificate to fail to qualify as a Clean Estoppel
Certificate.

        (j)    REA Party Estoppel Certificates.    For each Wholly Owned
Property to be included in such Closing, the Purchaser shall have received a
Clean Estoppel Certificate from each REA Party.

35

--------------------------------------------------------------------------------




        (k)    Ground Lessor Estoppel Certificate.    If Dover Mall and Dover
Commons are to be included in such Closing, the Purchaser shall have received a
Clean Estoppel Certificate from the Ground Lessor.

        (l)    Purchaser Notices.    (i) If any Wholly Owned Property to be
included in such Closing has been the subject of a Purchaser Notice as
contemplated in Section 4.6(b) and the Purchaser has not waived or been deemed
to have waived the notice as contemplated in that section or elsewhere in this
Agreement, CFCL shall have cured the condition in question in the manner agreed
between CFCL and Purchaser pursuant to Section 4.6(b) or in another manner
acceptable to the Purchaser, acting reasonably, and (ii) if the Partial Property
that corresponds to any Interest to be included in such Closing has been the
subject of such a Purchaser Notice and the Purchaser has not waived or been
deemed to have waived the notice as contemplated in that section or elsewhere in
this Agreement, CFCL shall have cured the condition in question in the manner
agreed between CFCL and the Purchaser pursuant to Section 4.6(b) or in another
manner acceptable to the Purchaser, acting reasonably.

        (m)    Defeasance.    CFCL shall have (i) defeased the existing mortgage
debt encumbering the Properties known as Dover Mall and Dover Commons, The
Esplanade, Northpark Mall and Galleria at White Plains and (ii) paid all costs
and expenses associated therewith pursuant to Section 4.4.

        7.2    Conditions Precedent to Obligations of the CF Entities.    The
obligation of the CF Entities to consummate the transactions contemplated herein
shall be subject to the fulfillment (or waiver by CFCL) on or before the
Principal Closing Date or the Deferred Closing Date of each of the following
conditions:

        (a)    Receipt of Consideration.    The Purchaser shall have delivered
the Consideration, as adjusted pursuant to and payable in the manner provided
for in this Agreement.

        (b)    Delivery of Documents.    The Purchaser shall have delivered all
the items required to be delivered to the CF Entities pursuant to Section 6.3
for such Closing.

        (c)    Accuracy of Representations and Warranties.    The
representations and warranties of Purchaser contained in Section 8.1 of this
Agreement shall be true and correct in all material respects.

        (d)    Observance of Covenants.    The Purchaser shall have performed
and observed, in all material respects, all covenants and agreements in this
Agreement to be performed and observed by the Purchaser through the applicable
Closing Date.

36

--------------------------------------------------------------------------------






        (e)    Partner Consents.    If any Interest relating to either of the
Partial Properties is to be included in such Closing, the CF Entities shall have
obtained the applicable Partner Consents.

        (f)    No Injunction.    No action, suit or legal or administrative
proceedings shall have been instituted by or before any court or Governmental
Authority seeking to enjoin the Purchaser or any of its affiliates from
consummating the transactions contemplated by this Agreement and intended to
occur at the related Closing conveyed with respect to a Property or Interests
being conveyed on such Closing Date, other than any such proceeding that has
been subsequently terminated without the desired result or has been dismissed
with prejudice or any such proceeding initiated by or on behalf of any of the CF
Entities.

        (g)    Transactions Not Prohibited.    No law, statute, rule,
regulation, temporary restraining order, preliminary or permanent injunction or
other order issued by any court of competent jurisdiction preventing the
consummation by the Purchaser of the transactions contemplated by this Agreement
to occur at the related Closing shall be in effect, or, if applicable, have been
threatened by any Governmental Authority or by any third party, other than any
such order obtained or initiated by or on behalf of any of the CF Entities.

ARTICLE VIII

REPRESENTATIONS AND WARRANTIES

        8.1    Representations and Warranties of the Purchaser.    In order to
induce the CF Entities to carry out the transactions contemplated by this
Agreement, the Purchaser represents and warrants to, and agrees with, each of
the CF Entities as follows:

        (a)    Organization, Good Standing and Authority.    The Purchaser is a
limited partnership duly organized, validly existing and in good standing under
the laws of the State of Delaware. The Purchaser's sole general partner, The
Mills Corporation, is a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware. The Purchaser is duly
authorized to do business in all jurisdictions where such qualification is
necessary to carry on its business as now conducted, except where the failure to
be so qualified (x) would not have a material adverse effect on the ability of
the Purchaser to fulfill its obligations under this Agreement or under any
document contemplated hereunder to be executed by the Purchaser or to perform
any of its obligations hereunder or thereunder or (y) would not have a material
adverse effect on the assets, liabilities, financial condition, results of
operations, value and/or operations of the Purchaser, in each case whether
determined (i) without giving effect to any of the transactions contemplated
herein or (ii) after giving effect to such transactions (any such interference
or adverse effect, a "Purchaser Material Adverse Effect"). The Purchaser is duly
qualified to conduct business in the respective states in which the Purchaser is
acquiring a Property except where failure to do so would not have a Purchaser
Material Adverse Effect. The Purchaser is authorized to consummate the
transactions contemplated hereby and to fulfill all of its obligations under
this Agreement or under any document contemplated hereunder to be executed by
the Purchaser and to perform any of its obligations hereunder or thereunder, and
the Purchaser has all necessary power to execute and deliver this Agreement and
all documents contemplated hereunder to be executed by the Purchaser, and to
perform any of its obligations hereunder or thereunder. Purchaser has delivered
to CFCL true, correct and complete copies of Purchaser's agreement of limited
partnership and all amendments thereto through the date hereof.

        (b)    Purchaser's Authorization and Binding Effect.    This Agreement
has, and all documents contemplated hereunder to be executed by the Purchaser,
when executed and delivered will have been duly authorized by all requisite
partnership or corporate action on the part of the Purchaser, and each is, or
will be, upon execution and delivery, as applicable, the valid and legally
binding obligation of the Purchaser, enforceable in accordance with its terms,
subject to applicable

37

--------------------------------------------------------------------------------




bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
other similar laws relating to or affecting creditors' rights generally and to
general principles of equity (including concepts of materiality, reasonableness,
good faith and fair dealing), regardless of whether considered in a proceeding
in equity or at law. None of the execution and delivery of this Agreement or any
documents contemplated hereunder to be executed by the Purchaser or the
performance of the obligations of the Purchaser, hereunder or thereunder, will
result in the violation of any provision of the certificate of limited
partnership or the limited partnership agreement of the Purchaser, the
certificate of incorporation or bylaws or any other organizational documents of
the Purchaser or its general partner.

        (c)    Conflicting Agreements and Other Matters.    Neither the
execution and delivery of the documents relating to the transactions
contemplated herein by the Purchaser nor fulfillment of or compliance with the
terms and provisions thereof will (i) violate any provision of any law presently
in effect having applicability to the Purchaser or any of its properties, except
such violations as would not reasonably be expected to have a Purchaser Material
Adverse Effect, (ii) conflict with or result in a breach of or constitute a
default under the certificate of limited partnership or the limited partnership
agreement of the Purchaser, the certificate of incorporation or bylaws or any
other organizational documents of the Purchaser or its general partner,
(iii) require any consent, approval or notice under, or conflict with or result
in a breach of, constitute a default or accelerate any right under, any note,
bond, mortgage, license, indenture or loan or credit agreement, or any other
agreement or instrument, to which the Purchaser is a party or by which any of
its respective properties is bound, except such consents, approvals, notices,
conflicts, breaches, defaults or acceleration as would not reasonably be
expected to have a Purchaser Material Adverse Effect or impair in any material
respect the Purchaser's ability to consummate the transactions contemplated
herein or (iv) result in, or require the creation or imposition of, any lien
upon or with respect to any of the real properties now owned or hereafter
acquired by the Purchaser. In addition, to the knowledge of the Purchaser, as of
the date of this Agreement, no facts or circumstances exist that, individually
or in the aggregate, would reasonably be expected to have a Purchaser Material
Adverse Effect. In addition, no facts or circumstances exist that, individually
or in the aggregate, could reasonably be expected to impair in any material
respect the Purchaser's ability to consummate, or interfere with the
consummation of, the transactions contemplated herein.

        (d)    Litigation; Proceeding, Etc.    There is no action, suit, notice
of violation, proceeding or investigation pending or, to the knowledge of the
Purchaser, threatened against Purchaser or any of its respective properties
before or by any Governmental Authority which (i) challenges the legality,
validity or enforceability of the transactions contemplated herein or of any of
the documents relating to the transactions contemplated herein or (ii) would
(individually or in the aggregate) reasonably be expected to have a Purchaser
Material Adverse Effect or (iii) would (individually or in the aggregate) impair
the ability of the Purchaser to perform fully on a timely basis any obligations
that it has under any of the documents relating to the transactions contemplated
herein.

        (e)    No Default or Violation.    The Purchaser has not received
written notice that it is (i) in default under or in violation of any indenture,
loan or credit agreement or any other agreement or instrument to which it is a
party or by which it or any of its properties is bound, except such defaults or
violations as would not reasonably be expected to have a Purchaser Material
Adverse Effect, (ii) in violation of any order of any Governmental Authority,
which would reasonably be expected to have a Purchaser Material Adverse Effect
or (iii) in violation of any law or regulation, which would reasonably be
expected to (A) adversely affect the legality, validity or enforceability of the
documents relating to the transactions contemplated herein, (B) have a Purchaser
Material Adverse Effect or (C) impair the Purchaser's ability or obligation to
perform fully on a timely basis

38

--------------------------------------------------------------------------------




any obligation that it has under any of the documents relating to the
transactions contemplated herein.

        (f)    Governmental Consents, Etc.    Except as expressly set forth
herein and assuming the accuracy of the representations and warranties of, and
the performance of the agreements of, the CF Entities set forth herein, no
authorization, consent, approval, waiver, license, qualification or formal
exemption from, nor any filing, declaration, qualification or registration with
or notice to any Governmental Authority is required by the Purchaser in
connection with the execution, delivery or performance by the Purchaser of this
Agreement. At the applicable Closing Date, the Purchaser will have made all then
required filings and given all then required notices to Governmental Authorities
and obtained all then necessary registrations, declarations, approvals, orders,
consents, qualifications, franchises, certificates, permits and authorizations
from any Governmental Authorities, required by it to own or lease its properties
and to conduct its businesses as currently owned, leased or conducted, except
where failure to do so would not reasonably be expected to have a Purchaser
Material Adverse Effect. At the applicable Closing Date, all such registrations,
declarations, approvals, orders, consents, qualifications, franchises,
certificates, permits and authorizations, which, if not filed, given notice of
or obtained would reasonably be expected to have a Purchaser Material Adverse
Effect or to impair in any material respect the ability of the Purchaser to
timely consummate the transactions contemplated herein, will have been filed,
notified or obtained and, to the extent applicable, will be in full force and
effect.

        (g)    Compliance with Laws.    To the knowledge of the Purchaser, the
Purchaser is not in, and has not received written notice of, violation of or
default with respect to any law, regulation, order or decree of any Governmental
Authority, court order, decision, ruling, order or award of any arbitrator
applicable to it or its business, properties or operations, except for
violations or defaults that, individually or in the aggregate, would not
reasonably be expected to have a Purchaser Material Adverse Effect or impair or
interfere with the consummation of the transactions contemplated herein.

        (h)    Certain Actions by the Purchaser.    The Purchaser has not
(i) made a general assignment for the benefit of creditors, (ii) filed any
voluntary petition in bankruptcy or suffered the filing of any involuntary
petition by such entity's creditors, (iii) suffered the appointment of a
receiver to take possession of all or substantially all of such entity's assets,
(iv) suffered the attachment or other judicial seizure of all, or substantially
all, of such entity's assets, (v) admitted in writing its inability to pay its
debts as they come due or (vi) made an offer of settlement, extension, or
composition to its creditors generally.

        (i)    Purchaser's Knowledge.    As used in this Agreement, the words
"to the knowledge of the Purchaser", "to the Purchaser's knowledge", and other
words of similar tenor mean only the current, actual, conscious (and not
constructive, imputed or implied) knowledge of the following designees of the
Purchaser (each, a "Purchaser Knowledge Party"), without having made a review of
files or other inquiry: Greg Neeb, Cheryl Fever, Tim Siegman, Mark Dorigan,
Peter Lehrer, Jim Whitcome and Tom Kehoe. Anything herein to the contrary
notwithstanding, no such designee shall have any personal liability or
obligation whatsoever with respect to any of the matters set forth in this
Agreement and any other agreements, documents or instruments related thereto or
contemplated hereunder or thereunder or any of the representations made by the
Purchaser being or becoming untrue, inaccurate or incomplete in any respect.

        (j)    Purchaser's Acknowledgment.    Purchaser fully understands the
nature and significance of the transactions provided for in this Agreement and
the limitations provided in Section 1.3 and elsewhere herein.

39

--------------------------------------------------------------------------------




        8.2    Representations and Warranties of CFCL.    In order to induce the
Purchaser and its affiliates to carry out the transactions contemplated by this
Agreement CFCL represents and warrants to and agrees with Purchaser, as follows:

        (a)    Organization, Good Standing and Authority; Binding Effect.    

          (i)  (A) CFCL is a corporation duly organized, validly existing and in
good standing under the laws of Ontario, and is duly qualified to do business in
all jurisdictions where such qualification is necessary to carry on its business
as is now conducted, except where the failure to be so qualified would not have
a material adverse effect on the ability of CFCL to fulfill its obligations
under this Agreement or under any document contemplated hereunder to be executed
by it or to perform any of its obligations hereunder or thereunder.

        (B)  Each of CFUS, CFN, Inc., Cadillac Fairview Shopping Center
Properties (New York) Inc., CF Broward Mall, Inc., Cadillac Fairview Shopping
Center Properties (Mississippi) Inc., Cadillac Fairview Shopping Center
Properties (Louisiana) Inc., Cadillac Fairview U.S., Inc., Cadillac Fairview
Shopping Center Properties (Georgia) Inc., Cadillac Fairview Mississippi SPC
GP, Inc., Cadillac Fairview Louisiana SPC GP, Inc., Cadillac Fairview Dover SPC
GP, Inc., Cadillac Fairview Shopping Center Properties (Delaware) Inc., Cadillac
Fairview Shopping Center (United States) Holdings Inc., Cadillac Fairview
California SPC GP Inc., Cadillac Fairview Shopping Center Developments Inc. and
Cadillac Fairview White Plains SPC GP, Inc. is a corporation duly organized,
validly existing and in good standing under the laws of the State of its
organization, and is duly qualified to do business in all jurisdictions where
such qualification is necessary to carry on its business as is now conducted,
except where the failure to do so would not have a material adverse effect on
the ability of each such CF Entity to fulfill its obligations under this
Agreement or under any document contemplated hereunder to be executed by each
such CF Entity or to perform any of its obligations hereunder or thereunder.

        (C)  Each of CF Dover Mall L.P., CF Esplanade L.P., CF Northpark L.P.,
CF Galleria at White Plains L.P., Cobb Center Associates and CF-H Gwinnett
Associates is a limited partnership duly organized, validly existing and in good
standing under the laws of the State of its organization, and is duly qualified
to do business in all jurisdictions where such qualification is necessary to
carry on its business as is now conducted, except where the failure to be so
qualified would not have a material adverse effect on the ability of such CF
Entity to fulfill its obligations under this Agreement or under any document
contemplated hereunder to be executed by such CF Entity or to perform any of its
obligations hereunder or thereunder.

        (D)  Each of CF Jackson Associates, CF Cobb Associates, Ridgeland
Associates and CF Gwinnett Associates is a general partnership duly organized,
validly existing and in good standing under the laws of the State of New York,
and is duly qualified to do business in all jurisdictions where such
qualification is necessary to carry on its business as is now conducted, except
where the failure to be so qualified would not have a material adverse effect on
the ability of such CF Entity to fulfill its obligations under this Agreement or
under any document contemplated hereunder to be executed by such CF Entity or to
perform any of its obligations hereunder or thereunder.

        (E)  For federal income tax purposes, each Upper-Tier Joint Venture and
each Partial Property Owner is properly classified as a "partnership" and is not
treated as a corporation or an association taxable as a corporation.

        (F)  Each Upper-Tier Joint Venture and each Partial Property Owner has
properly filed and currently has in place an election pursuant to Section 754 of
the Code.

40

--------------------------------------------------------------------------------




        (G)  No Upper-Tier Joint Venture owns directly any asset other than an
interest in a Partial Property Owner and assets incidental thereto (such as cash
and cash equivalents and office supplies and equipment) and no Partial Property
Owner owns directly or indirectly any assets other than the Property owned by it
and assets incidental thereto (including, without limitation, cash, cash
equivalents, receivables and office supplies and equipment).

        (ii)  Each of the CF Entities has full power and, subject to the
provisions of Section 11.22, authority to enter into this Agreement and all
documents contemplated hereunder to be executed by such CF Entity, to consummate
the transactions contemplated hereby and thereby and to fulfill all of its
obligations hereunder and the documents contemplated hereunder to be executed by
such CF Entity.

        (iii)  The execution, delivery, and performance by each of the CF
Entities of this Agreement and the other documents contemplated hereunder and
the consummation of the transactions contemplated hereby and thereby will not
(A) conflict with or result in a breach of or constitute a default under any
provision of the governing or organizational documents of any of the CF
Entities, (B) require any of the CF Entities to obtain any authorization,
consent, approval, waiver, license, qualification or formal exemption from, or
make any filing, redemption, qualification or registration with or give any
notice to, any Governmental Authority or any other Person, other than consent
requirements described in Schedule 8.2(a)(iii) attached hereto; (C) conflict
with, result in the breach of or constitute a default or accelerate any right
under any lease, note, bond, mortgage, license, indenture or loan or credit
agreement or other binding agreement to which any of the CF Entities is a party
or by or to which any of the CF Entities, Properties or Interests may be bound,
(D) violate any order or decree of any court, arbitrator or other Governmental
Authority against or binding upon any of the CF Entities, Properties or
Interests; (E) violate any law or regulation of any Governmental Authority to
which any of the CF Entities, Properties or Interests is subject or (F) result
in, or require the creation or imposition of, any Encumbrance upon or with
respect to any of the Properties or Interests, other than as expressly
contemplated herein; except, in the case of the preceding clauses (B), (C), (D)
and (E), where the failure to obtain a consent, approval or action or where the
occurrence of such a conflict, breach, default, acceleration or violation,
individually or in the aggregate, would not have a material adverse effect on
the assets, results of operations, operations or financial condition of a CF
Entity or its related Property or Interests and/or the value of its Property or
Interests (a "CF Material Adverse Effect") or impair or interfere in any
material respect with the consummation of the transactions contemplated herein.
In addition, no facts or circumstances exist that, individually or in the
aggregate, could reasonably be expected to impair in any material respect any of
the CF Entities' ability to consummate, or interfere with the consummation of,
the transactions contemplated herein.

        (b)    Title to Interests.    

          (i)  Each Upper-Tier Interest has been duly authorized and validly
issued in accordance with the constituent organizational documents of the
Upper-Tier Joint Venture to which it relates (collectively for both Upper Tier
Joint Ventures, the "Upper-Tier Joint Venture Organizational Documents") and
applicable law and each of the Current Interest Owners owns its Upper-Tier
Interest free and clear of any Encumbrance or other adverse claim (other than
rights of others as set forth in the Upper-Tier Joint Venture Organizational
Documents governing such Interest). Neither of the Current Interest Owners has
pledged its Upper-Tier Interest to any other Person.

        (ii)  Schedule 8.2(b)(ii) sets forth a complete list of each of the
Upper-Tier Joint Venture Organizational Documents in force and effect on the
date hereof, and CFCL has delivered or

41

--------------------------------------------------------------------------------




made available to the Purchaser or its counsel a true, correct and complete copy
of each of such document. No Current Interest Owner or other CF Entity is a
party to any pending legal or administrative proceeding or arbitration in
respect of any dispute with the other partner in either Upper-Tier Joint Venture
and no Current Interest Owner or other CF Entity has received written notice
from the other partner in either Upper-Tier Joint Venture alleging any breach by
it of any provision of any Upper-Tier Joint Venture Organizational Document that
remains outstanding.

        (iii)  Each of the Partial Property Owner Interests has been duly
authorized and validly issued in accordance with the constituent organizational
documents of the Partial Property Owner to which it relates (collectively for
both Partial Property Owners, the "Partial Property Owner Organizational
Documents") and applicable law and each of the Upper-Tier Joint Ventures owns
its Partial Property Owner Interest free and clear of any Encumbrance or other
adverse claim (other than rights of others as set forth in the Partial Property
Owner Organizational Documents governing such Interest). Except as set forth on
Schedule 8.2(b)(ii), neither of the Upper-Tier Joint Ventures has pledged its
Partial Property Owner Interest to any other Person.

        (iv)  Schedule 8.2(b)(iv) attached hereto sets forth a complete list of
each of the Partial Property Owner Organizational Documents in force and effect
on the date hereof and CFCL has delivered or made available to the Purchaser or
its counsel a true, correct and complete copy of each such document. No
Upper-Tier Joint Venture or CF Entity is a party to any pending legal or
administrative proceeding or arbitration in respect of any dispute with any
other partner in either Partial Property Owner and no Upper-Tier Joint Venture
or CF Entity has received written notice from any other partner in either
Partial Property Owner alleging any breach by it of any provision of any Partial
Property Owner Organizational Document that remains outstanding.

        (c)    Condemnation.    As of the date of this Agreement, to the
knowledge of CFCL, no Governmental Authority is conducting or has threatened any
proceeding to condemn or take by power of eminent domain all or any portion of
any Property.

        (d)    Purchase Options.    Other than as set forth in the Leases or REA
Documents, no CF Entity has granted any option or right of first refusal to any
Person to acquire any interest in any Wholly Owned Property, other than as a
tenant thereof, that is or will be effective after the Closing Date.

        (e)    Insolvency.    There is not pending any proceeding before any
Governmental Authority seeking reorganization, liquidation or dissolution of any
CF Entity under any law relating to bankruptcy, insolvency, reorganization or
relief of debtors.

        (f)    Leasing Commissions.    To CFCL's knowledge, no leasing
commission is now or will after Closing become due or owing by Purchaser in
connection with any of the Underwritten Leases, including, in connection with
any renewals or extension of the terms thereof, except as set forth on
Schedule 8.2(f).

        (g)    No Violations.    Except as set forth on Schedule 8.2(g), no CF
Entity has received any written notice from any Governmental Authority that any
of the Properties or the current use, occupation and condition thereof is in
violation of any applicable law (other than Environmental Laws, as defined
below).

        (h)    Environmental.    Except as set forth in the environmental
reports and other written materials listed on Schedule 8.2(h) (collectively, the
"Existing Environmental Reports"), copies of which have been delivered or made
available to the Purchaser, to the knowledge of CFCL, none of the Properties is
in material violation of any Environmental Laws. "Environmental Laws" means all
federal, state, local and foreign environmental laws, statutes, rules,
regulations, codes, orders, judgments, writs, injunctions and decrees and any
notices or demands issued or promulgated thereunder, including laws relating to
emissions, discharge, release or threatened release of hazardous substances or
wastes into the environment or otherwise relating to the manufacture, disposal,
or handling of hazardous substances or wastes. Notwithstanding any other
representations or warranties in Section 8.2, the representation contained in
this Section 8.2(h) constitutes the sole representation of CFCL with respect to
any violations of Environmental Law.

42

--------------------------------------------------------------------------------



        (i)    Leases.    CFCL has delivered or made available to the Purchaser
true, correct and complete copies of all the Leases in effect as of the date
hereof. To the knowledge of CFCL, (i) the Leases are in full force and effect,
(ii) through October 31, 2002, no CF Entity had received from any tenant any
written notice claiming any material default by the landlord under its Lease
that remains uncured on the date hereof and (iii) except as set forth on
Schedule 8.2(i), from August 1, 2002 through October 31, 2002, no CF Entity has
delivered a notice of default to any tenant under a Lease that remains uncured
on the date hereof.

        (j)    Rent Rolls.    The rent roll for each of the Properties attached
hereto as part of Schedule 8.2(j) (each a "Rent Roll" and collectively, the
"Rent Rolls") accurately identifies the tenant, the Fixed Rent, the current
Lease term and the approximate square footage for each Lease at that Property as
of the date of such Rent Roll. The Purchaser acknowledges, however, that the
Rent Rolls may not list (and to the extent any Rent Roll does not list, CFCL
makes no representation with respect to) subleases, concessions or license
agreements that may have been entered into by tenants, or leases, licenses or
concession agreements, including such arrangements relating to kiosks and
pushcarts, (such short-term arrangements, "Temporary Tenancies") that have terms
not greater than one (1) year or are terminable by the landlord without penalty
upon not more than sixty (60) days' notice.

        (k)    Security Deposits.    The list of security deposits set forth on
Schedule 8.2(k) is complete as of the date hereof.

        (l)    Tenant Improvement Obligations.    Except as set forth on
Schedule 8.2(l), no tenant improvement obligation is due and owing as of the
date of this Agreement with respect to any Lease.

        (m)    Loan Documents.    CFCL has delivered or made available to the
Purchaser copies of all material documents evidencing or governing the Broward
Loan and the loans secured by Partial Properties.

        (n)    Ground Lease.    CFCL has delivered or made available to the
Purchaser a true, correct and complete copy of the Ground Lease as in effect
through the date hereof. To CFCL's knowledge, [as of the date of this Agreement]
the Ground Lease is in full force and effect. To CFCL's knowledge, neither CF
Dover Mall L.P. nor any other party to the Ground Lease is in breach or default
in any material respect thereunder, which breach or default remains uncured.

        (o)    Upper-Tier Joint Venture and Partial Property Owner Financial
Condition.    To CFCL's knowledge, (A) the financial statements of the Partial
Property Owners referred to on Schedule 8.2(o) (copies of which CFCL has
delivered to the Purchaser) fairly present in all material respects the
financial position and results of operations of the entities to which they
relate as of the dates thereof and for the periods covered thereby, and (B) the
balance sheets of the Upper-Tier Joint Ventures referred to on Schedule 8.2(o)
(copies of which CFCL has delivered to the Purchaser) (such balance sheets,
together with the financial statements referred to in clause (A) above, the "JV
Financial Statements") are accurate as of the dates thereof. None of the
Upper-Tier Joint Ventures or Partial Property Owners (each, a "JV Partnership"
and collectively, the "JV Partnerships") has any material liabilities,
contingent or otherwise, other than liabilities included in the JV Financial
Statements for such entity or incurred by that entity since the date of said
financial statements in the ordinary course of its business, consistent with
past practice. Since the date of the JV Financial Statements applicable to it,
no JV Partnership has distributed any assets to its partners, whether by way of
a redemption, return of capital or other distribution, other than distributions
of available cash in the ordinary course of business and in a manner consistent
with past practice. No CF Entity has received any capital call, claim for
indemnification or demand that it make or repay any partner loan or recontribute
any distribution from or in respect of either Upper-Tier Joint Venture or from
the other partner in that Upper-Tier Joint Venture (in each case

43

--------------------------------------------------------------------------------

other than such calls, claims or demands as have been satisfied) and neither
Upper-Tier Joint Venture has received any capital call, claim for
indemnification or demand that it make or repay any partner loan or recontribute
any distribution from or in respect of the other partners in that Partial
Property Owner (in each case other than such calls, claims or demands as have
been satisfied).

        (p)    Additional Matters Relating to Upper-Tier Joint Ventures and/or
Partial Property Owners.    To CFCL's knowledge:

          (i)  none of the JV Partnerships has received written notice that it
is in breach of, or default under, any material contract or other agreement to
which it is a party which breach or default has not subsequently been cured or
waived, other than such breaches or defaults, if any, as when considered
individually or in the aggregate could not reasonably be expected to result in a
CF Material Adverse Effect;

        (ii)  none of the JV Partnerships has received any written notice from
any Governmental Authority that it is in violation of any applicable law, rule,
regulation, order, judgment or decree applicable to it, other than violations
that, individually or in the aggregate, could not reasonably be expected to have
a CF Material Adverse Effect. Each of the JV Partnerships has all governmental
licenses, permits and other applicable approvals necessary to carry on its
business as now being conducted by it other than licenses, permits and other
approvals the absence of which could not reasonably be expected to have a CF
Material Adverse Effect;

        (iii)  none of the JV Partnerships has been dissolved or liquidated,
there is not pending before any Governmental Authority any legal action or
proceeding seeking reorganization, liquidation or dissolution of any of the JV
Partnerships and none of the JV Partnerships is the subject of any pending
circumstance that, with the giving of notice or the passage of time or both and
even if contested by a partner controlled by CFCL, could result in such JV
Partnership being dissolved or liquidated;

        (iv)  each JV Partnership has for each of the past five years been, is
now and through Closing will be, covered by valid policies of insurance of such
types (including commercial general liability insurance and, if required by law,
workers' compensation insurance) and in such amounts as are consistent with
customary practices and standards of other companies engaged in business
operations similar to those of that JV Partnership;

        (v)  except as set forth in the Upper-Tier Joint Venture Organizational
Documents, the Partial Property Owner Organizational Documents, the property
management and leasing agreements with an Affiliate of Simon Property Group, as
disclosed on Schedule 8.2(p)(v) or as otherwise provided for in this Agreement
or any of the other Transaction Documents, no JV Partnership has any outstanding
material contract or other legally binding agreement with any of its Affiliates;

        (vi)  there is no legal action or proceeding pending against any JV
Partnership before any Governmental Authority or arbitration panel, and no such
action or proceeding has been threatened in writing, as to which there is a
reasonable possibility of an adverse determination that could reasonably be
expected to have a CF Material Adverse Effect;

      (vii)  none of the JV Partnerships has engaged in any material business or
activity that is not permitted by the terms of the Upper-Tier Joint Venture
Organizational Documents or the Partial Property Owner Organizational Documents
governing that JV Partnership;

      (viii)  each JV Partnership has filed all federal and state income tax
returns and any other tax returns required to be filed by it within the time
allotted therefor (taking into account any available extensions), such returns,
when filed, were accurate in all material respects and each

44

--------------------------------------------------------------------------------




JV Partnership has paid all taxes owed by it in connection with any such tax
returns; and each JV Partnership has collected or, where applicable, withheld,
all taxes required to be withheld by it under applicable law, including, without
limitation, taxes arising as a result of payments (or amounts allocable) to
foreign partners or foreign persons or to employees of such partnership, and has
either paid such taxes to the Governmental Authorities to which they are owed,
or set them aside in accounts for such purpose, or accrued, reserved against and
entered them upon the books and records of the employer;

        (ix)  assuming, for purposes of this representation, that CFCL has
obtained the Partner Consents, the execution, delivery and performance by each
of the CF Entities of this Agreement and the other documents contemplated
hereunder and the consummation of the transactions contemplated hereby and
thereby will not (A) conflict with or result in a breach of or constitute a
default under any provisions of any of the partnership agreements or other
organizational documents of any of the JV Partnerships, (B) require any JV
Partnership to obtain any authorization, consent, approval, waiver, license,
qualification or registration with or give any notice to, any Governmental
Authority or any other Person, (C) conflict with, result in the breach of or
constitute a default or accelerate any right under any lease, note, bond,
mortgage, license, indenture or loan or credit agreement or other binding
agreement to which any of the JV Partnerships is a party or by which any of the
Partial Properties may be bound or (D) violate any law or regulation of any
Governmental Authority to which any of the JV Partnerships is subject, except,
in the case of each of the preceding clauses, where the failure to obtain a
consent, approval or action or where the occurrence of such a conflict, breach,
default, acceleration or violation, individually or in the aggregate, could not
reasonably be expected to have a CF Material Adverse Effect, or to interfere in
any material respect with the consummation of the transactions contemplated
herein.

        (q)    REA Documents.    CFCL has delivered or made available to the
Purchaser true, correct and complete copies of all REA Documents in effect as of
the date hereof. To CFCL's knowledge, the REA Documents are in full force and
effect and as of the date hereof, no party to an REA Document is in breach or
default in any material respect thereunder, which breach or default remains
uncured.

        (r)    Sears Project at the Galleria.    As of the date of this
Agreement, to CFCL's knowledge Sears intends to construct a store and open for
business as contemplated in the Sears Letter Agreement and the Sears License
Agreement.

        (s)    CFCL's Knowledge.    As used in this Agreement, the words "to the
knowledge of CFCL", "to CFCL's knowledge", and other words of similar tenor mean
only the current, actual, conscious (and not constructive, imputed or implied)
knowledge of the following designees of CFCL (each, a "CFCL Knowledge Party"),
without having made a review of files or other inquiry: Andrea Stephen, Ian
MacKeller, Karl Kreppner, Alan Carlisle, Lois Miles and Peter Barbetta. Anything
herein to the contrary notwithstanding, no such designee shall have any personal
liability or obligation whatsoever with respect to any of the matters set forth
in this Agreement and any other agreements, documents or instruments related
thereto or contemplated hereunder or thereunder or any of the representations
made by CFCL being or becoming untrue, inaccurate or incomplete in any respect.

        (t)    Disclaimer; Limitation on Scope of Representations Relating to
Town Center at Cobb and Gwinnett Place.    CF Cobb Associates and CF Gwinnett
Associates own indirect general partnership interests in the Property Owners of
Town Center at Cobb and Gwinnett Place, respectively, and a third party also
owns general and limited partnership interests in each such Partial Property
Owner. Accordingly, any representation or warranty about the Partial Properties
or the Partial Property Owners is made only to the knowledge of CFCL.
Notwithstanding the

45

--------------------------------------------------------------------------------




foregoing, CFCL represents to the Purchaser that to its knowledge no
circumstances exist that would cause any of the foregoing representations and
warranties to be incorrect with respect to the Partial Properties if the
foregoing qualification had not been made to this Section 8.2. The parties agree
that if CFCL is unable to remake the representation set forth in the previous
sentence at the Closing in which the Interest associated with either of the
Partial Properties is proposed for inclusion (other than, because of an
affirmative action taken by CFCL in violation of Section 4.1 of this Agreement
that caused the representation to no longer be accurate), CFCL's inability will
not constitute a basis for a failure of a condition precedent to Purchaser's
obligation to accept such Interest.

        8.3    General Provisions.    

        (a)    CFCL's Right to Amend Representations.    CFCL shall have the
right from time to time prior to the Principal Closing or any Deferred Closing
by written notice to the Purchaser, and without liability therefor, to amend or
supplement its qualifications to the representations and warranties in
Section 8.2, by amendment of the Schedules hereto or otherwise, to reflect
changes in facts or to correct any inaccuracies; provided, however, that any
such amendment or supplement, taken alone or together with any other
circumstances requiring amendment, modification or supplement to any of the
representations and warranties in Section 8.2 (other than as a result of actions
taken or omitted in accordance with the provisions of Article IV), if
sufficiently adverse to Purchaser, may constitute the nonfulfillment of the
condition set forth in Section 7.1(b).

        (b)    CFCL's Representations Deemed Modified.    To the extent that the
Purchaser receives notice in writing or any Purchaser Knowledge Party actually
knows at or prior to the Principal Closing or any Deferred Closing that any of
CFCL's representations and warranties that are required to be made on such
Closing Date are inaccurate, untrue or incorrect in any way, such
representations and warranties shall be deemed modified to reflect the
Purchaser's knowledge. Except as set forth in Section 7.1(b) and (i), CFCL shall
not have any liability in connection with this Agreement by reason of any
inaccuracy of a representation or warranty if and to the extent that such
inaccuracy has been identified by the Purchaser to CFCL in writing or otherwise
is known or deemed known by the Purchaser at the time of the applicable Closing
and the Purchaser elects, nevertheless, to consummate such Closing. For purposes
of the Agreement, Purchaser shall be deemed to know that a representation or
warranty is untrue, incorrect or inaccurate if and to the extent that this
Agreement, any Exhibit or Schedule attached hereto, any Estoppel Certificate
delivered to the Purchaser, or any study, test, report or analysis delivered to
or prepared by or for the Purchaser or any of its employees, agents,
representatives or attorneys (collectively, the "Purchaser's Representatives")
or otherwise obtained by the Purchaser or the Purchaser's Representatives
contains information that qualifies or conflicts with CFCL's assertions in such
representation or warranty.

        (c)    Purchaser's Right to Amend Representations.    The Purchaser
shall have the right from time to time prior to the Principal Closing or any
Deferred Closing, by notice to CFCL and without liability therefor, to amend or
supplement its qualifications to the representations and warranties in
Section 8.1, by amendment of the Schedules hereto or otherwise, to reflect
changes in facts or circumstances or to correct any inaccuracies; provided,
however, that any such amendment or supplement, taken alone or together with any
or all other amendments or supplements, if sufficiently adverse to CFCL, may
constitute the nonfulfillment of the condition set forth in Section 7.2(c).

        (d)    Purchaser's Representations Deemed Modified.    To the extent
that CFCL receives notice in writing or any CFCL Knowledge Party actually knows
at or prior to the Principal Closing or any Deferred Closing that any of the
Purchaser's representations and warranties that are required to be made on such
Closing Date are inaccurate, untrue or incorrect in any way, such
representations

46

--------------------------------------------------------------------------------




and warranties shall be deemed modified to reflect CFCL's knowledge. The
Purchaser shall not have any liability in connection with this Agreement by
reason of any inaccuracy of a representation or warranty if and to the extent
that such inaccuracy has been identified by the Purchaser to CFCL in writing or
otherwise is known or deemed known by CFCL at the time of the applicable Closing
and CFCL elects, nevertheless, to consummate such Closing.

        8.4    Notice of Breach; CFCL's Right to Cure.    If, after the date
hereof and prior to the Principal Closing or any Deferred Closing with respect
to Properties or Interests included in such Deferred Closing, a Purchaser
Knowledge Party actually knows that any of the representations or warranties
made herein by CFCL and required to be made again by CFCL at such Closing is
untrue, inaccurate or incorrect in any material respect (other than as a result
of receipt of written notice thereof from CFCL pursuant to the requirement of
the next sentence), the Purchaser covenants that it will give CFCL written
notice thereof promptly after obtaining such knowledge. If, at or prior to the
Principal Closing or the Deferred Closing, a CFCL Knowledge Party actually knows
that any of the representations or warranties made by CFCL herein and required
to be made by CFCL again at such Closing are untrue, inaccurate or incorrect in
any material respect, CFCL agrees to give the Purchaser prompt written notice
thereof. CFCL will have the right to cure or correct the underlying
circumstances as necessary to eliminate the adverse effect on the Purchaser of
such breaches and/or inaccuracies, so long as it completes the cure (i) in time
to permit the Principal Closing to occur in accordance with the terms of this
Agreement and (ii) by the Cure Cutoff Date or Partial Property Cure Cutoff Date,
as applicable, with respect to any representation relating to an Excluded
Property. CFCL agrees to notify the Purchaser in writing within ten
(10) Business Days after CFCL's receipt of a notice of such breach or inaccuracy
pursuant to this Section 8.4 whether or not CFCL intends to seek to cure or
correct the circumstances giving rise thereto.

        8.5    Survival.    The representations and warranties in this
Article VIII shall only survive the applicable Closing until the first
anniversary of that Closing and are subject to the limitations set forth in
Article IX.

ARTICLE IX

INDEMNIFICATION

        9.1    Obligation of the Purchaser to Indemnify.    If a Closing occurs,
the Purchaser agrees to indemnify, defend and hold harmless each of the CF
Entities and each of their respective affiliates from and against all costs,
damages, liabilities and expenses (including, without limitation, reasonable
attorneys' fees and disbursements but excluding consequential and other indirect
damages) imposed upon, incurred by (whether by way of judgment, award, decree,
settlement payment or otherwise) or suffered by any of them by reason of any
breach or inaccuracy of any representation or warranty of the Purchaser
contained in Section 8.1, as such representation or warranty may have been
modified or deemed modified by Section 8.3(d). The CF Entities acknowledge that
the indemnification provisions in this Section 9.1 are the sole and exclusive
remedies available to them with respect to any and all claims for
indemnification arising pursuant to this Section 9.1.

        9.2    Obligation of CFCL to Indemnify.    If the Closing occurs, CFCL
agrees to indemnify, defend and hold harmless the Purchaser from and against all
costs, liabilities, damages and expenses (including, without limitation,
reasonable attorneys' fees and disbursements but excluding consequential and
other indirect damages) imposed upon, incurred by (whether by way of judgment,
award, decree, settlement payment or otherwise) or suffered by the Purchaser by
reason of any breach or inaccuracy of any representation or warranty of CFCL
contained in Section 8.2, as such representation or warranty may have been
modified or deemed modified by Section 8.3(b) or in any certificate delivered by
CFCL pursuant to Section 6.2(d). The Purchaser acknowledges that the
indemnification and other provisions

47

--------------------------------------------------------------------------------


in this Section 9.2 are the sole and exclusive remedies available to the
Purchaser with respect to any and all claims for indemnification arising
pursuant to this Section 9.2.

        9.3    Limitations on Recovery.    Notwithstanding anything to the
contrary in this Article IX, it is expressly understood and agreed by the
parties that, the Purchaser shall not be entitled to any claim for
indemnification pursuant to Section 9.2 or under any other indemnification
provisions contained in this Agreement, the Ground Lease Assignment, the
Sublease Assignment, the REA Assignments, the Lease Assignments, the Contract
Assignments or any other instrument or agreement being entered into concurrently
herewith or delivered at any Closing (this Agreement and such other agreements
and instruments, collectively, the "Transaction Documents"), (x) with respect to
a claim under Section 9.2, if the breach or inaccuracy of representation or
warranty in question results from or is based on a condition, state of facts or
other matter that was actually known to the Purchaser prior to the applicable
Closing, (y) unless the aggregate amount of actual loss to the Purchaser in
respect of all claims for indemnification arising pursuant to Section 9.2 and
pursuant to the Transaction Documents exceeds the Threshold Amount, in which
event the Purchaser shall only be entitled to indemnification for amounts, if
any, in excess of the Threshold Amount, and (z) unless the Purchaser has given
CFCL written notice of such claim (stating the representation or warranty
alleged to have been breached or the indemnification provision of the
Transaction Documents pursuant to which recovery is sought, an explanation in
reasonable detail of the circumstances giving rise to the claim, and the
Purchaser's good faith estimate of the total dollar amount of the harm suffered
and likely to be suffered as a result of the alleged breach or claim) on or
prior to the first (1st) anniversary of the applicable Closing Date and
commenced legal action in a court of competent jurisdiction against CFCL within
180 days after that anniversary, it being understood and agreed that CFCL shall
have no further liability under or in respect of such warranties and
representations or under the indemnification provisions of the Transaction
Documents after the first anniversary of the applicable Closing Date, except to
the extent of any breach or claim of which the Purchaser gives CFCL written
notice on or prior to such first anniversary. Accordingly, after the first
anniversary of the applicable Closing Date, CFCL shall be fully discharged and
released (without the need for any separate release or other documentation) from
any and all liability or obligation to the Purchaser or any successor or assign
with respect to claims arising out of any of CFCL's representations and
warranties and the indemnification provisions of the Transaction Documents,
except solely for those matters that are the subject of a pending notice of
claim delivered by the Purchaser to CFCL on or prior to such date. Any claim
that the Purchaser may have at any time against CFCL for a breach of any
representation or warranty or for indemnity under a Transaction Document,
whether known or unknown, with respect to which a notice of claim has been
delivered to CFCL within the applicable survival period established above may
only be the subject of subsequent litigation brought by the Purchaser against
CFCL if such litigation is commenced against CFCL within the 180-day period
following the anniversary of the applicable Closing Date. Accordingly, on the
181st day following the anniversary of the applicable Closing Date, CFCL shall
be fully discharged and released (without the need for separate releases or
other documentation) from any liability or obligation to the Purchaser and/or
its successors and assigns with respect to any claims the Purchaser may have
against CFCL for a breach of any representation or warranty or for
indemnification under a Transaction Document, except solely for those matters
that are the subject of a litigation by the Purchaser against CFCL that is
pending on the 181st day after the first anniversary of the applicable Closing
Date. As used herein, "Threshold Amount" means as of the date of determination a
dollar amount equal to (x) Two Million Five Hundred Thousand Dollars
($2,500,000) minus (y) the aggregate of all costs and impairments to value,
determined as provided in Section 7.1(b), resulting from Qualifications to
CFCL's representations and warranties and not credited or paid to the Purchaser
as contemplated in Section 7.1(b). In addition, except as set forth expressly
herein to the contrary, in no event shall (X) CFCL's maximum liability for all
claims for breaches of representations and warranties in Article VIII, together
with all other claims by the Purchaser under the Transaction Documents, relating
(a) to any particular Wholly Owned Property exceed Two Million

48

--------------------------------------------------------------------------------


Dollars ($2,000,000) or (b) to any Interest and its corresponding Partially
Owned Property exceed One Million Dollars ($1,000,000), (Y) CFCL have any
liability whatsoever to the Purchaser pursuant to this Agreement and the other
Transaction Documents in excess of Ten Million Dollars ($10,000,000) in the
aggregate, the parties having expressly agreed that CFCL's maximum liability for
any and all claims under this Article IX and the indemnification provisions of
the Transaction Documents is to be capped at that amount. In addition, in no
event shall CFCL be liable for any incidental, consequential, indirect,
punitive, special or exemplary damages, or for lost profits, unrealized
expectations or other similar claims, and in every case the Purchaser's recovery
for any claims referenced above shall be net of any insurance proceeds and any
indemnity, contribution or other similar payment recovered or recoverable by the
Purchaser from any insurance company, tenant, anchor or other third party;
provided, however, the Purchaser shall have no obligation to initiate any legal
action for third-party recovery.

        9.4    Third-Party Claims.    In the case of any claim asserted by a
third party against the Purchaser, including, without limitation, any claim by a
Governmental Authority and any request by such Governmental Authority to audit
or otherwise inquire into or examine (an "Inquiry") any matters as to which a
claim might arise hereunder, the Purchaser shall notify CFCL for the purpose of
representing their collective interests in the event of a claim against the
Purchaser, at CFCL's sole cost and expense, promptly after the Purchaser has
actual knowledge of any such claim as to which indemnity may be sought or as to
any such Inquiry, and the Purchaser shall permit CFCL to assume the defense of
any claim or any litigation resulting therefrom or administer such Inquiry,
provided that the Purchaser may participate in such defense or administration at
the Purchaser's expense. CFCL, in the defense of any such claim or Inquiry,
shall not, except with the consent of the Purchaser, which the Purchaser agrees
will not be unreasonably withheld, conditioned or delayed, (x) consent to entry
of any judgment or enter into any settlement that provides for injunctive or
other non-monetary relief against the Purchaser or (y) pursue any course of
defense of any claim subject to indemnification hereunder if the Purchaser shall
reasonably and in good faith determine that the conduct of such defense could be
expected to adversely affect in any material respect the use of the Property to
which the claim or Inquiry relates. In the event that the Purchaser reasonably
and in good faith determines that any proposed settlement of any claim subject
to indemnification hereunder by CFCL reasonably could be expected to affect
adversely in any material respect the use of the Property to which it relates or
that the Purchaser has available to it one or more defenses or counterclaims
that are inconsistent with one or more of those available to CFCL in respect of
such claims or litigation relating thereto, the Purchaser shall have the right
to take over and assume control of the settlement, negotiations and litigation
relating to any such claim at CFCL expense, provided that, if the Purchaser does
so take over and assume control, the Purchaser shall not settle such claim or
litigation without CFCL's prior written consent, such consent not to be
unreasonably withheld. In addition, if CFCL obtains and desires to accept from a
party to any such claim or Inquiry in respect of which it has indemnity
obligations under this Article an undertaking to settle the claim for an amount
certain and/or on other terms to which the Purchaser will not consent, then the
Purchaser agrees that if requested by CFCL the Purchaser will assume defense of
such claim or Inquiry and thereafter CFCL's obligation with respect to such
claim or Inquiry shall not exceed the terms of the arrangement CFCL proposed to
accept in settlement thereof immediately prior to such assumption by the
Purchaser, it being agreed between the Purchaser and CFCL that the Purchaser
will pay any amounts owing and bear any other impositions in excess of those
contemplated in the proposed settlement arrangement. In the event that CFCL does
not accept the defense of any matter as above provided, the Purchaser shall have
the full right to defend against any such claim or demand, and shall be entitled
to settle or agree to pay in full such claim or demand, in its sole discretion.
In any event, CFCL and the Purchaser shall cooperate in the defense of any
action or claim subject to this Agreement and each agrees to make its records
available to the other with respect to such defense as reasonably requested and
to the extent doing so does not compromise any claim of privilege or any other
defense available to it. Acceptance of the defense of any claim or litigation or
of the administration of any Inquiry by CFCL shall be without prejudice to
CFCL's right to assert at any time before or after accepting such defense or
administration that it is not obligated to provide indemnity, either in whole or
in part, with respect to such claim or litigation for which such defense is
accepted or which might subsequently arise from such Inquiry.

49

--------------------------------------------------------------------------------

ARTICLE X

TERMINATION

        10.1    Purchaser Default.    If (i) the Purchaser has defaulted in any
material respect in the fulfillment of any of its obligations herein (including,
without limitation, by failing to satisfy any of the conditions precedent to
CFCL's obligation to close as set forth in this Agreement; it being understood
that the Purchaser's obligation to purchase the Properties as set forth herein
is not subject to any financing contingency), and (ii) but for such default the
CF Entities would be ready, willing and able to satisfy each of the conditions
precedent to the Purchaser's obligations to participate in the Principal
Closing, and CFCL is unwilling or unable to waive the default, CFCL's sole and
exclusive remedy at law or in equity will be to terminate this Agreement and all
related agreements, and thereafter no party to this Agreement will have any
further rights or obligations hereunder other than any arising under any section
herein that by its terms survives the termination of this Agreement, and upon
such termination CFCL shall be entitled to collect the Deposit as full and
complete liquidated damages for such default, it being agreed between the
parties that the actual damages to the CF Entities in the event of such default
are impractical if not impossible to determine and that the Deposit is a
reasonable estimate thereof. In addition, if the Principal Closing has occurred
but (x) the Purchaser has defaulted in any material respect in the fulfillment
of any of its obligations herein relating to a Deferred Closing (including,
without limitation, by failing to satisfy any of the conditions precedent to
CFCL's obligation to close as set forth in this Agreement), and (y) but for such
default, the CF Entities would be ready, willing and able to satisfy each of the
conditions precedent to the Purchaser's obligations to participate in the
Deferred Closing and CFCL is unwilling or unable to waive the default, CFCL's
sole and exclusive remedy at law or in equity will be to terminate this
Agreement and all related agreements with respect to all Properties and
Interests that have not been conveyed to the Purchaser as of such date, and upon
such termination CFCL shall be entitled to collect the remaining Deposit as full
and complete liquidated damages for such default, it being agreed between the
parties that the actual damages to the CF Entities in the event of such default
are impractical if not impossible to determine and that the amount of the
applicable Deposit is a reasonable estimate thereof.

        10.2    CF Entity Default.    In the event the sale and purchase of the
Properties and Interests as contemplated by this Agreement are not consummated
as a result of any material default by the CF Entities hereunder (including,
without limitation, by failing to satisfy any of the conditions precedent to the
Purchaser's obligation to close as set forth in this Agreement), then the
Purchaser's sole and exclusive remedy shall be either: (i) to file an action for
specific performance to compel the CF Entities to perform their obligations
hereunder including but not limited to execution and delivery of the documents
required to convey the Threshold Properties to the Purchaser (so long as the
Purchaser commences that action within one hundred eighty (180) days following
the date on which the Closing was to have occurred), or (ii) (A) to terminate
this Agreement by written notice to CFCL, in which event the Deposit shall be
delivered to the Purchaser and all rights, obligations, and liabilities of the
parties hereunder shall be released and discharged except for those rights and
obligations which, by their terms, survive termination of this Agreement, and
(B) if the default in question was the result of a deliberate action or inaction
by any CF Entity taken or withheld in bad faith and in violation of an express
obligation in this Agreement, then so long as it commences the action within one
hundred eighty (180) days following the date on which the failed Closing was
scheduled to have occurred, the Purchaser also shall be entitled to bring a
lawsuit action against CFCL for recovery of liquidated damages ("Purchaser's
Liquidated Damages") in an amount equal to the lesser of (x) the actual
out-of-pocket expenses incurred by the Purchaser in its connection with its due
diligence inspections of the Property and negotiating of this Agreement and
(y) One Million Five Hundred Thousand Dollars ($1,500,000). Except as set forth
in the preceding sentence, the Purchaser expressly waives its right to seek any
compensatory, punitive or other damages for any CF Entity's default hereunder.

50

--------------------------------------------------------------------------------


        10.3    Limitations.    For certainty, each of the Purchaser and CFCL
agrees that Sections 10.1 and 10.2 set forth the only remedies available for
default under this Agreement and more particularly that, except as set forth in
Section 10.1 or 10.2 including as necessary to enforce its right to collect the
Deposit and, if applicable, Purchaser's Liquidated Damages, as set forth above,
no party shall otherwise be entitled to bring any claim for damages or specific
performance or any other remedy at law or in equity against the other for a
failure to consummate the transactions contemplated by this Agreement. The
foregoing limitations shall not apply to any claim for indemnity pursuant to
Article IX, which claims are governed separately by the limitations set forth in
Article IX, or to enforce any obligation of any party hereunder that, by its
terms, is to be performed by that party after a Closing. Each of the Purchaser,
on the one hand, and CFCL, on the other hand, confirms that it was represented
by counsel that explained, at the time this Agreement was made, the consequences
of the provisions contained in this Article X.

ARTICLE XI

MISCELLANEOUS

        11.1    Broker.    CFCL and the Purchaser acknowledge that Goldman,
Sachs & Co. has acted as the CF Entities' exclusive broker with respect to the
transaction contemplated herein and with respect to this Agreement, and CFCL
agrees that it will pay the fees and expenses due to Goldman, Sachs & Co. for
those services. Each of CFCL and the Purchaser represents and warrants to the
other that it has not dealt with any other broker in this transaction and each
agrees to hold harmless the other and indemnify the other from and against any
and all actual losses, costs, damages, liabilities and expenses (including,
without limitation, reasonable attorneys' fees and disbursements but excluding
consequential and other indirect damages) suffered by the other as a result of
any breach of its representation and warranty in this Section 11.1. The
provisions of this Section 11.1 shall survive the Principal Closing and any
Deferred Closing.

        11.2    Expenses.    The Purchaser, on the one hand, and CFCL for the CF
Entities, on the other hand, agrees that it will be responsible for the prompt
payment of all expenses provided for in this Agreement to be paid by it
(including pursuant to Section 4.4 above) and the fees and disbursements of its
attorneys, accountants and other professionals and experts incurred in
connection with the negotiation of this Agreement, the preparation for any
Closing and/or enforcement of any rights or remedies available to it pursuant to
any of the Transaction Documents.

        11.3    Further Assurances.    The CF Entities and the Purchaser agree,
at any time and from time to time after the Principal Closing, to execute,
acknowledge where appropriate and deliver such further instruments and documents
and to take such other action as the other party may reasonably request in order
to carry out the intent and purpose of this Agreement or of any agreement
contemplated hereby, at the expense of the party making such request, provided,
however, that none of the CF Entities or the Purchaser shall be obligated by
this Section 11.3 to incur any liabilities or obligations in excess of the
liabilities and obligations otherwise expressly contemplated in this Agreement.
The provisions of this Section 11.3 shall survive the Closing.

        11.4    Notices.    All notices, demands, consents, requests or other
communications provided for or permitted to be given hereunder by a party hereto
must be in writing and shall be deemed to have been properly given or served
(w) on the third (3rd) Business Day after deposit in the United States mail
addressed to the intended recipient by registered or certified mail, postage
prepaid, return receipt requested, (x) on the next Business Day after delivery
to a reputable national overnight air courier service, prepaid and addressed to
the intended recipient, (y) when transmitted, if sent by facsimile if a
confirmation of transmission is produced by the sending machine (with a hard
copy sent by one of the methods described in clauses (w), (x) or (z) of this
Section 11.4), or (z) if not deposited in the United States mail, delivered to a
national overnight air courier service or sent by facsimile as aforesaid, shall

51

--------------------------------------------------------------------------------


be deemed to be properly given or served upon actual receipt (with rejection of
delivery by addressee to constitute receipt), as follows:

        If to any of the CF Entities, to:

The Cadillac Fairview Corporation Limited
20 Queen Street West, 5th Floor
Toronto, ON M5H 3R4
Attention: Andrea Stephen & Peter Barbetta
Facsimile No.: (416) 598-8514

with a copy sent simultaneously to:

Sullivan & Cromwell
125 Broad Street
New York, New York 10004
Attention: Benjamin R. Weber. Esq.
Facsimile No.: (212) 558-3588

(a)If to the Purchaser:

The Mills Limited Partnership
c/o The Mills Corporation
1300 Wilson Boulevard
Suite 400
Arlington, VA 22209
Attention: Greg Neeb
Facsimile No.: (703) 526-5191

(b)And with a copy to:

The Mills Limited Partnership
c/o The Mills Corporation
1300 Wilson Boulevard
Suite 400
Arlington, VA 22209
Attention: Real Estate General Counsel
Facsimile No.: (703) 526-5191

(c)with a copy sent simultaneously to:

Manatt, Phelps & Phillips, LLP
11355 West Olympic Boulevard
Los Angeles, CA 90064-1614
Attention: Keith Allen-Niesen, Esq.
Facsimile No.: (310) 312-4224

Any of the aforementioned parties may change its address for the receipt of
notices, demands, consents, requests and other communications by giving written
notice to the others in the manner provided for above.

        11.5    Assignment.    Other than with respect to the Liquidation
Transactions, none of the parties to this Agreement shall have the right to
assign or otherwise transfer (or enter into any agreement to do the same),
directly or indirectly, any interest it may have in or under this Agreement
without first having obtained the written consent of the other parties, which
consent may be withheld by any such other party in such party's sole and
absolute discretion. Notwithstanding the foregoing, the Purchaser shall have the
right to designate one or more separate Affiliates of the Purchaser to be the
recipient of

52

--------------------------------------------------------------------------------


any Property or Interest (each such Affiliate, a "Purchaser Designee"), provided
that such designation does not have the effect of delaying a Closing in any
respect and provided further that (i) the Purchaser confirms to CFCL in writing
that the designation does not relieve the Purchaser of any of its obligations
under this Agreement and (ii) the Purchaser Designee delivers a certificate to
CFCL containing the representations and warranties set forth in Section 8.1 but
made by the Purchaser Designee about itself in place of the Purchaser. As used
herein, "Affiliate" means, with respect to any specified entity, any other
entity that directly or indirectly, through one or more intermediaries,
controls, is controlled by, or is under common control with such specified
entity.

        The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective legal representatives,
successors and permitted assigns, but shall not inure to the benefit of, or be
enforceable by, the Title Company or any other Person.

        11.6    Waiver; Modification.    Neither this Agreement nor any term
hereof may be changed, waived, discharged or terminated, except by an instrument
in writing signed by the party against whom the enforcement of the change,
waiver, discharge or termination is sought.

        11.7    Incorporation of Recitals and Schedules.    The Recitals to this
Agreement and the Exhibits and Schedules attached hereto are hereby incorporated
by reference into the body of this Agreement and made a part hereof.

        11.8    Confidentiality; Press Releases.    

        (a)    Agreement.    Each of the Purchaser and CFCL agrees that it will
not disclose the contents of this Agreement or any agreement contemplated hereby
to any third parties or issue any press release with respect thereto or any
Closing hereunder without the consent of the other party, except (i) as may be
required or, based on the advice of counsel, advisable to ensure compliance with
any applicable laws, rules or regulations of any Governmental Authority having
jurisdiction over such party or to comply with any rules or regulations for
listing securities on any applicable exchange; providedthat the Purchaser has
given CFCL no less than two (2) Business Days' prior written notice of such
intended disclosure, (ii) as is expressly authorized or required by the terms of
this Agreement (e.g., in connection with obtaining the Zoning Letters or any
required third-party consents or approvals) or (iii) if and to the extent such
contents have already been placed in the public domain (other than by the party
seeking to disclose and in a manner not permitted by this Section 11.8(a)).
Nothing contained in this Section 11.8 shall be construed as prohibiting
(x) CFCL from disclosing the contents of this Agreement (A) on a confidential
basis to CFCL's counsel, accountants, consultants, property managers and other
agents, or (B) (if necessary or appropriate in CFCL's reasonable judgment) to
regulatory authorities having jurisdiction over CFCL (which authorities, by law,
may not be bound by any confidentiality restrictions), or (C) to parties from
which it is seeking financing or (y) the Purchaser from disclosing the contents
of this Agreement (A) on a confidential basis to its counsel, accountants,
consultants, property managers and other agents, or (B) (if necessary or
appropriate in the Purchaser's reasonable judgment) to regulatory authorities
having jurisdiction over the Purchaser (which authorities, by law, may not be
bound by any confidentiality restrictions), or (C) to parties from which it
seeks financing. Each of CFCL and the Purchaser agrees (I) to consult with and
cooperate with each other on the content and timing of all press releases and
other public announcements relating to the transactions contemplated by this
Agreement and (II) that the press release to be issued upon execution of this
Agreement will be in a form agreed to by the parties hereto prior to the
execution of this Agreement.

        (b)  Notwithstanding anything to the contrary contained in this
Section 11.8(b), from and after the Due Diligence Cutoff Date, Purchaser shall
(i) have the right to disclose such information as the Purchaser determines is
reasonably necessary in order to undertake a private equity raise or capital
raise in the capital markets in connection with this transaction, so long as the
Purchaser

53

--------------------------------------------------------------------------------




provides CFCL with reasonable advance notice of the type and extent of
disclosure the Purchaser intends to make in connection with such capital raise
for this transaction, and only discloses such information to those parties who
need to know it in connection with the capital raising transaction in question,
including, without limitation, employees of Purchaser, consultants, accountants
and attorneys engaged by Purchaser in connection therewith, and prospective or
existing investors and lenders, or as otherwise required by the SEC or other
applicable law.

        (c)    Property Information.    In the event this Agreement is
terminated, the Purchaser and the Purchaser's representatives shall promptly
deliver to CFCL all originals and copies of the information relating to the
Interests and the Properties supplied by, or at the direction of, CFCL in the
possession of the Purchaser and the Purchaser's representatives and neither
Purchaser nor Purchaser's representatives shall retain any copies, extracts or
other reproductions in whole or in part of such written material. In addition to
the foregoing, the Purchaser agrees to promptly destroy all documents,
memoranda, notes and other writings whatsoever prepared by it and/or any of its
representatives based on any information relating to the Properties or the
Interests supplied by, or at the direction of, CFCL, and to certify to CFCL in a
written instrument sworn to by an authorized officer who supervised such
destruction.

        11.9    Entire Agreement.    Subject to the last sentence of
Section 11.8(b) above, all understandings and agreements heretofore between the
parties hereto are merged in this Agreement and the instruments and documents
referred to herein, which fully and completely express their agreements with
respect to the transactions contemplated herein, supersede all prior agreements,
written or oral, with respect thereto.

        11.10    Governing Law.    TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, AND AS PERMITTED BY SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE
STATE OF NEW YORK, THE PARTIES HERETO AGREE THAT THIS AGREEMENT SHALL IN ALL
RESPECTS BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE
OF NEW YORK.

        11.11    Jurisdiction.    Each of the CF Entities and the Purchaser
hereby irrevocably and unconditionally submits to the jurisdiction of any New
York State Court or Federal Court of the United States of America sitting in the
borough of Manhattan, and any appellate court from any such court, in any suit,
action or proceeding arising out of or relating to this Agreement, or for
recognition or enforcement of any judgment, and each hereby irrevocably and
unconditionally agrees that all claims in respect of any such suit, action or
proceeding shall be brought in and may be heard and determined in such New York
State Court or, to the extent permitted by law, in such Federal Court. Each of
the CF Entities and the Purchaser agrees that a final judgment in any such suit,
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Each of the CF Entities and the Purchaser hereby irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection that it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement in any New
York State Court or Federal Court sitting in the borough of Manhattan. Each of
the CF Entities and Purchaser hereby irrevocably waives, to the fullest extent
permitted by law, the defense of an inconvenient forum to the maintenance of
such suit, action or proceeding in any such court. Nothing contained in this
Section 11.11 shall be construed as preventing any of the CF Entities or the
Purchaser, or any of their respective affiliates, from (i) objecting to the
jurisdiction of any New York State Court on the ground that the matter involved
exceeds the statutory jurisdiction of such court or (ii) from seeking to remove
any suit, action or proceeding from a New York State Court to a Federal Court
sitting in the borough of Manhattan, or vice versa.

54

--------------------------------------------------------------------------------


        11.12    Captions.    The captions and Article headings included in this
Agreement and the table of contents are for convenience only, do not constitute
part of this Agreement and shall not be considered or referred to in
interpreting the provisions of this Agreement.

        11.13    Counterparts.    This Agreement may be executed in two or more
counterparts, each of which shall be deemed to be an original, but all of which
shall constitute one and the same instrument. The submission of a signature page
transmitted by facsimile (or similar electronic transmission facility) shall be
considered as an "original" signature page for purposes of this Agreement so
long as the original signature page is thereafter transmitted by mail or by
other delivery service and the original signature page is substituted for the
facsimile signature page in the original and duplicate originals of this
Agreement.

        11.14    Severability.    If any provision hereof is held invalid or not
enforceable to its fullest extent, such provision shall be enforced to the
extent permitted by law, and the validity of the remaining provisions hereof
shall not be affected thereby.

        11.15    Prior Negotiations; Construction.    No negotiations concerning
or modifications made to prior drafts of this Agreement shall be construed in
any manner to limit, reduce or impair the rights, remedies, duties and
obligations of the parties under this Agreement or to restrict or expand the
meaning of any of the provisions of this Agreement or to construe any of the
provisions of this Agreement in any party's favor. The parties acknowledge that
each party and its counsel have reviewed and revised this Agreement and that the
normal rule of construction to the effect that any ambiguities are to be
resolved against the drafting party shall not be employed in the interpretation
of this Agreement or any amendment, Schedule or Exhibit hereto.

        11.16    Litigation Expenses.    If any action is brought by either
party against the other party relating to or arising out of this Agreement or
any other Transaction described herein, including but not limited to Arbitration
under Section 11.21, the prevailing party shall be entitled to recover from the
other party reasonable attorneys' fees, costs and expenses incurred in
connection with the prosecution and defense of such action. In the event that
any of the CF Entities, on the one hand, or the Purchaser, on the other hand,
employs any accountant, investment bank or other third-party adviser or
consultant in connection with any litigation, arbitration, mediation or other
action or proceeding between the parties hereto arises out of this Agreement or
any other Transaction, each party shall bear its own costs and expenses incurred
in connection therewith.

        11.17    No Recordation.    Each of the CF Entities and the Purchaser
agrees that neither this Agreement nor any memorandum or notice hereof shall be
recorded and that other than in connection with an action for specific
performance commenced by the Purchaser as permitted in Section 10.2, the
Purchaser agrees (a) not to file any notice of pendency or other instrument
against any of the Properties or any portion thereof in connection herewith and
(b) to indemnify the CF Entities against all costs, expenses and damages,
including, without limitation, reasonable attorneys' fees and disbursements,
incurred by the CF Entities by reason of the filing by the Purchaser of such
notice of pendency or other instrument in breach of the terms of this
Section 11.17.

        11.18    Competitive Activities.    Nothing herein shall be construed as
restricting or limiting in any way CFCL, its principals, affiliates, or any
partner, member or shareholder of any of them, from engaging in activities that
may be deemed to be competitive with the Properties or any other business
activities currently conducted or to be conducted by Purchaser or any of its
affiliates on or after the date hereof.

        11.19    Waiver of Trial by Jury.    THE CF ENTITIES AND THE PURCHASER
HEREBY WAIVE, TO THE FULLEST EXTENT PERMITTED BY LAW, THE RIGHT TO TRIAL BY JURY
IN ANY ACTION, PROCEEDING OR COUNTERCLAIM FILED BY THE CF ENTITIES OR THE
PURCHASER, WHETHER IN CONTRACT, TORT OR OTHERWISE, WHICH RIGHT OR

55

--------------------------------------------------------------------------------


CLAIM RELATES DIRECTLY OR INDIRECTLY TO THIS AGREEMENT, ANY DOCUMENTATION
RELATED THERETO, OR ANY ACTS OR OMISSIONS IN CONNECTION WITH THIS AGREEMENT.
THIS WAIVER HAS BEEN AGREED TO AFTER CONSULTATION WITH LEGAL COUNSEL SELECTED BY
THE PURCHASER AND THE CF ENTITIES.

        11.20    Relationship of CFCL to the Other CF Entities.    Each CF
Entity agrees (and the Purchaser acknowledges) that CFCL alone will represent
and act on behalf of all the CF Entities for the purpose of giving any required
notice or consent hereunder and for the purpose of determining whether the
conditions precedent to the CF Entities' obligations hereunder have been
satisfied. In addition, all references to any obligation or covenant of CFCL
hereunder shall be deemed satisfied by CFCL if, instead of actually taking the
requisite action, CFCL causes another CF Entity to perform such obligation or
covenant.

        11.21    Arbitration Procedures.    If CFCL elects to submit any
question of cost or value of impairment to arbitration as contemplated in
Section 7.1(b), it shall do so by notifying the Purchaser of the election in
writing together with an explanation, in reasonable detail, of the question or
questions to be determined in arbitration. Within fifteen (15) days after giving
such notice, each of CFCL and Purchaser agrees to select and designate to the
other in writing one reputable, disinterested individual having at least seven
(7) years of commercial experience reasonably related to the matter in dispute
and willing to act as an arbitrator of the dispute in question. If, for any
reason, the Purchaser fails to notify CFCL of its selection of a qualifying
arbitrator within the allotted time, then, if CFCL so elects, the second
arbitrator shall be a person designated by the President or another appropriate
officer of the American Arbitration Association. Within fifteen (15) days after
the foregoing selections have been made, the arbitrators so selected shall
jointly select a third reputable individual having no affiliation with either of
the parties and willing to act as an arbitrator of the dispute in question. If
the first two arbitrators selected are unable or fail to agree upon the third
arbitrator within the allotted time, the third arbitrator shall be selected by
the President, or another appropriate officer, of the American Arbitration
Association. The three arbitrators selected shall constitute the arbitration
panel and the presentation of the parties in the arbitration proceeding shall be
commenced and completed within sixty (60) days after the selection of the
arbitration panel and the arbitration panel shall render its decision in writing
within thirty (30) days after the completion of such presentations. The
arbitrators shall have the discretion to order a pre-hearing exchange of
information by the parties, including, without limitation, production of
requested documents, exchanging of schedules of proposed witnesses and
examination by deposition of parties or other persons. All issues regarding
compliance with discovery requests shall be decided by the arbitrators. Any
decision concurred in by any two (2) of the arbitrators shall constitute the
decision of the arbitration panel, and unanimity shall not be required. Any
decision rendered by the arbitration panel shall be final and binding on the
parties hereto, and judgment thereon may be entered by any state or federal
court of competent jurisdiction. To the extent the dispute in question involves
issues of law, the arbitrators shall apply and be bound to follow the laws of
the State of New York and, to the extent applicable, the laws of the United
States of America.

        11.22    CFCL Board Approval.    This Agreement shall not be binding in
any way on any CF Entity unless and until CFCL has notified the Purchaser in
writing that CFCL's Board of Directors has approved this Agreement and the
transactions contemplated hereunder ("CFCL Board Approval"). If CFCL has not
notified Purchaser that CFCL Board Approval has occurred on or before
[December 9, 2002], then, until such time as CFCL notifies the Purchaser that
CFCL Board Approval has occurred, either CFCL or the Purchaser may elect to
terminate this Agreement by written notice to the other party, in which event
the Purchaser shall be entitled to the return of the Deposit and thereafter the
parties shall have no further rights or obligations hereunder, except those
which expressly survive termination of this Agreement.

        11.23    Time of Essence.    Subject to the next sentence, the parties
agree that time is of the essence with respect to obligations of the parties set
forth in this Agreement including but not limited to the dates and time periods
provided for in this Agreement. If the date on which, or time period by which,
any right, option or election provided under this Agreement must be exercised,
or by which any act required hereunder must be performed, or by which the
Closing occur, falls or expires on a day that is not a Business Day, then such
date or time period shall be automatically deferred or extended until the close
of business on the next Business Day.

[Signatures appear on following pages.]

56

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties hereto have executed this Agreement as
of the day and year first above written.

    THE CADILLAC FAIRVIEW CORPORATION LIMITED, an Ontario corporation
 
 
By:
 
/s/  PETER BARBETTA      

--------------------------------------------------------------------------------

        Name: Peter J. Barbetta         Title: Executive Vice-President, General
Counsel and Secretary
 
 
By:
 
/s/  ANDREA STEPHEN      

--------------------------------------------------------------------------------

        Name: Andrea Stephen         Title: Executive Vice-President
 
 
CADILLAC FAIRVIEW U.S., INC., a Delaware corporation
 
 
By:
 
/s/  PETER BARBETTA      

--------------------------------------------------------------------------------

        Name: Peter J. Barbetta         Title: Executive Vice-President, General
Counsel and Secretary
 
 
By:
 
/s/  ANDREA STEPHEN      

--------------------------------------------------------------------------------

        Name: Andrea Stephen         Title: Senior Vice-President
 
 
CF BROWARD MALL, INC., a Florida corporation
 
 
By:
 
/s/  PETER BARBETTA      

--------------------------------------------------------------------------------

        Name: Peter J. Barbetta         Title: Executive Vice-President, General
Counsel and Secretary
 
 
By:
 
/s/  ANDREA STEPHEN      

--------------------------------------------------------------------------------

        Name: Andrea Stephen         Title: Senior Vice-President
 
 
CF DOVER MALL L.P., a Delaware limited partnership
 
 
By:
 
Cadillac Fairview S.C. Finance Inc., a Delaware corporation its managing general
partner
 
 
 
 
By:
 
/s/  PETER BARBETTA      

--------------------------------------------------------------------------------

            Name: Peter J. Barbetta             Title: Executive Vice-President,
General Counsel and Secretary
 
 
 
 
By:
 
/s/  ANDREA STEPHEN      

--------------------------------------------------------------------------------

            Name: Andrea Stephen             Title: Senior Vice-President

57

--------------------------------------------------------------------------------


 
 
CF ESPLANADE L.P., a Delaware limited partnership
 
 
By:
 
Cadillac Fairview S.C. Finance Inc., a Delaware corporation its managing general
partner
 
 
 
 
By:
 
/s/  PETER BARBETTA      

--------------------------------------------------------------------------------

            Name: Peter J. Barbetta             Title: Executive Vice-President,
General Counsel and Secretary
 
 
 
 
By:
 
/s/  ANDREA STEPHEN      

--------------------------------------------------------------------------------

            Name: Andrea Stephen             Title: Senior Vice-President
 
 
CF NORTHPARK L.P., a Delaware limited partnership
 
 
By:
 
Cadillac Fairview S.C. Finance Inc., a Delaware corporation its managing general
partner
 
 
 
 
By:
 
/s/  PETER BARBETTA      

--------------------------------------------------------------------------------

            Name: Peter J. Barbetta             Title: Executive Vice-President,
General Counsel and Secretary
 
 
 
 
By:
 
/s/  ANDREA STEPHEN      

--------------------------------------------------------------------------------

            Name: Andrea Stephen             Title: Senior Vice-President
 
 
CF GALLERIA AT WHITE PLAINS L.P., a Delaware limited partnership
 
 
By:
 
Cadillac Fairview S.C. Finance Inc., a Delaware corporation its managing general
partner
 
 
 
 
By:
 
/s/  PETER BARBETTA      

--------------------------------------------------------------------------------

            Name: Peter J. Barbetta             Title: Executive Vice-President,
General Counsel and Secretary
 
 
 
 
By:
 
/s/  ANDREA STEPHEN      

--------------------------------------------------------------------------------

            Name: Andrea Stephen             Title: Senior Vice-President

58

--------------------------------------------------------------------------------


 
 
CF COBB ASSOCIATES, a New York general partnership
 
 
By:
 
Cadillac Fairview Shopping Center Properties (Georgia) Inc., a Delaware
corporation its general partner
 
 
 
 
By:
 
/s/  PETER BARBETTA      

--------------------------------------------------------------------------------

            Name: Peter J. Barbetta             Title: Executive Vice-President,
General Counsel and Secretary
 
 
 
 
By:
 
/s/  ANDREA STEPHEN      

--------------------------------------------------------------------------------

            Name: Andrea Stephen             Title: Senior Vice-President
 
 
CF GWINNETT ASSOCIATES, a New York general partnership
 
 
By:
 
Cadillac Fairview Shopping Center Properties (Georgia) Inc., a Delaware
corporation its general partner
 
 
 
 
By:
 
/s/  PETER BARBETTA      

--------------------------------------------------------------------------------

            Name: Peter J. Barbetta             Title: Executive Vice-President,
General Counsel and Secretary
 
 
 
 
By:
 
/s/  ANDREA STEPHEN      

--------------------------------------------------------------------------------

            Name: Andrea Stephen             Title: Senior Vice-President
 
 
CFN, INC., a Delaware corporation
 
 
By:
 
/s/  PETER BARBETTA      

--------------------------------------------------------------------------------

        Name: Peter J. Barbetta         Title: Executive Vice-President, General
Counsel and Secretary
 
 
By:
 
/s/  ANDREA STEPHEN      

--------------------------------------------------------------------------------

        Name: Andrea Stephen         Title: Senior Vice-President
 
 
CADILLAC FAIRVIEW SHOPPING CENTER PROPERTIES (MISSISSIPPI) INC., a Delaware
corporation
 
 
By:
 
/s/  PETER BARBETTA      

--------------------------------------------------------------------------------

        Name: Peter J. Barbetta         Title: Executive Vice-President, General
Counsel and Secretary
 
 
By:
 
/s/  ANDREA STEPHEN      

--------------------------------------------------------------------------------

        Name: Andrea Stephen         Title: Senior Vice-President

59

--------------------------------------------------------------------------------


 
 
CADILLAC FAIRVIEW LOUISIANA SPC GP, INC., a Delaware corporation
 
 
By:
 
/s/  PETER BARBETTA      

--------------------------------------------------------------------------------

        Name: Peter J. Barbetta         Title: Executive Vice-President, General
Counsel and Secretary
 
 
By:
 
/s/  ANDREA STEPHEN      

--------------------------------------------------------------------------------

        Name: Andrea Stephen         Title: Senior Vice-President
 
 
CADILLAC FAIRVIEW DOVER SPC GP, INC., a Delaware corporation
 
 
By:
 
/s/  PETER BARBETTA      

--------------------------------------------------------------------------------

        Name: Peter J. Barbetta         Title: Executive Vice-President, General
Counsel and Secretary
 
 
By:
 
/s/  ANDREA STEPHEN      

--------------------------------------------------------------------------------

        Name: Andrea Stephen         Title: Senior Vice-President
 
 
CADILLAC FAIRVIEW WHITE PLAINS SPC GP, INC., a Delaware corporation
 
 
By:
 
/s/  PETER BARBETTA      

--------------------------------------------------------------------------------

        Name: Peter J. Barbetta         Title: Executive Vice-President, General
Counsel and Secretary
 
 
By:
 
/s/  ANDREA STEPHEN      

--------------------------------------------------------------------------------

        Name: Andrea Stephen         Title: Senior Vice-President
 
 
For purposes of committing to participate in the Liquidation Transactions as
described in Section 4.8:
 
 
CADILLAC FAIRVIEW MISSISSIPPI SPC GP, INC., a Delaware corporation
 
 
By:
 
/s/  PETER BARBETTA      

--------------------------------------------------------------------------------

        Name: Peter J. Barbetta         Title: Executive Vice-President, General
Counsel and Secretary
 
 
By:
 
/s/  ANDREA STEPHEN      

--------------------------------------------------------------------------------

        Name: Andrea Stephen         Title: Senior Vice-President

60

--------------------------------------------------------------------------------


 
 
CF JACKSON ASSOCIATES, a New York general partnership
 
 
By:
 
Cadillac Fairview Shopping Center Properties (Mississippi) Inc., a Delaware
corporation its general partner
 
 
 
 
By:
 
/s/  PETER BARBETTA      

--------------------------------------------------------------------------------

            Name: Peter J. Barbetta             Title: Executive Vice-President,
General Counsel and Secretary
 
 
 
 
By:
 
/s/  ANDREA STEPHEN      

--------------------------------------------------------------------------------

            Name: Andrea Stephen             Title: Senior Vice-President
 
 
RIDGELAND ASSOCIATES, a New York limited partnership
 
 
By:
 
CF Jackson Associates, a New York general partnership its general partner
 
 
By:
 
Cadillac Fairview Shopping Center Properties (Mississippi) Inc., a Delaware
corporation its general partner
 
 
 
 
By:
 
/s/  PETER BARBETTA      

--------------------------------------------------------------------------------

            Name: Peter J. Barbetta             Title: Executive Vice-President,
General Counsel and Secretary
 
 
 
 
By:
 
/s/  ANDREA STEPHEN      

--------------------------------------------------------------------------------

            Name: Andrea Stephen             Title: Senior Vice-President
 
 
CADILLAC FAIRVIEW SHOPPING CENTER PROPERTIES (LOUISIANA) INC., a Delaware
corporation
 
 
By:
 
/s/  PETER BARBETTA      

--------------------------------------------------------------------------------

        Name: Peter J. Barbetta         Title: Executive Vice-President, General
Counsel and Secretary
 
 
By:
 
/s/  ANDREA STEPHEN      

--------------------------------------------------------------------------------

        Name: Andrea Stephen         Title: Senior Vice-President

61

--------------------------------------------------------------------------------


 
 
CADILLAC FAIRVIEW SHOPPING CENTER PROPERTIES (NEW YORK) INC., a New York
corporation
 
 
By:
 
/s/  PETER BARBETTA      

--------------------------------------------------------------------------------

        Name: Peter J. Barbetta         Title: Executive Vice-President, General
Counsel and Secretary
 
 
By:
 
/s/  ANDREA STEPHEN      

--------------------------------------------------------------------------------

        Name: Andrea Stephen         Title: Senior Vice-President
 
 
CADILLAC FAIRVIEW SHOPPING CENTER PROPERTIES (GEORGIA) INC.,
a Delaware corporation
 
 
By:
 
/s/  PETER BARBETTA      

--------------------------------------------------------------------------------

        Name: Peter J. Barbetta         Title: Executive Vice-President, General
Counsel and Secretary
 
 
By:
 
/s/  ANDREA STEPHEN      

--------------------------------------------------------------------------------

        Name: Andrea Stephen         Title: Senior Vice-President
 
 
CADILLAC FAIRVIEW CALIFORNIA SPC GP, INC., a California corporation
 
 
By:
 
/s/  PETER BARBETTA      

--------------------------------------------------------------------------------

        Name: Peter J. Barbetta         Title: Executive Vice-President, General
Counsel and Secretary
 
 
By:
 
/s/  ANDREA STEPHEN      

--------------------------------------------------------------------------------

        Name: Andrea Stephen         Title: Senior Vice-President
 
 
CADILLAC FAIRVIEW SHOPPING CENTER PROPERTIES (DELAWARE) INC., a Delaware
corporation
 
 
By:
 
/s/  PETER BARBETTA      

--------------------------------------------------------------------------------

        Name: Peter J. Barbetta         Title: Executive Vice-President, General
Counsel and Secretary
 
 
By:
 
/s/  ANDREA STEPHEN      

--------------------------------------------------------------------------------

        Name: Andrea Stephen         Title: Senior Vice-President

62

--------------------------------------------------------------------------------


 
 
CADILLAC FAIRVIEW SHOPPING CENTER DEVELOPMENTS INC., a Delaware corporation
 
 
By:
 
/s/  PETER BARBETTA      

--------------------------------------------------------------------------------

        Name: Peter J. Barbetta         Title: Executive Vice-President, General
Counsel and Secretary
 
 
By:
 
/s/  ANDREA STEPHEN      

--------------------------------------------------------------------------------

        Name: Andrea Stephen         Title: Senior Vice-President
 
 
CADILLAC FAIRVIEW SHOPPING CENTER (UNITED STATES) HOLDINGS INC., a Delaware
corporation
 
 
By:
 
/s/  PETER BARBETTA      

--------------------------------------------------------------------------------

        Name: Peter J. Barbetta         Title: Executive Vice-President, General
Counsel and Secretary
 
 
By:
 
/s/  ANDREA STEPHEN      

--------------------------------------------------------------------------------

        Name: Andrea Stephen         Title: Senior Vice-President
 
 
PURCHASER:
 
 
THE MILLS LIMITED PARTNERSHIP, a Delaware limited partnership
 
 
By:
 
The Mills Corporation, a Delaware corporation its general partner
 
 
 
 
By:
 
/s/  KENNETH PARENT      

--------------------------------------------------------------------------------

            Name: Kenneth R. Parent             Title: Chief Operating Officer
 
 
ESCROW AGENT (Solely for purposes of agreeing to the provisions of Section 2.2
and Exhibit B):
 
 
TSNY AGENCY OF NEW YORK CITY, INC.
 
 
By:
 
/s/  NICHOLAS DE MARTINI      

--------------------------------------------------------------------------------

        Name: Nicholas De Martini         Title: Executive Vice-President and
General Counsel

63

--------------------------------------------------------------------------------



QuickLinks


TABLE OF CONTENTS
Index of Defined Terms
PURCHASE AND SALE AGREEMENT
